 
EXHIBIT 10.1
 
EXECUTION COPY
 
[jpmorgan-logo.jpg]



 


SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
Dated as of January 27, 2012
 
among
 
SCHAWK, INC.,
 
as the Borrower,
 
THE SUBSIDIARY BORROWERS FROM TIME TO TIME PARTIES HERETO,
 
THE ALTERNATE CURRENCY BORROWERS FROM TIME TO TIME PARTIES HERETO,
 


 
THE INSTITUTIONS FROM TIME TO TIME
 
PARTIES HERETO AS LENDERS
 
JPMORGAN CHASE BANK, N.A.
as Agent

 
and
 
PNC BANK, NATIONAL ASSOCIATION
as Syndication Agent


 
___________________________________________________________________________
 
J.P. MORGAN SECURITIES LLC and PNC CAPITAL MARKETS LLC,
as Joint Lead Arrangers and Joint Book Runners
_____________________________________________________________________________
 
 

 
 

--------------------------------------------------------------------------------

 
 
TABLE OF CONTENTS
 
Section
 
 
 
Page
 
ARTICLE I: DEFINITIONS
1
1.1.
Certain Defined Terms
1
1.2.
References
26
1.3.
Supplemental Disclosure
26
1.4.
Borrower Acting on Behalf of Itself and Subsidiary Borrowers
26
1.5.
Joint and Several Liability for Obligations of the Borrower and Domestic
Subsidiary Borrowers; Joint and Several Liability for Obligations of the Foreign
Subsidiary Borrowers; No Liability of Foreign Subsidiary Borrowers for
Obligations of the Borrower or the Domestic Subsidiary Borrowers
26
1.6.
Amendment and Restatement of Existing Credit Agreement
27
ARTICLE II: REVOLVING LOAN FACILITIES
28
2.1.
[Reserved]
28
2.2.
Revolving Loans
28
2.3.
Swing Line Loans
29
2.4.
Rate Options for all Advances; Maximum Interest Periods
31
2.5.
Optional Payments; Mandatory Prepayments
31
2.6.
Reduction of Commitments
33
2.7.
Method of Borrowing
33
2.8.
Method of Selecting Types and Interest Periods for Advances
34
2.9.
Minimum Amount of Each Advance
34
2.10.
Method of Selecting Types and Interest Periods for Conversion and Continuation
of Advances
34
2.11.
Default Rate
36
2.12.
Method of Payment
36
2.13.
Evidence of Debt
37
2.14.
Telephonic Notices
37
2.15.
Promise to Pay; Interest and Commitment Fees; Interest Payment Dates; Interest
and Fee Basis; Taxes; Loan and Control Accounts
38
2.16.
Notification of Advances, Interest Rates, Prepayments and Aggregate Revolving
Loan Commitment Reductions
44
2.17.
Lending Installations
44
2.18.
Non-Receipt of Funds by the Agent
44
2.19.
Termination Date
45
2.20.
Replacement of Certain Lenders
45
2.21.
Alternate Currency Loans
46
2.22.
Judgment Currency
48
2.23.
Market Disruption; Denomination of Amounts in Dollars; Dollar Equivalent of
Reimbursement Obligations
48
2.24.
Payments to be Free and Clear
49
2.25.
Additional Borrowers
50
2.26.
Increase of Aggregate Revolving Loan Commitment
51
ARTICLE III: THE LETTER OF CREDIT FACILITY
52
3.1.
Obligation to Issue Letters of Credit
52

 
 
 
i

--------------------------------------------------------------------------------

 
 
3.2.
Transitional Provision
52
3.3.
Types and Amounts
52
3.4.
Conditions
52
3.5.
Procedure for Issuance of Letters of Credit
53
3.6.
Letter of Credit Participation
53
3.7.
Reimbursement Obligation
54
3.8.
Letter of Credit Fees
54
3.9.
Issuing Bank Reporting Requirements
55
3.10.
Indemnification; Exoneration
55
3.11.
Cash Collateral
56
ARTICLE IV: CHANGE IN CIRCUMSTANCES
56
4.1.
Yield Protection
56
4.2.
Changes in Capital Adequacy Regulations
57
4.3.
Availability of Types of Advances
57
4.4.
Funding Indemnification
57
4.5.
Lender Statements; Survival of Indemnity
58
ARTICLE V: CONDITIONS PRECEDENT
58
5.1.
Effectiveness
58
5.2.
Each Advance and Letter of Credit
59
5.3.
Initial Advance to Each New Alternate Currency Borrower
60
5.4.
Initial Advance to Each New Subsidiary Borrower
60
ARTICLE VI: REPRESENTATIONS AND WARRANTIES
61
6.1.
Organization; Corporate Powers
61
6.2.
Authority
61
6.3.
No Conflict; Governmental Consents
62
6.4.
Financial Statements
63
6.5.
No Material Adverse Change
63
6.6.
Taxes
63
6.7.
Litigation; Loss Contingencies and Violations
64
6.8.
Subsidiaries
64
6.9.
ERISA
64
6.10.
Accuracy of Information
65
6.11.
Securities Activities
65
6.12.
Material Agreements
65
6.13.
Compliance with Laws
65
6.14.
Assets and Properties
65
6.15.
Statutory Indebtedness Restrictions
66
6.16.
Insurance
66
6.17.
Labor Matters
66
6.18.
No Default or Unmatured Default
66
6.19.
Environmental Matters
66
6.20.
Solvency
67
6.21.
Representations and Warranties of each Alternate Currency Borrower
67
6.22.
Representations and Warranties of each Subsidiary Borrower
68
ARTICLE VII: COVENANTS
70
7.1.
Reporting
70
7.2.
Affirmative Covenants
74

 
 
 
ii

--------------------------------------------------------------------------------

 
 
7.3.
Negative Covenants
76
7.4.
Financial Covenants
83
ARTICLE VIII: DEFAULTS
85
8.1.
Defaults
85
ARTICLE IX: ACCELERATION, DEFAULTING LENDERS; WAIVERS, AMENDMENTS AND REMEDIES
87
9.1.
Termination of Revolving Loan Commitments; Acceleration
87
9.2.
Defaulting Lender
88
9.3.
Amendments
89
9.4.
Preservation of Rights
90
ARTICLE X: GENERAL PROVISIONS
90
10.1.
Survival of Representations
90
10.2.
Governmental Regulation
90
10.3.
Performance of Obligations
91
10.4.
Headings
91
10.5.
Entire Agreement
91
10.6.
Several Obligations; Benefits of this Agreement
91
10.7.
Expenses; Indemnification
91
10.8.
Numbers of Documents
93
10.9.
Accounting; Pro Forma Calculations
93
10.10.
Severability of Provisions
94
10.11.
Nonliability of Lenders
94
10.12.
GOVERNING LAW
94
10.13.
CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL
94
10.14.
USA Patriot Act Notification
96
10.15.
Interest Rate Limitation
96
10.16.
No Advisory or Fiduciary Responsibility
96
10.17.
Release of Collateral
96
ARTICLE XI: THE AGENT
97
11.1.
Appointment; Nature of Relationship
97
11.2.
Powers
97
11.3.
General Immunity
97
11.4.
No Responsibility for Loans, Creditworthiness, Recitals, Etc.
97
11.5.
Action on Instructions of Lenders
98
11.6.
Employment of Agent and Counsel
98
11.7.
Reliance on Documents; Counsel
98
11.8.
The Agent’s and the Alternate Currency Bank’s Reimbursement and Indemnification
98
11.9.
Rights as a Lender
98
11.10.
Lender Credit Decision
99
11.11.
Successor Agent
99
11.12.
Guarantor Issues
99
ARTICLE XII: SETOFF; RATABLE PAYMENTS
99
12.1.
Setoff
100
12.2.
Ratable Payments
100
12.3.
Application of Payments
100
12.4.
Relations Among Lenders
101

 
 
 
iii

--------------------------------------------------------------------------------

 
 
ARTICLE XIII: BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
101
13.1.
Successors and Assigns
101
13.2.
Participations
102
13.3.
Assignments
103
13.4.
Confidentiality
105
13.5.
Dissemination of Information
105
13.6.
Tax Certifications
105
ARTICLE XIV: NOTICES
105
14.1.
Giving Notice
105
14.2.
Change of Address
106
ARTICLE XV: COUNTERPARTS
106
ARTICLE XVI: BORROWER GUARANTEE
106

 
 
iv
 
Note:  Except for its status as a contractual document that establishes and
governs the legal relations among the parties to this agreement, this agreement
is not intended to be a source of factual, business or operational information
about the parties.  The representations, warranties and covenants contained in
this agreements were made only for purposes of such agreement and as of specific
dates, were solely for the benefit of the parties to such agreement, and may be
subject to limitations agreed upon by the parties, including being qualified by
disclosures exchanged between the parties in connection with the transactions
contemplated by such agreement.  Accordingly, investors should not rely on the
representations, warranties and covenants or any descriptions thereof as
characterizations of the actual state of facts or condition of the parties.
 
 
 

--------------------------------------------------------------------------------

 

 


 
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
 
This Second Amended and Restated Credit Agreement dated as of January 27, 2012
is entered into among SCHAWK, INC., a Delaware corporation (the “Borrower”), the
Subsidiary Borrowers and the Alternate Currency Borrowers from time to time
parties hereto, the institutions from time to time parties hereto as Lenders,
whether by execution of this Agreement or an Assignment Agreement pursuant to
Section 13.3, JPMORGAN CHASE BANK, N.A., in its capacity as contractual
representative for itself and the other Lenders, and PNC BANK, NATIONAL
ASSOCIATION, as Syndication Agent, to amend and restate the Existing Credit
Agreement, which is hereby amended and restated in its entirety.
 
WHEREAS, the Borrowers have requested, and the Agent and the Lenders have
agreed, to amend the Existing Credit Agreement;
 
WHEREAS, the Borrowers, the Lenders and the Agent have agreed to enter into this
Agreement in order to (i) amend and restate the Existing Credit Agreement in its
entirety; (ii) re-evidence the Obligations, which shall be repayable in
accordance with the terms of this Agreement; and (iii) set forth the terms and
conditions under which the Lenders will, from time to time, make loans and
extend other financial accommodations to or for the benefit of the Borrowers;
and
 
WHEREAS, it is the intention of the parties to this Agreement that this
Agreement not constitute a novation and that, from and after the Closing Date,
the Existing Credit Agreement shall be amended and restated hereby and all
references herein to “hereunder,” “hereof,” or words of like import and all
references in any other Loan Document to the “Credit Agreement” or words of like
import shall mean and be a reference to the Existing Credit Agreement as amended
and restated hereby (and any section references to the Existing Credit Agreement
shall refer to the applicable equivalent provision set forth herein although the
section number thereof may have changed);
 
NOW, THEREFORE, in consideration of the terms and conditions contained herein,
and of any loans or extensions of credit heretofore, now or hereafter made to or
for the benefit of the Borrowers by the Lenders and the Agent, the parties
hereto agree as follows:
 
ARTICLE I:   DEFINITIONS
 
1.1.  Certain Defined Terms.  In addition to the terms defined above, the
following terms used in this Agreement shall have the following meanings,
applicable both to the singular and the plural forms of the terms defined.
 
As used in this Agreement:
 
“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the date of this Agreement, by which the Borrower or any
of its Subsidiaries (i) acquires any going business or all or substantially all
of the assets of any firm, corporation or division thereof, whether through
purchase of assets, merger or otherwise or (ii) directly or indirectly acquires
(in one transaction or as the most recent transaction in a series of
transactions) at least a majority (in number of votes) of the securities of a
corporation which have ordinary voting power for the election of directors
(other than securities having such power only by reason of the happening of a
contingency) or a majority (by percentage of voting power) of the outstanding
Equity Interests of another Person.
 

 
1

--------------------------------------------------------------------------------

 



“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
 
“Advance” means a borrowing hereunder consisting of the aggregate amount of the
several Loans made by the Lenders to a Borrower of the same Type and, in the
case of Eurocurrency Rate Advances and Alternate Currency Loans, in the same
currency and for the same Interest Period.
 
“Affected Foreign Subsidiary” is defined in the definition of “Subsidiary
Guarantor”.
 
“Affected Lender” is defined in Section 2.20 hereof.
 
“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person.  A Person
shall be deemed to control another Person if the controlling Person is the
“beneficial owner” (as defined in Rule 13d-3 under the Securities Exchange Act
of 1934) of greater than nine and nine-tenths percent (9.90%) or more of any
class of voting securities (or other voting interests) of the controlled Person
or possesses, directly or indirectly, the power to direct or cause the direction
of the management or policies of the controlled Person, whether through
ownership of Capital Stock, by contract or otherwise.
 
“Agent” means JPMorgan (including its branches and affiliates) in its capacity
as contractual representative for itself and the Lenders pursuant to Article XI
hereof and any successor Agent appointed pursuant to Article XI hereof.
 
“Aggregate Revolving Loan Commitment” means the aggregate of the Revolving Loan
Commitments of all the Lenders, as may be increased or reduced from time to time
pursuant to the terms hereof.  The Aggregate Revolving Loan Commitment as of the
Closing Date is One Hundred Twenty-Five Million and 00/100 Dollars
($125,000,000).
 
“Agreed Currencies” means (i) Dollars and (ii) any other Eligible Currency which
the Borrower requests the Agent to include as an Agreed Currency hereunder and
which is acceptable to one-hundred percent (100%) of the Lenders with a
Revolving Loan Commitment and the Agent; provided that the Agent shall promptly
notify each such Lender of each such request and each such Lender shall be
deemed not to have agreed to each such request unless its written consent
thereto has been received by the Agent within five (5) Business Days from the
date of such notification by the Agent to such Lender.
 
“Agreed Letter of Credit Currencies” means (i) Dollars and (ii) any other
currency which the Borrower requests an Issuing Bank to include as an Agreed
Letter of Credit Currency and which is acceptable to such Issuing Bank and the
Agent.
 
“Agreement” means this Second Amended and Restated Credit Agreement, as it may
be amended, restated or otherwise modified and in effect from time to time.
 
“Agreement Accounting Principles” means, with respect to the calculation of
financial ratios and other financial tests required by this Agreement, generally
accepted accounting principles as in effect in the United States as of the date
of this Agreement, applied in a manner consistent with that used in preparing
the financial statements of the Borrower referred to in Section 6.4(B) hereof;
provided, further, however, all pro forma financial statements reflecting
Acquisitions shall be prepared in accordance with the requirements established
by the Commission for acquisition accounting for reporting acquisitions by
public companies (whether or not such Acquisitions are required to be publicly
reported); provided, further, that no change in accounting principles shall be
made from those used in preparing the financial
 

 
2

--------------------------------------------------------------------------------

 

statements referred to in Section 6.4(B) hereof, including, without limitation,
with respect to the nature or classification of accounts, closing proceedings,
levels of reserves, or levels of accruals other than as a result of objective
changes in the underlying business; provided, further, that for purposes of the
preceding clauses, “changes in accounting principles” or “changes in Agreement
Accounting Principles” includes all changes in accounting principles, policies,
practices, procedures, or methodologies with respect to financial statements,
their classification, or their display, as well as all changes in practices,
methods, conventions, or assumptions used in making accounting estimates.
 
“Alternate Base Rate” means, for any day, a fluctuating rate of interest per
annum equal to the highest of (i) the Prime Rate for such day, (ii) the sum of
(a) the Federal Funds Effective Rate for such day and (b) one-half of one
percent (0.50%) per annum and (iii) the Eurocurrency Base Rate for a one month
Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%; provided that, for the avoidance of
doubt, the Eurocurrency Base Rate for any day shall be based on the applicable
British Bankers’ Association LIBOR rate for deposits in Dollars as reported by
any generally recognized financial information service as of 11:00 a.m. (London
time) on such day.  Any change in the Alternate Base Rate due to a change in the
Prime Rate, the Federal Funds Effective Rate or the Eurocurrency Base Rate shall
be effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Effective Rate or the Eurocurrency Base Rate,
respectively.
 
“Alternate Currency” shall mean (i) only so long as each such currency remains
an Eligible Currency, Canadian Dollars, Australian Dollars, British Pounds
Sterling and Euro and (ii) any other Eligible Currency which the applicable
Borrower requests the Alternate Currency Bank to include as an Alternate
Currency hereunder and which is acceptable to the Alternate Currency Bank and
with respect to which an Alternate Currency Addendum has been executed by an
Alternate Currency Borrower and the Alternate Currency Bank in connection
therewith.
 
“Alternate Currency Addendum” means an addendum substantially in the form of
Exhibit J with such modifications thereto as shall be approved by the Alternate
Currency Bank and the Agent.
 
“Alternate Currency Bank” means JPMorgan (or any Affiliate, branch or agency
thereof) to the extent it is party to an Alternate Currency Addendum.  If any
agency, branch or Affiliate of JPMorgan shall be a party to an Alternate
Currency Addendum, such agency, branch or Affiliate shall, to the extent of any
commitment extended and any Loans made by it, have all the rights of JPMorgan
hereunder; provided, however, that JPMorgan shall to the exclusion of such
agency, branch or Affiliate, continue to have all the voting rights vested in it
by the terms hereof.
 
“Alternate Currency Borrower” means each of the Borrower’s Subsidiaries, whether
now existing or hereafter formed, that is a party to an Alternate Currency
Addendum, which Subsidiary shall have delivered to the Agent an Assumption
Letter in accordance with Section 2.25(A) and such other documents as may be
required pursuant to this Agreement, in each case together with its respective
successors and assigns including a debtor-in-possession on behalf of such
Alternate Currency Borrower.
 
“Alternate Currency Commitment” means, for the Alternate Currency Bank for each
Alternate Currency, the obligation of such Alternate Currency Bank to make
Alternate Currency Loans not exceeding the Dollar Amount set forth in the
applicable Alternate Currency Addendum, as such amount may be modified from time
to time pursuant to the terms of this Agreement and the applicable Alternate
Currency Addendum.
 

 
3

--------------------------------------------------------------------------------

 



“Alternate Currency Interest Period” means, with respect to any Alternate
Currency Loan, the Interest Period as set forth on the applicable Alternate
Currency Addendum.
 
“Alternate Currency Loan” means any Loan denominated in an Alternate Currency
made by the Alternate Currency Bank to an Alternate Currency Borrower pursuant
to Section 2.21 and an Alternate Currency Addendum.
 
“Alternate Currency Rate” means, for any day for any Alternate Currency Loan,
the per annum rate of interest selected by the applicable Alternate Currency
Borrower under and as set forth in the applicable Alternate Currency
Addendum.  An Alternate Currency Rate may only be a fluctuating rate to the
extent expressly provided for in the applicable Alternate Currency Addendum.
 
“Applicable Commitment Fee Percentage” means, as at any date of determination,
the rate per annum then applicable in the determination of the amount payable
under Section 2.15(C)(i) hereof determined in accordance with the provisions of
Section 2.15(D)(ii) hereof.
 
“Applicable Eurocurrency Margin” means, as at any date of determination, the
rate per annum then applicable to Eurocurrency Rate Loans determined in
accordance with the provisions of Section 2.15(D)(ii) hereof.
 
“Applicable Floating Rate Margin” means, as at any date of determination, the
rate per annum then applicable to Floating Rate Loans determined in accordance
with the provisions of Section 2.15(D)(ii) hereof.
 
“Applicable L/C Fee Percentage” means, as at any date of determination, the rate
per annum then applicable to the letter of credit fee under Section 3.8(a)
hereof in accordance with the provisions of Section 2.15(D)(ii) hereof.
 
“Approved Fund” means, with respect to any Lender that is a fund or commingled
investment vehicle that invests in commercial loans, any other fund that invests
in commercial loans and is managed or advised by the same investment advisor as
such Lender or by an Affiliate of such investment advisor.
 
“Approximate Equivalent Amount” means any currency with respect to any amount of
Dollars shall mean the Equivalent Amount of such currency with respect to such
amount of Dollars at such date, rounded up to the nearest amount of such
currency as determined by the Agent from time to time.
 
“Arrangers” means each of J.P. Morgan Securities LLC and PNC Capital Markets
LLC, in its capacity as an arranger and bookrunner for the loan transaction
evidenced by this Agreement.
 
“Asset Sale” means, with respect to any Person, the sale, lease, conveyance,
disposition or other transfer by such Person of any of its assets (including by
way of a sale-leaseback transaction, and including the sale or other transfer of
any of the Equity Interests of any Subsidiary of such Person) to any Person
other than the Borrower or any of its wholly-owned Subsidiaries other than (i)
the sale of Inventory in the ordinary course of business, (ii) the sale or other
disposition of any obsolete, redundant, excess, damaged or worn-out Equipment
disposed of in the ordinary course of business and (iii) leases of personal
property (including leases or licenses of intellectual property) and leases of
surplus or redundant real property.
 
“Assignment Agreement” means an assignment and acceptance agreement entered into
in connection with an assignment pursuant to Section 13.3 hereof in
substantially the form of Exhibit D.
 

 
4

--------------------------------------------------------------------------------

 
 
“Assumption Letter” means a letter of any Subsidiary which is a Foreign
Incorporated Subsidiary addressed to the Lenders in substantially the applicable
form of Exhibit M hereto pursuant to which such Subsidiary agrees to become a
Subsidiary Borrower or an Alternate Currency Borrower and agrees to be bound by
the terms and conditions hereof as if originally a party hereto.
 
“Australian Dollars” means the lawful currency of Australia.
 
“Authorized Officer” means any of the President, any Vice President or Chief
Financial Officer of the Borrower, acting singly.
 
“Banking Services” means each and any of the following bank services provided to
the Borrower or any Subsidiary by any Lender or any of its Affiliates: (a)
credit cards for commercial customers (including, without limitation, commercial
credit cards and purchasing cards), (b) stored value cards and (c) treasury
management services (including, without limitation, controlled disbursement,
automated clearinghouse transactions, return items, overdrafts and interstate
depository network services).
 
“Banking Services Agreement” means any agreement entered into by the Borrower or
any Subsidiary in connection with Banking Services.
 
“Banking Services Obligations” means any and all obligations of the Borrower or
any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
 
“Bankruptcy Code” is defined in Article XVI hereof.
 
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof, provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.
 
“Benefit Plan” means a defined benefit plan as defined in Section 3(35) of ERISA
(other than a Multiemployer Plan) in respect of which the Borrower or any other
member of the Controlled Group is, or within the immediately preceding six (6)
years was, an “employer” as defined in Section 3(5) of ERISA.
 
“Borrower” means Schawk, Inc., a Delaware corporation, together with its
successors and assigns, including a debtor-in-possession on behalf of the
Borrower, and “Borrowers” shall mean, collectively, the Borrower, the Subsidiary
Borrowers and the Alternate Currency Borrowers.  For the avoidance of doubt, all
references contained in this Agreement and the other Loan Documents to “the
Borrower” shall be deemed to apply solely to Schawk, Inc. and all references to
“a Borrower” or “any Borrower” or “each Borrower” or “such Borrower” or “no
Borrower” shall be deemed to apply equally to each of the Borrowers.
 

 
5

--------------------------------------------------------------------------------

 


“Borrower Guarantee” is defined in Article XVI hereof.
 
“Borrower Guaranteed Obligations” is defined in Article XVI hereof.
 
“Borrowing Date” means a date on which an Advance or Swing Line Loan is made
hereunder.
 
“Borrowing/Conversion/Continuation Notice” is defined in Section 2.8 hereof.
 
“Brandimage” means the business and assets acquired by Schawk USA Inc., in the
Brandimage Acquisition.
 
“Brandimage Acquisition” means the acquisition by Schawk USA Inc., a Subsidiary
Borrower, of substantially all the business and operating assets (including,
without limitation, foreign Subsidiaries) of LAGA, Inc. and Lipson Associates
Inc. pursuant to that certain Asset Purchase Agreement dated September 15, 2011
by and among Schawk USA Inc., LAGA, Inc., Lipson Associates, Inc.,
Brandimage-Desgrippes & Laga, Brandimage Belgique Holding S.A. f/k/a Desgrippses
Gobe Bruxelles S.A., Desgrippes Gobe Group (HK) Ltd., Desgrippes (Shanghai)
Brand Consulting Co, Ltd., Desgrippes Gobe Group (Yuhan Hosea), Design Partners,
LLC, Mark Anthony and John Hilbrich.
 
“British Pounds Sterling” means the lawful currency of Great Britain.
 
“Business Day” means (i) with respect to any borrowing, payment or rate
selection of Loans bearing interest at the Eurocurrency Rate, a day (other than
a Saturday or Sunday) on which banks are open for business in Chicago, Illinois
and New York, New York and on which dealings in Dollars and the other Agreed
Currencies are carried on in the London interbank market and (ii) for all other
purposes a day (other than a Saturday or Sunday) on which banks are open for
business in Chicago, Illinois and New York, New York; provided that, when used
in connection with a Eurocurrency Rate Loan, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in the relevant Agreed
Currency in the London interbank market or the principal financial center of
such Agreed Currency (and, if the Advances or advances drawn under or pursuant
to a Letter of Credit which are the subject of a borrowing, drawing, payment,
reimbursement or rate selection are denominated in euro, the term “Business Day”
shall also exclude any day on which the TARGET payment system is not open for
the settlement of payments in euro).
 
“Canadian Dollars” means the lawful currency of Canada.
 
“Capital Expenditures” means, for any period, the aggregate of all expenditures
(whether or not paid in cash and including Capitalized Leases and purchase money
indebtedness) by the Borrower and its consolidated Subsidiaries during that
period that, in conformity with Agreement Accounting Principles, are required to
be included in or reflected by the property, plant, equipment or similar fixed
asset accounts reflected in the consolidated balance sheet of the Borrower and
its Subsidiaries; provided, however, that the term “Capital Expenditures” shall
not include (a) expenditures made in connection with the replacement,
substitution or restoration of assets (i) to the extent financed from insurance
proceeds paid on account of the loss of or damage to the assets being replaced
or restored or (ii) with awards of compensation arising from the taking by
eminent domain or condemnation of the assets being replaced; (b) the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment to the extent that the gross amount of such purchase price is
reduced by the credit granted by the seller of such equipment for the equipment
being traded in at such time; (c) the purchase of plant, property or equipment
made within one year of the sale of any asset to the extent purchased with the
proceeds of such sale; (d) the portion of the purchase price in connection with
any acquisition that would
 

 
6

--------------------------------------------------------------------------------

 
 
otherwise be included as additions to property, plant or equipment; and (e)
expenditures made in connection with any acquisition.
 
“Capital Stock” means (i) in the case of a corporation, corporate stock, (ii) in
the case of an association or business entity, any and all shares, interests,
participations, rights or other equivalents (however designated) of corporate
stock, (iii) in the case of a partnership, partnership interests (whether
general or limited) and (iv) any other interest or participation that confers on
a Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person; provided, however, that “Capital
Stock” shall not include any debt securities convertible into equity securities
prior to such conversion.
 
“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with Agreement Accounting Principles.
 
“Capitalized Lease Obligations” of a Person means the amount of the obligations
of such Person under Capitalized Leases which would be capitalized on a balance
sheet of such Person prepared in accordance with Agreement Accounting
Principles.
 
“Cash Equivalents” means (i) marketable direct obligations issued or
unconditionally guaranteed by the governments of the United States and backed by
the full faith and credit of the United States government; (ii) domestic and
Eurocurrency certificates of deposit and time deposits, bankers’ acceptances and
floating rate certificates of deposit issued by any commercial bank organized
under the laws of the United States, any state thereof, the District of
Columbia, any foreign bank, or its branches or agencies (fully protected against
currency fluctuations for any such deposits with a term of more than ninety (90)
days); (iii) shares of money market, mutual or similar funds having assets in
excess of $100,000,000 and the investments of which are limited to investment
grade securities (i.e., securities rated at least Baa by Moody’s Investors
Service, Inc. or at least BBB by Standard & Poor’s Ratings Group, a division of
The McGraw-Hill Companies, Inc.); and (iv) commercial paper of United States and
foreign banks and bank holding companies and their subsidiaries and United
States and foreign finance, commercial industrial or utility companies which, at
the time of acquisition, are rated A-1 (or better) by Standard & Poor’s Ratings
Group, a division of The McGraw-Hill Companies, Inc., or P-1 (or better) by
Moody’s Investors Services, Inc.; provided that the maturities of such Cash
Equivalents shall not exceed three hundred sixty-five (365) days from the date
of acquisition thereof.
 
“Cash Flow Leverage Ratio” is defined in Section 7.4(B) hereof.
 
“Change” means the occurrence, after the date of this Agreement (or with respect
to any Lender, if later, the date on which such Lender becomes a Lender), of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rules, guideline,
requirement or directive (whether or not having the force of law) by any
Governmental Authority; provided however, that notwithstanding anything herein
to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection
Act and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, and (ii) all
requests, rules, guidelines, requirements and directives promulgated by the Bank
for International Settlements, the Basel Committee on Banking Supervision (or
any successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be a “Change” regardless of the date enacted, adopted, issued or implemented.
 

 
7

--------------------------------------------------------------------------------

 



“Change of Control” means an event or series of events by which:
 
(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Exchange Act of 1934), becomes the “beneficial owner” (as defined in
Rules 13d-3 and 13d-5 under the Exchange Act of 1934, provided that a Person
shall be deemed to have “beneficial ownership” of all securities that such
Person has the right to acquire, whether such right is exercisable immediately
or only after the passage of time), directly or indirectly, of thirty-five
percent (35%) or more of the combined voting power of the Borrower’s outstanding
Capital Stock ordinarily having the right to vote at an election of directors;
or
 
(b) the majority of the board of directors of the Borrower fails to consist of
Continuing Directors; or
 
(c) the Borrower consolidates with or merges into another corporation or
conveys, transfers or leases all or substantially all of its property to any
Person, or any corporation consolidates with or merges into the Borrower, in
either event pursuant to a transaction in which the outstanding Capital Stock of
the Borrower is reclassified or changed into or exchanged for cash, securities
or other property; or
 
(d) the Borrower shall cease to own and control at least eighty percent (80%) of
the economic and voting rights associated with all of the outstanding Capital
Stock of (i) any Subsidiary Borrower or Alternate Currency Borrower and (ii) its
existing Subsidiaries as of the Closing Date.
 
“Closing Date” means January 27, 2012.
 
“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.
 
“Commission” means the Securities and Exchange Commission of the United States
of America and any Person succeeding to the functions thereof.
 
“Commitment and Acceptance”  is defined in Section 2.26 hereof.
 
“Commitment Increase Notice” is defined in Section 2.26 hereof.
 
“Consolidated Tangible Assets” means the total assets of the Borrower and its
Subsidiaries on a consolidated basis (determined in accordance with Agreement
Accounting Principles), but excluding therefrom all items that are treated as
intangibles under Agreement Accounting Principles.
 
“Contaminant” means any waste, pollutant, hazardous substance, toxic substance,
hazardous waste, special waste, petroleum or petroleum-derived substance or
waste, asbestos, polychlorinated biphenyls (“PCBs”), or any constituent of any
such substance or waste, and includes but is not limited to these terms as
defined in Environmental, Health or Safety Requirements of Law.
 
“Contingent Obligation”, as applied to any Person, means any Contractual
Obligation, contingent or otherwise, of that Person with respect to any
Indebtedness of another or other obligation or liability of another, including,
without limitation, any such Indebtedness, obligation or liability of another
directly or indirectly guaranteed, endorsed (otherwise than for collection or
deposit in the ordinary course of business), co-made or discounted or sold with
recourse by that Person, or in respect of which that
 

 
8

--------------------------------------------------------------------------------

 

Person is otherwise directly or indirectly liable, including Contractual
Obligations (contingent or otherwise) arising through any agreement to purchase,
repurchase, or otherwise acquire such Indebtedness, obligation or liability or
any security therefor, or to provide funds for the payment or discharge thereof
(whether in the form of loans, advances, stock purchases, capital contributions
or otherwise), or to maintain solvency, assets, level of income, or other
financial condition, or to make payment other than for value received.  The
amount of any Contingent Obligation shall be equal to the present value of the
portion of the obligation so guaranteed or otherwise supported, in the case of
known recurring obligations, and the maximum reasonably anticipated liability in
respect of the portion of the obligation so guaranteed or otherwise supported
assuming such Person is required to perform thereunder, in all other cases.
 
“Continuing Director” means, with respect to any Person as of any date of
determination, any member of the board of directors of such Person who (a) was a
member of such board of directors on the date of this Agreement, or (b) was
nominated for election or elected to such board of directors with the approval
of the Continuing Directors who were members of such board at the time of such
nomination or election.
 
“Contractual Obligation”, as applied to any Person, means any provision of any
equity or debt securities issued by that Person or any indenture, mortgage, deed
of trust, security agreement, pledge agreement, guaranty, contract, undertaking,
agreement or instrument, in any case in writing, to which that Person is a party
or by which it or any of its properties is bound, or to which it or any of its
properties is subject.
 
“Controlled Group” means the group consisting of (i) any corporation which is a
member of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Borrower; (ii) a partnership or other trade
or business (whether or not incorporated) which is under common control (within
the meaning of Section 414(c) of the Code) with the Borrower; and (iii) a member
of the same affiliated service group (within the meaning of Section 414(m) of
the Code) as the Borrower, any corporation described in clause (i) above or any
partnership or trade or business described in clause (ii) above.
 
“Credit Party” means the Agent, any Issuing Bank, the Swing Line Lender or any
other Lender.
 
“Cure Loan” is defined in Section 9.2(iii) hereof.
 
“Customary Permitted Liens” means:
 
(i) Liens (other than Environmental Liens and Liens in favor of the IRS or the
PBGC) with respect to the payment of taxes, assessments or governmental charges
in all cases which are not yet due or (if foreclosure, distrait, sale or other
similar proceedings shall not have been commenced or any such proceeding after
being commenced is stayed) which are being contested in good faith by
appropriate proceedings properly instituted and diligently conducted and with
respect to which adequate reserves or other appropriate provisions are being
maintained in accordance with Agreement Accounting Principles;
 
(ii) statutory Liens of landlords and Liens of suppliers, mechanics, carriers,
materialmen, warehousemen or workmen and other similar Liens imposed by law
created in the ordinary course of business for amounts not yet due or which are
being contested in good faith by appropriate proceedings properly instituted and
diligently conducted and with respect to which
 

 
9

--------------------------------------------------------------------------------

 


adequate reserves or other appropriate provisions are being maintained in
accordance with Agreement Accounting Principles;
 
(iii) Liens (other than Environmental Liens and Liens in favor of the IRS or the
PBGC) incurred or deposits made in the ordinary course of business in connection
with workers’ compensation, unemployment insurance or other types of social
security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money), surety, appeal and
performance bonds; provided that (A) all such Liens do not in the aggregate
materially detract from the value of the Borrower’s or such Subsidiary’s assets
or property taken as a whole or materially impair the use thereof in the
operation of the businesses taken as a whole, and (B) all Liens securing bonds
to stay judgments or in connection with appeals do not secure at any time an
aggregate amount exceeding $10,000,000;
 
(iv) Liens arising with respect to zoning restrictions, easements,
encroachments, licenses, reservations, covenants, rights-of-way, utility
easements, building restrictions and other similar charges, restrictions or
encumbrances on the use of real property which do not in any case materially
detract from the value of the property subject thereto or materially interfere
with the ordinary use or occupancy of the real property or with the ordinary
conduct of the business of the Borrower or any of its Subsidiaries;
 
(v) Liens of attachment or judgment with respect to judgments, writs or warrants
of attachment, or similar process against the Borrower or any of its
Subsidiaries which do not constitute a Default under Section 8.1(H) hereof; and
 
(vi) any interest or title of the lessor in the property subject to any
operating lease entered into by the Borrower or any of its Subsidiaries in the
ordinary course of business.
 
“Default” means an event described in Article VIII hereof.
 
“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swing Line Loans or (iii) pay over to any Credit Party any other
amount required to be paid by it hereunder, unless, in the case of clause (i)
above, such Lender notifies the Agent in writing that such failure is the result
of such Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower or any Credit Party in writing, or
has made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such
Lender’s good faith determination that a condition precedent (specifically
identified and including the particular default, if any) to funding a loan under
this Agreement cannot be satisfied) or generally under other agreements in which
it commits to extend credit, (c) has failed, within three (3) Business Days
after request by a Credit Party, acting in good faith, to provide a
certification in writing from an authorized officer of such Lender that it will
comply with its obligations (and is financially able to meet such obligations)
to fund prospective Loans and participations in then outstanding Letters of
Credit and Swing Line Loans under this Agreement, provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon such
Credit Party’s receipt of such certification in form and substance satisfactory
to it and the Agent, or (d) has become the subject of a Bankruptcy Event.
 
“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable),
or upon the happening of any event, matures
 

 
10

--------------------------------------------------------------------------------

 

or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or redeemable at the option of the holder thereof, in whole or in
part, on or prior to the date that is ninety-one (91) days after the Revolving
Loan Termination Date.
 
“DOL” means the United States Department of Labor and any Person succeeding to
the functions thereof.
 
“Dollar” and “$” means dollars in the lawful currency of the United States of
America.
 
“Dollar Amount” of any currency at any date shall mean (i) the amount of such
currency if such currency is Dollars or (ii) the Equivalent Amount of Dollars if
such currency is any currency other than Dollars.
 
“Domestic Incorporated Subsidiary” means a Subsidiary of the Borrower organized
under the laws of a jurisdiction located in the United States of America.
 
“Domestic Loan Parties” means the Borrower and the Domestic Incorporated
Subsidiaries.
 
“Domestic Subsidiary Borrower” means a Subsidiary Borrower that is a Domestic
Incorporated Subsidiary.
 
“EBITDA” means, for any period, on a consolidated basis for the Borrower and its
Subsidiaries, the sum of the amounts for such period, without duplication, of
(i) Net Income, plus (ii) Interest Expense to the extent deducted in computing
Net Income, plus (iii) the Borrower’s income tax provision (benefit) as reported
by the Borrower in its financial statements most recently filed with the
Commission, plus (iv) depreciation expense to the extent deducted in computing
Net Income, plus (v) amortization expense, including, without limitation,
amortization of goodwill and other intangible assets to the extent deducted in
computing Net Income, plus (vi) other extraordinary non-cash charges to the
extent deducted in computing Net Income, minus (vii) other extraordinary
non-cash credits to the extent added in computing Net Income, plus (viii)
non-cash expenses related to stock based compensation to the extent deducted in
computing Net Income, plus (ix) charges incurred as a result of impairment of
fixed assets, intangible assets and goodwill, all to the extent deducted in
computing Net Income.  EBITDA shall be calculated on a pro forma basis giving
effect to Acquisitions and Asset Sales on a last twelve (12) months’ basis;
provided that, for any Measurement Period ending prior to the closing date of
the Brandimage Acquisition, quarterly EBITDA attributable to Brandimage shall be
deemed to be $1,250,000 for each fiscal quarter.
 
“Eligible Currency” means any currency other than Dollars with respect to which
the Agent or the Borrower has not given notice in accordance with Section 2.23
and that is readily available, freely traded, in which deposits are customarily
offered to banks in the London interbank market, convertible into Dollars in the
international interbank market available to the Lenders in such market and as to
which an Equivalent Amount may be readily calculated.  If, after the designation
by the Lenders of any currency as an Agreed Currency or Alternate Currency,
currency control or other exchange regulations are imposed in the country in
which such currency is issued with the result that different types of such
currency are introduced, such country’s currency is, in the determination of the
Agent, no longer readily available or freely traded or (ii) as to which, in the
determination of the Agent, an Equivalent Amount is not readily calculable (each
of clause (i) and (ii), a “Disqualifying Event”), then the Agent shall promptly
notify the Lenders and the Borrower, and such country’s currency shall no longer
be an Agreed Currency or Alternate Currency until such time as the Disqualifying
Event(s) no longer exist, but in any event within five (5) Business Days of
receipt of such notice from the Agent, the Borrower shall repay all Loans in
 

 
11

--------------------------------------------------------------------------------

 


such currency to which the Disqualifying Event applies or convert such Loan into
Loans in Dollars or another Agreed Currency or Alternate Currency, subject to
the other terms contained in Articles II and IV.
 
“Environmental, Health or Safety Requirements of Law” means all Requirements of
Law derived from or relating to foreign, federal, state and local laws or
regulations relating to or addressing pollution or protection of the
environment, or protection of worker health or safety, including, but not
limited to, the Comprehensive Environmental Response, Compensation and Liability
Act, 42 U.S.C. § 9601 et seq., the Occupational Safety and Health Act of 1970,
29 U.S.C. § 651 et seq., and the Resource Conservation and Recovery Act of 1976,
42 U.S.C. § 6901 et seq., in each case including any amendments thereto, any
successor statutes, and any regulations or guidance promulgated thereunder, and
any state or local equivalent thereof.
 
“Environmental Lien” means a lien in favor of any Governmental Authority for (a)
any liability under Environmental, Health or Safety Requirements of Law, or (b)
damages arising from, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.
 
“Environmental Property Transfer Act” means any applicable requirement of law
that conditions, restricts, prohibits or requires any notification or disclosure
triggered by the closure of any property or the transfer, sale or lease of any
property or deed or title for any property for environmental reasons, including,
but not limited to, any so-called “Industrial Site Recovery Act” or “Responsible
Property Transfer Act.”
 
“Equipment” means all of the Borrower’s present and future (i) equipment,
including, without limitation, machinery, manufacturing, distribution, selling,
data processing and office equipment, assembly systems, tools, molds, dies,
fixtures, appliances, furniture, furnishings, vehicles, vessels, aircraft,
aircraft engines, and trade fixtures, (ii) other tangible personal property
(other than the Borrower’s Inventory), and (iii) any and all accessions, parts
and appurtenances attached to any of the foregoing or used in connection
therewith, and any substitutions therefor and replacements, products and
proceeds thereof.
 
“Equity Interests” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).  Equity Interests will not include
any Incentive Arrangements or obligations or payments thereunder.
 
“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date shall mean the equivalent in such currency of such amount of Dollars,
calculated on the basis of the arithmetic mean of the buy and sell spot rates of
exchange of the Agent or Alternate Currency Bank, as applicable, in the London
interbank market (or other market where the Agent’s or Alternate Currency
Bank’s, as applicable, foreign exchange operations in respect of such currency
are then being conducted) for such other currency at or about 11:00 a.m. (Local
Time) two (2) Business Days prior to the date on which such amount is to be
determined, rounded up to the nearest amount of such currency as determined by
the Alternate Currency Bank from time to time; provided, however, that if at the
time of any such determination, for any reason, no such spot rate is being
quoted, the Agent or Alternate Currency Bank’s, as applicable, may use any
reasonable method it deems appropriate to determine such amount, and such
determination shall be conclusive absent manifest error.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time including (unless the context otherwise requires) any rules or
regulations promulgated thereunder.
 

 
12

--------------------------------------------------------------------------------

 



“Euro” means the Euro referred to in the Council Regulation (EC) No. 1103/97
dated 17 June 1997 passed by the Council of the European Union, or, if
different, the then lawful currency of the member states of the European Union
that participate in the third stage of the Economic and Monetary Union.
 
“Eurocurrency Base Rate” means, with respect to a Eurocurrency Rate Advance for
the relevant Interest Period, the applicable British Bankers’ Association LIBOR
rate for deposits in the applicable Agreed Currency as reported by any generally
recognized financial information service as of 11:00 a.m. (London time) two (2)
Business Days prior to (or, in the case of Loans denominated in British Pounds
Sterling, on the day of) the first day of such Interest Period, and having a
maturity equal to such Interest Period, adjusted for Reserves (if applicable)
plus, without duplication, Mandatory Cost; provided that, if no such British
Bankers’ Association LIBOR rate is available to the Agent, the applicable
Eurocurrency Base Rate for the relevant Interest Period shall instead be the
rate determined by the Agent to be the rate at which JPMorgan or one of its
affiliate banks offers to place deposits in such Agreed Currency with
first-class banks in the London interbank market at approximately 11:00 a.m.
(London time) two (2) Business Days prior to (or, in the case of Loans
denominated in British Pounds Sterling, on the day of) the first day of such
Interest Period, in the approximate amount of JPMorgan's relevant Eurocurrency
Rate Loan and having a maturity equal to such Interest Period, as adjusted for
Reserves (if applicable) plus, without duplication, Mandatory Cost.
 
“Eurocurrency Payment Office” of the Agent shall mean, for each of the Agreed
Currencies, any agency, branch or Affiliate of the Agent, specified as the
“Eurocurrency Payment Office” for such Agreed Currency in Exhibit A-1 hereto or
such other agency, branch, Affiliate or correspondence bank of the Agent, as it
may from time to time specify to the Borrower and each Lender as its
Eurocurrency Payment Office.
 
“Eurocurrency Rate” means, with respect to a Eurocurrency Rate Loan for the
relevant Interest Period, the sum of (i) the Eurocurrency Base Rate applicable
to such Interest Period plus (ii) the then Applicable Eurocurrency Margin.
 
“Eurocurrency Rate Advance” means an Advance which bears interest at the
Eurocurrency Rate.
 
“Eurocurrency Rate Loan” means a Loan made on a fully syndicated basis pursuant
to Section 2.2, which bears interest at the Eurocurrency Rate.
 
“Existing Credit Agreement” means the Amended and Restated Credit Agreement
dated as of January 12, 2010 by and among the Borrower, the Subsidiary Borrowers
and the Alternate Currency Borrowers from time to time parties thereto, the
financial institutions from time to time party thereto and JPMorgan, as the same
has been amended, supplemented or otherwise modified from time to time prior to
the Closing Date.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
 
“Federal Funds Effective Rate” means, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New

 
13

--------------------------------------------------------------------------------

 



York, or, if such rate is not so published for any day which is a Business Day,
the average of the quotations at approximately 10:00 a.m. (Chicago time) on such
day on such transactions received by the Agent from three Federal funds brokers
of recognized standing selected by the Agent in its sole discretion.
 
“Financing” means, with respect to any Person, the issuance or sale by such
Person of any Equity Interests of such Person or any Subordinated Indebtedness.
 
“Fixed Charge Coverage Ratio” is defined in Section 7.4(A) hereof.
 
“Floating Rate” means, for any day for any Loan, a rate per annum equal to the
Alternate Base Rate for such day, changing when and as the Alternate Base Rate
changes, plus the then Applicable Floating Rate Margin.
 
“Floating Rate Advance” means an Advance which bears interest at the Floating
Rate.
 
“Floating Rate Loan” means a Loan, or portion thereof, which bears interest at
the Floating Rate.
 
“Foreign Incorporated Subsidiary” means a Subsidiary of the Borrower which is
not a Domestic Incorporated Subsidiary.
 
“Foreign Lender” means (a) if the Borrower is a U.S. Person as defined in the
Code, a Lender, with respect to such Borrower, that is not a U.S. Person as
defined in the Code, and (b) if the Borrower is not a U.S. Person as defined in
the Code, a Lender, with respect to such Borrower, that is resident or organized
under the laws of a jurisdiction other than that in which the Borrower is
resident for tax purposes.
 
“Foreign Subsidiary Borrower” means a Subsidiary Borrower that is a Foreign
Incorporated Subsidiary.
 
“Foreign Subsidiary Investment” means the sum of (a) all intercompany loans made
on or after the Closing Date from either the Borrower or any Domestic
Incorporated Subsidiary to any Foreign Incorporated Subsidiary; (b) all
Investments made on or after the Closing Date by either the Borrower or any
Domestic Incorporated Subsidiary in any Foreign Incorporated Subsidiary; and
(c) an amount equal to the net benefit derived by the Foreign Incorporated
Subsidiaries resulting from any non-arms length transactions, or any other
transfer of assets conducted other than in the ordinary course of business,
between the Borrower and/or any Domestic Incorporated Subsidiary, on the one
hand, and such Foreign Incorporated Subsidiaries, on the other hand.
 
“Governmental Acts” is defined in Section 3.10(A) hereof.
 
“Governmental Authority” means any nation or government, any federal, state,
local or other political subdivision thereof and any entity exercising
executive, legislative, judicial, regulatory or administrative authority or
functions of or pertaining to government, including any authority or other
quasi-governmental entity established to perform any of such functions
(including any supra-national bodies such as the European Union or the European
Central Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).
 
 
 
14

--------------------------------------------------------------------------------

 
 
“Gross Negligence” means recklessness, or actions taken or omitted with
conscious indifference to or the complete disregard of consequences.  Gross
Negligence does not mean the absence of ordinary care or diligence, or an
inadvertent act or inadvertent failure to act.  If the term “gross negligence”
is used with respect to the Agent or any Lender or any indemnitee in any of the
other Loan Documents, it shall have the meaning set forth herein.
 
“Guaranty” means each of (i) those certain Guaranties executed from time to time
by each of the Subsidiary Guarantors in favor of the Agent for the benefit of
itself and the Holders of Obligations, in each case, as amended, restated,
supplemented or otherwise modified from time to time, in substantially the form
of Exhibit I attached hereto and (ii) the Borrower Guarantee.
 
“Hedging Agreements” is defined in Section 7.3(P) hereof.
 
“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (i) any and all agreements, devices
or arrangements designed to protect at least one of the parties thereto from the
fluctuations of interest rates, commodity prices, exchange rates or forward
rates applicable to such party’s assets, liabilities or exchange transactions,
including, but not limited to, dollar-denominated or cross-currency interest
rate exchange agreements, forward currency exchange agreements, interest rate
cap or collar protection agreements, forward rate currency or interest rate
options, puts and warrants, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any of the foregoing.
 
“Holders of Note Obligations” means the holders of the Note Obligations from
time to time and shall include their respective successors, transferees and
assigns.
 
“Holders of Obligations” means the holders of the Obligations from time to time
and shall include their respective successors, transferees and assigns.
 
“Incentive Arrangements” means any stock appreciation rights, “phantom” stock
plans, employment agreements, non-competition agreements, subscription and
stockholders agreements and other incentive and bonus plans and similar
arrangements made in connection with the retention of executives, officers or
employees of the Borrower.
 
“Indebtedness” of a Person means, without duplication, such Person’s (i)
obligations for borrowed money, including, without limitation, subordinated
indebtedness, (ii) obligations representing the deferred purchase price of
property or services (other than accounts payable arising in the ordinary course
of such Person’s business payable on terms customary in the trade and other than
earn-outs or other similar forms of contingent purchase prices), (iii)
obligations, whether or not assumed, secured by liens on or payable out of the
proceeds or production from property now or hereafter owned or acquired by such
Person, (iv) obligations which are evidenced by notes, acceptances, or other
instruments, (v) Capitalized Lease Obligations, (vi) outstanding principal
balances (representing securitized but unliquidated assets) under asset
securitization agreements (including, without limitation, the outstanding
principal balance of accounts receivable under receivables transactions) and
(vii) the implied debt component of synthetic leases of which such Person is
lessee or any other off-balance sheet financing arrangements (including, without
limitation, any such arrangements giving rise to any Off-Balance Sheet
Liabilities).
 
“Indemnified Matters”  is defined in Section 10.7(B) hereof.
 
 
 
15

--------------------------------------------------------------------------------

 
 
“Indemnitees” is defined in Section 10.7(B) hereof.
 
“Interest Expense” means, for any period, the total interest expense of the
Borrower and its consolidated Subsidiaries, whether paid or accrued (including
the interest component of Capitalized Leases, commitment fees and fees for
stand-by letters of credit, the discount with respect to asset securitization
agreements and the implied interest component of synthetic leases), all as
determined in conformity with Agreement Accounting Principles.  Interest Expense
shall not include any interest which in accordance with Agreement Accounting
Principles has been capitalized under the PIK Notes.
 
“Interest Period” means, (i) any Alternate Currency Interest Period and (ii)
with respect to a Eurocurrency Rate Loan, a period of one (1) or two (2) weeks
or one (1), two (2), three (3) months, six (6) or nine (9) months, and, to the
extent available to all of the Lenders, upon request of the Borrower, and only
if the Lenders, in their discretion, shall agree, twelve (12) months, commencing
on a Business Day selected by the Borrower on which a Eurocurrency Rate Advance
is made to the Borrower pursuant to this Agreement.  Such Interest Period shall
end on (but exclude) the day which corresponds numerically to such date one,
two, three or six months and, if applicable, twelve months thereafter; provided,
however, that if there is no such numerically corresponding day in such next,
second, third or sixth and, if applicable, twelfth succeeding month and, if
applicable, twelfth succeeding month, such Interest Period shall end on the last
Business Day of such next, second, third or sixth succeeding month.  If an
Interest Period would otherwise end on a day which is not a Business Day, such
Interest Period shall end on the next succeeding Business Day, provided,
however, that if said next succeeding Business Day falls in a new calendar
month, such Interest Period shall end on the immediately preceding Business Day.
 
“Inventory” shall mean any and all goods, including, without limitation, goods
in transit, wheresoever located, whether now owned or hereafter acquired by the
Borrower or any of its Subsidiaries, which are held for sale or lease, furnished
under any contract of service or held as raw materials, work in process or
supplies, and all materials used or consumed in the business of Borrower or any
of its Subsidiaries, and shall include all right, title and interest of the
Borrower or any of its Subsidiaries in any property the sale or other
disposition of which has given rise to Receivables and which has been returned
to or repossessed or stopped in transit by the Borrower or any of its
Subsidiaries.
 
“Investment” means, with respect to any Person, (i) any purchase or other
acquisition by that Person of any Indebtedness, Equity Interests or other
securities, or of a beneficial interest in any Indebtedness, Equity Interests or
other securities, issued by any other Person, (ii) any purchase by that Person
of all or substantially all of the assets of a business (whether of a division,
branch, unit operation, or otherwise) conducted by another Person, and (iii) any
loan, advance (other than deposits with financial institutions available for
withdrawal on demand, prepaid expenses, accounts receivable, advances to
employees and similar items made or incurred in the ordinary course of business)
or capital contribution by that Person to any other Person, including all
Indebtedness to such Person arising from a sale of property by such Person other
than in the ordinary course of its business.
 
“IRS” means the Internal Revenue Service and any Person succeeding to the
functions thereof.


“Issuing Banks” means JPMorgan or any of its Affiliates in its separate capacity
as an issuer of Letters of Credit pursuant to Section 3.1.  The designation of
any Lender as an Issuing Bank after the date hereof shall be subject to the
prior written consent of the Agent.
 
“JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association, in
its individual capacity, and its successors.
 
 
 
16

--------------------------------------------------------------------------------

 
 
“Last Twelve-Month Period” is defined in Section 7.4(A) hereof.
 
“L/C Documents” is defined in Section 3.4 hereof.
 
“L/C Draft” means a draft drawn on an Issuing Bank pursuant to a Letter of
Credit.
 
“L/C Interest” shall have the meaning ascribed to such term in Section 3.6
hereof.
 
“L/C Obligations” means, without duplication, an amount equal to the sum of (i)
the aggregate of the Dollar Amount then available for drawing under each of the
Letters of Credit, (ii) the Dollar Amount equal to the face amount of all
outstanding L/C Drafts corresponding to the Letters of Credit, which L/C Drafts
have been accepted by the applicable Issuing Bank, (iii) the aggregate
outstanding Dollar Amount of all Reimbursement Obligations at such time and (iv)
the aggregate Dollar Amount equal to the face amount of all Letters of Credit
requested by the Borrower but not yet issued (unless the request for an unissued
Letter of Credit has been denied).
 
“Lenders” means the lending institutions listed on the signature pages of this
Agreement and their respective successors and assigns.
 
“Lending Installation” means, with respect to a Lender or the Agent, any office,
branch, subsidiary or affiliate of such Lender or the Agent.
 
“Letter of Credit” means the letters of credit to be (a) issued by the Issuing
Banks pursuant to Section 3.1 hereof or (b) deemed issued by the Issuing Banks
pursuant to Section 3.2 hereof.
 
“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance or preference, priority or security
agreement or preferential arrangement of any kind or nature whatsoever
(including, without limitation, the interest of a vendor or lessor under any
conditional sale, Capitalized Lease or other title retention agreement).
 
“Loan(s)” means, with respect to a Lender, such Lender’s portion of any Advance
made pursuant to Section 2.2 hereof, as applicable, and in the case of the Swing
Line Bank, any Swing Line Loan made pursuant to Section 2.3 hereof, and in the
case of any Alternate Currency Loan, any Alternate Currency Loan made pursuant
to Section 2.21 and the applicable Alternate Currency Addendum, and
collectively, all Revolving Loans, Swing Line Loans and Alternate Currency
Loans.
 
“Loan Account” is defined in Section 2.13(A) hereof.
 
“Loan Documents” means this Agreement, each Assumption Letter, each Alternate
Currency Addendum, each Guaranty and all other documents, instruments, notes and
agreements executed in connection therewith or contemplated thereby, as the same
may be amended, restated or otherwise modified and in effect from time to time.
 
“Local Time” means (i) Chicago time in the case of a Loan, Advance or advance
drawn under or pursuant to a Letter of Credit denominated in Dollars and
(ii) local time in the case of a Loan, Advance or advance drawn under or
pursuant to a Letter of Credit denominated in an Alternate Currency (it being
understood that such local time shall mean London, England time unless otherwise
notified by the Agent).
 
“Mandatory Cost” is described in Schedule I to this Agreement.
 
 
 
17

--------------------------------------------------------------------------------

 
 
“Margin Stock” shall have the meaning ascribed to such term in Regulation U.
 
“Material Adverse Effect” means a material adverse effect upon (a) the business,
condition (financial or otherwise), operations, performance, properties or
prospects of the Borrower, or the Borrower and its Subsidiaries, taken as a
whole, (b) the collective ability of the Borrower or any of its Subsidiaries to
perform their respective obligations under the Loan Documents in any material
respect, or (c) the ability of the Lenders or the Agent to enforce in any
material respect the Obligations.
 
“Maximum Acquisition Amount” means, for any rolling period of twelve consecutive
months, $50,000,000.
 
“Maximum Australian Amount” mans $10,000,000 or such other greater amount as the
Borrower may from time to time designate in writing to the Agent provided such
designated amount shall be agreed to by the Required Lenders.
 
“Maximum Canadian Amount” mans $10,000,000 or such other greater amount as the
Borrower may from time to time designate in writing to the Agent provided such
designated amount shall be agreed to by the Required Lenders.
 
“Maximum Eurocurrency Amount” means $30,000,000 or such other greater amount as
the Borrower may from time to time designate in writing to the Agent provided
such designated amount shall be agreed to by the Required Lenders.
 
“Maximum L/C Amount” means $10,000,000 or such other greater amount as the
Borrower may from time to time designate in writing to the Agent provided such
designated amount shall be agreed to by the Required Lenders.
 
“Measurement Period” is defined in Section 7.4(A) hereof.
 
“Miramar” means Miramar Equipment, Inc., a California corporation.
 
“Multiemployer Plan” means a “Multiemployer Plan” as defined in
Section 4001(a)(3) of ERISA which is, or within the immediately preceding six
(6) years was, contributed to by either the Borrower or any member of the
Controlled Group.
 
“Net Cash Proceeds” means, with respect to any Asset Sale or Financing by any
Person,  (a) cash or Cash Equivalents (freely convertible into Dollars) received
by such Person or any Subsidiary of such Person from such Asset Sale (including
cash received as consideration for the assumption or incurrence of liabilities
incurred in connection with or in anticipation of such Asset Sale) or Financing,
after (i) provision for all income or other taxes measured by or resulting from
such Asset Sale or Financing, (ii) payment of all brokerage commissions and
other fees and expenses and commissions related to such Asset Sale or Financing,
(iii) repayment of Indebtedness (and any premium or penalty thereon) secured by
a Lien on any asset disposed of in such Asset Sale or which is or may be
required (by the express terms of the instrument governing such Indebtedness or
by applicable law) to be repaid in connection with such Asset Sale (including
payments made to obtain or avoid the need for the consent of any holder of such
Indebtedness), and (iv) deduction of appropriate amounts to be provided by such
Person or a Subsidiary of such Person as a reserve, in accordance with Agreement
Accounting Principles, against any liabilities associated with the assets sold
or disposed of in such Asset Sale and retained by such Person or a Subsidiary of
such Person after such Asset Sale, including, without limitation, pension and
other post-employment benefit liabilities and liabilities related to
environmental matters or against
 
 
 
18

--------------------------------------------------------------------------------

 
 
any indemnification obligations associated with the assets sold or disposed of
in such Asset Sale; and (b) cash or Cash Equivalents payments in respect of any
other consideration received by such Person or any Subsidiary of such Person
from such Asset Sale or Financing upon receipt of such cash payments by such
Person or such Subsidiary.
 
“Net Income” means, for any period, the net income (or loss) after taxes of the
Borrower and its Subsidiaries on a consolidated basis for such period taken as a
single accounting period determined in conformity with Agreement Accounting
Principles.
 
“Non Pro Rata Loan” is defined in Section 9.2 hereof.
 
“Note Documents” means (i) (A) the Note Purchase Agreement dated as of December
23, 2003 (the “2003 Note Purchase Agreement”) between the Borrower and the
purchasers named therein, as amended from time to time and (B) the Senior Notes
issued thereunder, (ii) (A) the Note Purchase and Private Shelf Agreement dated
as of January 28, 2005 (the “2005 Note Purchase Agreement”) between the Borrower
and the purchasers named therein, as amended from time to time and (B) the
Senior Notes and Shelf Notes issued thereunder and (iii) (A) the Amended and
Restated Note Purchase and Private Shelf Agreement dated on or about January 27,
2012 (the “2012 Note Purchase Agreement”) between the Borrower and the
purchasers named therein, as amended from time to time and (B) the Senior Notes
issued thereunder.
 
“Note Obligations” means the Indebtedness and other obligations of the Borrower
and its Subsidiaries under the Note Documents.
 
“Obligations” means all Loans, L/C Obligations, advances, debts, liabilities,
obligations, covenants and duties owing by the Borrowers or any of their
Subsidiaries to the Agent, any Lender, the Swing Line Bank, the Arrangers, any
Affiliate of the Agent or any Lender, any Issuing Bank or any Indemnitee, of any
kind or nature, present or future, arising under this Agreement, the L/C
Documents, any Alternate Currency Addendum or any other Loan Document, whether
or not evidenced by any note, guaranty or other instrument, whether or not for
the payment of money, whether arising by reason of an extension of credit, loan,
guaranty, indemnification, or in any other manner, whether direct or indirect
(including those acquired by assignment), absolute or contingent, due or to
become due, now existing or hereafter arising and however acquired.  The term
includes, without limitation, all interest, charges, expenses, fees, reasonable
attorneys’ fees and disbursements, reasonable paralegals’ fees (in each case
whether or not allowed), and any other sum chargeable to the Borrower or any of
its Subsidiaries under this Agreement or any other Loan Document.
 
“Off-Balance Sheet Liabilities” of a Person means (a) any repurchase obligation
or liability of such Person or any of its Subsidiaries with respect to accounts
or notes receivable sold by such Person or any of its Subsidiaries, (b) any
liability of such Person or any of its Subsidiaries under any sale and leaseback
transactions which do not create a liability on the consolidated balance sheet
of such Person, (c) any liability of such Person or any of its Subsidiaries
under any financing lease or so-called “synthetic” lease transaction, or (d) any
obligations of such Person or any of its Subsidiaries arising with respect to
any other transaction which is the functional equivalent of or takes the place
of borrowing but which does not constitute a liability on the consolidated
balance sheets of such Person and its Subsidiaries.
 
“Other Taxes” is defined in Section 2.15(E)(ii) hereof.
 
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
 
 
 
19

--------------------------------------------------------------------------------

 
 
“Participant Register” is defined Section 13.2(C) hereof.
 
“Participants” is defined in Section 13.2(A) hereof.
 
“Payment Date” means the last Business Day of each March, June, September and
December and the Revolving Loan Termination Date.
 
“PBGC” means the Pension Benefit Guaranty Corporation, or any successor thereto.
 
“Permitted Acquisition” is defined in Section 7.3(G) hereof.
 
“Permitted Existing Contingent Obligations” means the Contingent Obligations of
the Borrower and its Subsidiaries identified as such on Schedule 1.1.4 to this
Agreement.
 
“Permitted Existing Indebtedness” means the Indebtedness of the Borrower and its
Subsidiaries identified as such on Schedule 1.1.1 to this Agreement.
 
“Permitted Existing Investments” means the Investments of the Borrower and its
Subsidiaries identified as such on Schedule 1.1.2 to this Agreement.
 
“Permitted Existing Liens” means the Liens on assets of the Borrower and its
Subsidiaries identified as such on Schedule 1.1.3 to this Agreement.
 
“Permitted Foreign Subsidiary Investment Amount” means $150,000,000.
 
“Permitted Private Placement” means the transactions pursuant to which the
Borrower has incurred, or has the right to incur, certain privately placed
Indebtedness pursuant to the Note Documents.
 
“Permitted Purchase Money Indebtedness” is defined in Section 7.3(A)(vii)
hereof.
 
“Permitted Refinancing Indebtedness” means any replacement, renewal, refinancing
or extension of any Indebtedness permitted by this Agreement that (i) does not
exceed the aggregate principal amount (plus accrued interest and any applicable
premium and associated fees and expenses) of the Indebtedness being replaced,
renewed, refinanced or extended, (ii) does not have a Weighted Average Life to
Maturity at the time of such replacement, renewal, refinancing or extension that
is less than the Weighted Average Life to Maturity of the Indebtedness being
replaced, renewed, refinanced or extended, (iii) does not rank at the time of
such replacement, renewal, refinancing or extension senior to the Indebtedness
being replaced, renewed, refinanced or extended, and (iv) does not contain terms
(including, without limitation, terms relating to security, amortization,
interest rate, premiums, fees, covenants, event of default and remedies)
materially less favorable to the Borrower or to the Lenders than those
applicable to the Indebtedness being replaced, renewed, refinanced or extended.
 
“Person” means any individual, corporation, firm, enterprise, partnership,
trust, incorporated or unincorporated association, joint venture, joint stock
company, limited liability company or other entity of any kind, or any
government or political subdivision or any agency, department or instrumentality
thereof.
 
“PIK Notes” means, collectively, (i) the 8.90% Tranche A Senior PIK Notes and
8.98% Tranche B Senior PIK Notes, in each case issued pursuant to the 2003 Note
Purchase Agreement and (ii) the
 
 
 
20

--------------------------------------------------------------------------------

 
 
8.81% Series C Senior PIK Notes, 8.99% Series D Senior PIK Notes and 9.17%
Series E Senior PIK Notes, in each case issued pursuant to the 2005 Note
Purchase Agreement.
 
“Plan” means an employee benefit plan defined in Section 3(3) of ERISA, other
than a Multiemployer Plan, in respect of which the Borrower or any member of the
Controlled Group is, or within the immediately preceding six (6) years was, an
“employer” as defined in Section 3(5) of ERISA.
 
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan as its prime rate in effect at its principal office; each
change in the Prime Rate shall be effective from and including the date such
change is publicly announced as being effective.
 
“Pro Rata Share” means, with respect to any Lender, the percentage obtained by
dividing (x) such Lender’s Revolving Loan Commitment at such time (in each case,
as adjusted from time to time in accordance with the provisions of this
Agreement) by (y) the Aggregate Revolving Loan Commitment at such time;
provided, however, if all of the Revolving Loan Commitments are terminated
pursuant to the terms of this Agreement, then “Pro Rata Share” means the
percentage obtained by dividing (x) the sum of (A) such Lender’s Revolving
Loans, plus (B) such Lender’s share of the obligations to purchase
participations in Swing Line Loans, Alternate Currency Loans and Letters of
Credit, by (y) the sum of (A) the aggregate outstanding amount of all Revolving
Loans, plus (B) the aggregate outstanding amount of all Swing Line Loans, all
Alternate Currency Loans and all Letters of Credit.
 
“Proposed New Lender” is defined in Section 2.26 hereof.
 
“Purchasers” is defined in Section 13.3(A) hereof.
 
“Rate Option” means the Eurocurrency Rate or the Floating Rate or the Alternate
Currency Rate, as applicable.
 
“Receivable(s)” means and includes all of the Borrower’s presently existing and
hereafter arising or acquired accounts, accounts receivable, and all present and
future rights of the Borrower to payment for goods sold or leased or for
services rendered (except those evidenced by instruments or chattel paper),
whether or not they have been earned by performance, and all rights in any
merchandise or goods which any of the same may represent, and all rights, title,
security and guaranties with respect to each of the foregoing, including,
without limitation, any right of stoppage in transit.
 
“Register” is defined in Section 13.3(D) hereof.
 
“Regular Dividend” means any regular quarterly dividend on account of any Equity
Interests of the Borrower now or hereafter outstanding declared by the Borrower
consistent with its historic practice prior to the Closing Date.
 
“Regulation T” means Regulation T of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by and to brokers and dealers of securities for the purpose
of purchasing or carrying margin stock (as defined therein).
 
“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks, non-banks and non-broker lenders for the
 
 
 
21

--------------------------------------------------------------------------------

 
 
purpose of purchasing or carrying Margin Stock applicable to member banks of the
Federal Reserve System.
 
“Regulation X” means Regulation X of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by foreign lenders for the purpose of purchasing or carrying
margin stock (as defined therein).
 
“Reimbursement Obligation” is defined in Section 3.7 hereof.
 
“Release” means any release, spill, emission, leaking, pumping, injection,
deposit, disposal, discharge, dispersal, leaching or migration into the indoor
or outdoor environment, including the movement of Contaminants through or in the
air, soil, surface water or groundwater.
 
“Replacement Lender” is defined in Section 2.20 hereof.
 
“Reportable Event” means a reportable event as defined in Section 4043 of ERISA
and the regulations issued under such section, with respect to a Plan,
excluding, however, such events as to which the PBGC by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within thirty (30)
days after such event occurs, provided, however, that a failure to meet the
minimum funding standards of Section 412 of the Code and of Section 302 of ERISA
shall be a Reportable Event regardless of the issuance of any such waiver of the
notice requirement in accordance with either Section 4043(a) of ERISA or Section
412(d) of the Code.
 
“Required Lenders” means at least three Lenders whose Pro Rata Shares, in the
aggregate, are greater than fifty percent (50%); provided, however, that, if any
of the Lenders shall have failed to fund its Pro Rata Share of (i) any Revolving
Loan requested by the Borrower, (ii) any Revolving Loan required to be made in
connection with reimbursement for any L/C Obligations, (iii) any participation
in any Alternate Currency Loan pursuant to Section 2.21(E), or (iv) any Swing
Line Loan as requested by the Agent, which such Lenders are obligated to fund
under the terms of this Agreement, and any such failure has not been cured, then
for so long as such failure continues, “Required Lenders” means at least three
Lenders (excluding all Lenders whose failure to fund their respective Pro Rata
Shares of such Revolving Loans or Swing Line Loans or Alternate Currency Loans
has not been so cured) whose Pro Rata Shares represent greater than fifty
percent (50%) of the aggregate Pro Rata Shares of such Lenders; provided
further, however, that, if the Revolving Loan Commitments have been terminated
pursuant to the terms of this Agreement, “Required Lenders” means at least three
Lenders (without regard to such Lenders’ performance of their respective
obligations hereunder) whose aggregate ratable shares (stated as a percentage)
of the aggregate outstanding principal balance of all Loans and L/C Obligations
are greater than fifty percent (50%).
 
“Requirements of Law” means, as to any Person, the charter and by-laws or other
organizational or governing documents of such Person, and any law, rule or
regulation, or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject including,
without limitation, the Securities Act of 1933, the Securities Exchange Act of
1934, Regulations T, U and X, ERISA, the Fair Labor Standards Act, the Worker
Adjustment and Retraining Notification Act, Americans with Disabilities Act of
1990, and any certificate of occupancy, zoning ordinance, building,
environmental or land use requirement or permit or environmental, labor,
employment, occupational safety or health law, rule or regulation, including
Environmental, Health or Safety Requirements of Law.
 
 
 
22

--------------------------------------------------------------------------------

 
 
“Reserves” shall mean the maximum reserve requirement, as prescribed by the
Board of Governors of the Federal Reserve System (or any successor) with respect
to “Eurocurrency liabilities” or in respect of any other category of liabilities
which includes deposits by reference to which the interest rate on Eurocurrency
Rate Loans is determined or category of extensions of credit or other assets
which includes loans by a non-United States office of any Lender to United
States residents.
 
“Restricted Payment” means (i) any dividend or other distribution, direct or
indirect, on account of any Equity Interests of the Borrower now or hereafter
outstanding, except a dividend payable solely in the Borrower’s Capital Stock
(other than Disqualified Stock) or in options, warrants or other rights to
purchase such Capital Stock, (ii) any redemption, retirement, purchase or other
acquisition for value, direct or indirect, of any Equity Interests of the
Borrower or any of its Subsidiaries now or hereafter outstanding, other than in
exchange for, or out of the proceeds of, the substantially concurrent sale
(other than to a Subsidiary of the Borrower) of other Equity Interests of the
Borrower (other than Disqualified Stock) or any transaction that has a
substantially similar effect, (iii) any redemption, purchase, retirement,
defeasance, prepayment or other acquisition for value, direct or indirect, of
any Indebtedness subordinated to the Obligations or any transaction that has a
substantially similar effect, and (iv) any payment of a claim for the rescission
of the purchase or sale of, or for material damages arising from the purchase or
sale of, any Indebtedness (other than the Obligations) or any Equity Interests
of the Borrower, or any of its Subsidiaries, or of a claim for reimbursement,
indemnification or contribution arising out of or related to any such claim for
damages or rescission.
 
“Revolving Credit Availability” means, at any particular time, the amount by
which (x) the Aggregate Revolving Loan Commitment at such time exceeds (y) the
Dollar Amount of the Revolving Credit Obligations outstanding at such time.
 
“Revolving Credit Obligations” means, at any particular time, the sum of (i) the
outstanding principal Dollar Amount of the Revolving Loans at such time, plus
(ii) the outstanding principal amount of the Swing Line Loans at such time, plus
(iii) the outstanding L/C Obligations at such time, plus (iv) the Dollar Amount
of the outstanding principal amount of the Alternate Currency Loans at such
time.
 
“Revolving Loan” is defined in Section 2.2 hereof.
 
“Revolving Loan Commitment” means, for each Lender, the obligation of such
Lender to make Revolving Loans and to purchase participations in Letters of
Credit and to participate in Swing Line Loans and Alternate Currency Loans not
exceeding the amount set forth on Exhibit A to this Agreement opposite its name
thereon under the heading “Revolving Loan Commitment” or the signature page of
the assignment and acceptance by which it became a Lender, as such amount may be
modified from time to time pursuant to the terms of this Agreement or to give
effect to any applicable assignment and acceptance.
 
“Revolving Loan Termination Date” means January 27, 2017.
 
“Securities Act” means the Securities Act of 1933, as amended from time to time.
 
“Single Employer Plan” means a Plan maintained by the Borrower or any member of
the Controlled Group for employees of the Borrower or any member of the
Controlled Group.
 
“Solvent” means, when used with respect to any Person, that at the time of
determination:
 
 
 
23

--------------------------------------------------------------------------------

 
 
(i)  the fair value of its assets (both at fair valuation and at present fair
saleable value) is equal to or in excess of the total amount of its liabilities,
including, without limitation, contingent liabilities; and
 
(ii)  it is then able and expects to be able to pay its debts as they mature;
and
 
(iii)  it has capital sufficient to carry on its business as conducted and as
proposed to be conducted.
 
With respect to contingent liabilities (such as litigation, guarantees and
pension plan liabilities), such liabilities shall be computed at the amount
which, in light of all the facts and circumstances existing at the time,
represent the amount which can be reasonably be expected to become an actual or
matured liability.
 
“Special Dividend” means any special dividend on account of any Equity Interests
of the Borrower now or hereafter outstanding that is not a Regular Dividend.
 
“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
the payment of which is subordinated to the payment of the Obligations to the
written satisfaction of the Required Lenders.
 
“Subsidiary” of a Person means (i) any corporation more than 50% of the
outstanding securities having ordinary voting power of which shall at the time
be owned or controlled, directly or indirectly, by such Person or by one or more
of its Subsidiaries or by such Person and one or more of its Subsidiaries, or
(ii) any partnership, association, joint venture or similar business
organization more than fifty percent (50%) of the ownership interests having
ordinary voting power of which shall at the time be so owned or
controlled.  Unless otherwise expressly provided, all references herein to a
“Subsidiary” means a Subsidiary of the Borrower and shall include, without
limitation, each Subsidiary Borrower.
 
“Subsidiary Borrower” means each of Schawk USA Inc. and any Subsidiary of the
Borrower, whether now existing or hereafter formed, that becomes a party hereto
pursuant to an Assumption Letter and subject to the satisfaction of such other
conditions set forth in Sections 2.25(B) and 5.4 of this Agreement, together
with its respective successors and assigns including a debtor-in-possession on
behalf of such Subsidiary Borrower.
 
“Subsidiary Guarantor” means each Subsidiary (other than any Foreign
Incorporated Subsidiary to the extent that the designation of such Foreign
Incorporated Subsidiary as a Subsidiary Guarantor would (a) be prohibited by
applicable law or (b) cause such Foreign Incorporated Subsidiary’s accumulated
earnings and profits to be repatriated to the Borrower or such Foreign
Incorporated Subsidiary’s parent Domestic Incorporated Subsidiary, in each case
under Section 956 of the Code (each such Foreign Incorporated Subsidiary, an
“Affected Foreign Subsidiary”)).  The Subsidiary Guarantors on the Closing Date
are identified in Schedule 6.8 hereto.
 
“Swing Line Bank” means JPMorgan or any other Lender as a successor Swing Line
Bank pursuant to the terms hereof.


“Swing Line Commitment” means the obligation of the Swing Line Bank to make
Swing Line Loans up to a maximum principal amount of $10,000,000 at any one time
outstanding.
 
 
 
24

--------------------------------------------------------------------------------

 
 
“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Line Loans outstanding at such time.  The Swing Line Exposure of any
Lender at any time shall be its Pro Rata Share of the total Swing Line Exposure
at such time.
 
“Swing Line Loan” means a Loan made available to the Syndicated Borrowers by the
Swing Line Bank pursuant to Section 2.3 hereof and includes any “Swing Line
Loan” made pursuant to the Existing Credit Agreement and outstanding on the
Closing Date.
 
“Syndicated Borrowers” means, collectively, the Borrower and the Subsidiary
Borrowers and “Syndicated Borrower” means any of the foregoing.
 
“Syndication Agent” means PNC Bank, National Association in its capacity as
syndication agent for the credit facility evidenced by this Agreement.
 
“TARGET” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET) payment system (or, if such payment system ceases to be
operative, such other payment system (if any) reasonably determined by the Agent
to be a suitable replacement) for the settlement of payments in euro.
 
“Taxes” is defined in Section 2.15(E)(i) hereof.
 
“Termination Date” means the earlier of (a) the Revolving Loan Termination Date,
and (b) the date of termination in whole of the Aggregate Revolving Loan
Commitment pursuant to Section 2.6 hereof or the Revolving Loan Commitments
pursuant to Section 9.1 hereof.
 
“Termination Event” means (i) a Reportable Event with respect to any Benefit
Plan; (ii) the withdrawal of the Borrower or any member of the Controlled Group
from a Benefit Plan during a plan year in which the Borrower or such Controlled
Group member was a “substantial employer” as defined in Section 4001(a)(2) of
ERISA or the cessation of operations which results in the termination of
employment of twenty percent (20%) of Benefit Plan participants who are
employees of the Borrower or any member of the Controlled Group; (iii) the
imposition of an obligation on the Borrower or any member of the Controlled
Group under Section 4041 of ERISA to provide affected parties written notice of
intent to terminate a Benefit Plan in a distress termination described in
Section 4041(c) of ERISA; (iv) the institution by the PBGC of proceedings to
terminate a Benefit Plan; (v) any event or condition which might constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Benefit Plan; or (vi) the partial or complete
withdrawal of the Borrower or any member of the Controlled Group from a
Multiemployer Plan.
 
“Total Funded Indebtedness” means, at any time, the aggregate Dollar Amount of
Indebtedness of the Borrower and its Subsidiaries which has actually been funded
and is outstanding at such time, whether or not such amount is due or payable at
such time.
 
“Transferee” is defined in Section 13.5 hereof.
 
“Type” means, with respect to any Loan, its nature as a Floating Rate Loan or a
Eurocurrency Rate Loan.
 
“Unmatured Default” means an event which, but for the lapse of time or the
giving of notice, or both, would constitute a Default.
 
 
 
25

--------------------------------------------------------------------------------

 
 
“US GAAP” means generally accepted accounting principles as in effect from time
to time in the United States of America.
 
“Weighted Average Life to Maturity” means when applied to any Indebtedness at
any date, the number of years obtained by dividing (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment, by (ii) the then outstanding principal amount of
such Indebtedness.
 
The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms.  Any accounting terms used in this Agreement
which are not specifically defined herein shall have the meanings customarily
given them in accordance with generally accepted accounting principles in
existence as of the date hereof.
 
1.2. References.  Any references to Subsidiaries of the Borrower set forth
herein shall (i) with respect to representations and warranties which deal with
historical matters be deemed to include the Borrower and its Subsidiaries shall
not in any way be construed as consent by the Agent or any Lender to the
establishment, maintenance or acquisition of any Subsidiary, except as may
otherwise be permitted hereunder.
 
1.3. Supplemental Disclosure.  At any time at the request of the Agent and at
such additional times as the Borrower determines, the Borrower shall supplement
each schedule or representation herein or in the other Loan Documents with
respect to any matter hereafter arising which, if existing or occurring at the
date of this Agreement, would have been required to be set forth or described in
such schedule or as an exception to such representation or which is necessary to
correct any information in such schedule or representation which has been
rendered inaccurate thereby.  Unless any such supplement to such schedule or
representation discloses the existence or occurrence of events, facts or
circumstances which are not prohibited by the terms of this Agreement or any
other Loan Documents, such supplement to such schedule or representation shall
not be deemed an amendment thereof unless expressly consented to in writing by
Agent and the Required Lenders, and no such amendments, except as the same may
be consented to in a writing which expressly includes a waiver, shall be or be
deemed a waiver by the Agent or any Lender of any Default disclosed therein.
 
1.4. Borrower Acting on Behalf of Itself and Subsidiary Borrowers.  Whether or
not expressly provided herein, each notice or certificate delivered hereunder or
in connection herewith or the other Loan Documents by or to the Borrower or an
officer thereof, and each notice or consent requested by or from the Borrower or
an officer thereof, shall be so delivered or given to, by or on behalf of the
Borrower for the benefit of itself and the Subsidiary Borrowers.  In furtherance
and without limitation of the foregoing, the Borrower is hereby authorized and
given a power of attorney by and on behalf of each of the Subsidiary Borrowers
to perform and accept any and all such actions on its behalf under this
Agreement and the other Loan Documents.
 
1.5. Joint and Several Liability for Obligations of the Borrower and Domestic
Subsidiary Borrowers; Joint and Several Liability for Obligations of the Foreign
Subsidiary Borrowers; No Liability of Foreign Subsidiary Borrowers for
Obligations of the Borrower or the Domestic Subsidiary Borrowers.
 
(A)  Joint and Several Liability for Obligations of the Borrower and Domestic
Subsidiary Borrowers.  Notwithstanding anything to the contrary contained
herein, each of the Borrower and each Domestic Subsidiary Borrower jointly and
severally hereby irrevocably and unconditionally
 
 
 
26

--------------------------------------------------------------------------------

 
 
retains and accepts joint and several liability with one another with respect to
the payment and performance of all of the Obligations arising hereunder or under
the other Loan Documents (including without limitation Reimbursement Obligations
in respect of a Letter of Credit issued for the account of a Subsidiary), it
being the intention of the parties hereto that all of such Obligations shall be
the joint and several obligations of the Borrower and the Domestic Subsidiary
Borrowers without preferences or distinction among them.  Each provision
hereunder or in the Loan Documents relating to the obligations or liabilities of
the Borrower or any Domestic Subsidiary Borrower shall be deemed to include a
reference to all such Borrowers, as joint and several obligors for such
obligations and liabilities, whether or not a specific reference to any other
Borrower is included therein.
 
(B)  Joint and Several Liability for Obligations of the Foreign Subsidiary
Borrowers.  Notwithstanding anything to the contrary contained herein, each of
the Borrower and each Domestic Subsidiary Borrower jointly and severally hereby
irrevocably and unconditionally retains and accepts joint and several liability
with the Foreign Subsidiary Borrowers (and the Foreign Subsidiary Borrowers
retain and accept such joint and several liability with one another) with
respect to the payment and performance of all of the Obligations of or
attributable to the Foreign Subsidiary Borrowers arising hereunder or under the
other Loan Documents, it being the intention of the parties hereto that all of
such Obligations shall be the joint and several obligations of the Borrower,
each Domestic Subsidiary Borrower and each Foreign Subsidiary Borrower without
preferences or distinction among them.  Each provision hereunder or in the Loan
Documents relating to the obligations or liabilities of any Foreign Subsidiary
Borrowers shall be deemed to include a reference to the Borrower, the Domestic
Subsidiary Borrowers and any other Foreign Subsidiary Borrower, as a joint and
several obligor for such obligations and liabilities, whether or not a specific
reference to the Borrower, any Domestic Subsidiary Borrower or such other
Foreign Subsidiary Borrower is included therein.
 
(C)  No Liability of Foreign Subsidiary Borrowers for Obligations of the
Borrower or the Domestic Subsidiary Borrowers.  Notwithstanding anything to the
contrary contained herein and notwithstanding that the Borrower and the Domestic
Subsidiary Borrowers shall be liable for all of the Loans and other Obligations
of all Borrowers hereunder, no Foreign Subsidiary Borrower shall be liable for
the Loans made to or any other Obligations incurred solely by or on behalf of
the Borrower or any Domestic Subsidiary Borrower; provided, however, that at any
time that, and for so long as, any Foreign Subsidiary Borrower is not an
Affected Foreign Subsidiary and no other applicable law would preclude such
joint and several liability or impose financial hardship on such Foreign
Subsidiary Borrower as a result of such joint and several liability, this clause
(C) shall not apply to such Foreign Subsidiary Borrower and such Foreign
Subsidiary Borrower shall be treated as a Domestic Subsidiary Borrower for
purposes of the remaining provisions of this Section 1.5.
 
1.6. Amendment and Restatement of Existing Credit Agreement.  The parties to
this Agreement agree that, upon (i) the execution and delivery by each of the
parties hereto of this Agreement and (ii) satisfaction of the conditions set
forth in Sections 5.1 and 5.2, the terms and provisions of the Existing Credit
Agreement shall be and hereby are amended, superseded and restated in their
entirety by the terms and provisions of this Agreement.  This Agreement is not
intended to and shall not constitute a novation.  All Loans made and Obligations
incurred under the Existing Credit Agreement which are outstanding on the
Closing Date shall continue as Loans and Obligations under (and shall be
governed by the terms of) this Agreement.  Without limiting the foregoing, upon
the effectiveness hereof: (a) all Letters of Credit issued (or deemed issued)
under the Existing Credit Agreement which remain outstanding on the Closing Date
shall continue as Letters of Credit under (and shall be governed by the terms
of) this Agreement, (b) all Obligations constituting Hedging Obligations or
Banking Services Obligations with any Lender or any
 
 
 
27

--------------------------------------------------------------------------------

 
 
Affiliate of any Lender which are outstanding on the Closing Date shall continue
as Obligations under this Agreement and the other Loan Documents, (c) the Agent
shall make such reallocations of each Lender’s Pro Rata Share of the “Revolving
Credit Obligations” under the Existing Credit Agreement as are necessary in
order that the Revolving Credit Obligations with respect to such Lender
hereunder reflects such Lender’s Pro Rata Share of the Revolving Credit
Obligations and (d) the Borrowers hereby agree to compensate each Lender, unless
waived by such Lender in its sole discretion, for any and all losses, costs and
expenses incurred by such Lender in connection with the reallocation of any
Eurocurrency Rate Loans (including the “Eurocurrency Rate Loans” under the
Existing Credit Agreement), in each case on the terms and in the manner set
forth in Section 4.4 hereof.
 
ARTICLE II:    REVOLVING LOAN FACILITIES
 
2.1. [Reserved].
 
2.2. Revolving Loans.
 
(A)  Prior to the Closing Date, revolving loans were previously made to certain
of the Borrowers under the Existing Credit Agreement which remain outstanding as
of the date of this Agreement (such outstanding revolving loans being
hereinafter referred to as the “Previous Revolving Loans”).  Subject to the
terms and conditions set forth in this Agreement, the Borrower and each of the
Lenders agree that on the Closing Date but subject to the satisfaction of the
conditions precedent set forth in Sections 5.1 and 5.2 (as applicable), the
Previous Revolving Loans shall be reevidenced as Revolving Loans under this
Agreement, the terms of the Previous Revolving Loans shall be restated in their
entirety and shall be evidenced by this Agreement.  Upon the satisfaction of the
conditions precedent set forth in Sections 5.1, 5.2 and 5.4, as applicable, from
and including the Closing Date and prior to the Termination Date, each Lender
severally and not jointly agrees, on the terms and conditions set forth in this
Agreement, to make revolving loans to the Syndicated Borrowers from time to
time, in Dollars or Eurocurrency Rate Loans in any Agreed Currency, in a Dollar
Amount not to exceed such Lender’s Pro Rata Share of Revolving Credit
Availability at such time (each individually, a “Revolving Loan” and,
collectively with each Previous Revolving Loan, the “Revolving Loans”);
provided, however, (1) at no time shall the Dollar Amount of the Revolving
Credit Obligations exceed the Aggregate Revolving Loan Commitment; (2) upon
giving effect to each Advance, the aggregate outstanding principal Dollar Amount
of all Eurocurrency Rate Advances in Agreed Currencies other than Dollars,
Canadian Dollars and Australian Dollars and all L/C Obligations in Agreed Letter
of Credit Currencies other than Dollars, Canadian Dollars and Australian Dollars
and all Alternate Currency Loans in Alternate Currencies other than Canadian
Dollars and Australian Dollars shall not exceed the Maximum Eurocurrency Amount
at any time prior to the Termination Date; (3) upon giving effect to each
Advance, the aggregate outstanding principal Dollar Amount of all Alternate
Currency Loans denominated in Canadian Dollars, all Eurocurrency Rate Advances
denominated in Canadian Dollars and all L/C Obligations denominated in Canadian
Dollars shall not exceed the Maximum Canadian Amount; and (4) upon giving effect
to each Advance, the aggregate outstanding principal Dollar Amount of all
Alternate Currency Loans denominated in Australian Dollars, all Eurocurrency
Rate Advances denominated in Australian Dollars and all L/C Obligations
denominated in Australian Dollars shall not exceed the Maximum Australian
Amount.  Subject to the terms of this Agreement, the Syndicated Borrowers may
borrow, repay and reborrow Revolving Loans at any time prior to the Termination
Date.  The Revolving Loans made on the Closing Date or on or before the third
(3rd) Business Day thereafter shall initially be Floating Rate Loans and
thereafter may be continued as Floating Rate Loans or converted into
Eurocurrency Rate Loans in the manner provided in Section 2.10 and subject to
the other conditions and limitations therein set forth and set forth in this
Article II and set forth in the definition of Interest
 
 
 
28

--------------------------------------------------------------------------------

 
 
Period.  Revolving Loans made after the third (3rd) Business Day after the
Closing Date shall be, at the option of the Borrower, selected in accordance
with Section 2.10, either Floating Rate Loans or Eurocurrency Rate Loans.  On
the Termination Date, the Syndicated Borrowers shall repay in full the
outstanding principal balance of the Revolving Loans.  Each Advance under this
Section 2.2 shall consist of Revolving Loans made by each Lender ratably in
proportion to such Lender’s respective Pro Rata Share.  Subject to the terms and
conditions hereof, during the term of this Agreement, the Alternate Currency
Bank hereby agrees to make Alternate Currency Loans to the Alternate Currency
Borrowers pursuant to the applicable Alternate Currency Addendum as the
applicable Alternate Currency Borrower may from time to time request pursuant to
Section 2.21 and the applicable Alternate Currency Addendum.
 
(B)     Borrowing/Conversion/Continuation Notice.  The Borrower (on behalf of
itself or any Subsidiary Borrower) shall deliver to the Agent a
Borrowing/Conversion/Continuation Notice, signed by it, in accordance with the
terms of Section 2.8.  The Agent shall promptly notify each Lender with a
Revolving Loan Commitment greater than zero of such request.
 
(C)  Making of Revolving Loans.  Promptly after receipt of the
Borrowing/Conversion/Continuation Notice under Section 2.8 in respect of
Revolving Loans, the Agent shall notify each Lender with a Revolving Loan
Commitment greater than zero by telex or telecopy, or other similar form of
transmission, of the requested Revolving Loan.  Each Lender with a Revolving
Loan Commitment greater than zero shall make available its Revolving Loan in
accordance with the terms of Section 2.7.  The Agent will promptly make the
funds so received from the Lenders available to the applicable Syndicated
Borrower at the Agent’s office in Chicago, Illinois (or, in the case of
Revolving Loans denominated in an Agreed Currency other than Dollars, such other
account and location as is designated by the applicable Borrower in the
Borrower/Conversion/Continuation Notice) on the applicable Borrowing Date and
shall disburse such proceeds in accordance with the applicable Syndicated
Borrower’s disbursement instructions set forth in such
Borrowing/Conversion/Continuation Notice.  The failure of any Lender to deposit
the amount described above with the Agent on the applicable Borrowing Date shall
not relieve any other Lender of its obligations hereunder to make its Revolving
Loan on such Borrowing Date.
 
2.3. Swing Line Loans.
 
(A)  Amount of Swing Line Loans.  Upon the satisfaction of the conditions
precedent set forth in Sections 5.1, 5.2 and 5.4, as applicable, from and
including the Closing Date and prior to the Termination Date, the Swing Line
Bank agrees, on the terms and conditions set forth in this Agreement, to make
swing line loans to the Borrower and the Domestic Subsidiary Borrowers from time
to time, in Dollars, in an amount not to exceed the Swing Line Commitment (each,
individually, a “Swing Line Loan” and collectively with each Swing Line Loan
issued or deemed to be issued pursuant to the Existing Credit Agreement and
outstanding on the Closing Date, the “Swing Line Loans”); provided, however, at
no time shall the Dollar Amount of the Revolving Credit Obligations exceed the
Aggregate Revolving Loan Commitment; and provided, further, that at no time
shall the sum of (a) the Swing Line Lender’s Pro Rata Share of the Swing Line
Loans, plus (b) the outstanding Dollar Amount of Revolving Loans made by the
Swing Line Bank pursuant to Section 2.2, plus (c) the Swing Line Bank’s and its
Affiliates’ Pro Rata Share of the outstanding L/C Obligations, exceed the Swing
Line Bank’s Revolving Loan Commitment at such time.  Subject to the terms of
this Agreement, the Borrower and the Domestic Subsidiary Borrowers may borrow,
repay and reborrow Swing Line Loans at any time prior to the Termination Date.
 
 
 
29

--------------------------------------------------------------------------------

 
 
(B)  Borrowing/Conversion/Continuation Notice.  The Borrower (on behalf of
itself or any Subsidiary Borrower) shall deliver to the Agent and the Swing Line
Bank a Borrowing/Conversion/Continuation Notice, signed by it, not later than
2:00 p.m. (Chicago time) on the Borrowing Date of each Swing Line Loan,
specifying (i) the applicable Borrowing Date (which date shall be a Business Day
and which may be the same date as the date the Borrowing/Conversion/Continuation
Notice is given), and (ii) the aggregate amount of the requested Swing Line Loan
which shall be an amount not less than $200,000.  The Swing Line Loans shall at
all times be Floating Rate Loans.
 
(C)  Making of Swing Line Loans.  Promptly after receipt of the
Borrowing/Conversion/ Continuation Notice under Section 2.3(B) in respect of
Swing Line Loans, the Agent shall notify each Lender by telex or telecopy, or
other similar form of transmission, of the requested Swing Line Loan.  Not later
than 3:00 p.m. (Chicago time) on the applicable Borrowing Date, the Swing Line
Bank shall make available its Swing Line Loan, in funds immediately available in
Chicago to the Agent at its address specified pursuant to Article XIV.  The
Agent will promptly make the funds so received from the Swing Line Bank
available to the Borrower or the applicable Domestic Subsidiary Borrower on the
Borrowing Date at the Agent’s aforesaid address.
 
(D)  Repayment of Swing Line Loans.  Each Swing Line Loan shall be paid in full
by the Borrower and the Domestic Subsidiary Borrowers on or before the fifth
(5th) Business Day after the Borrowing Date for such Swing Line Loan.  The
Borrower and the Domestic Subsidiary Borrowers may at any time pay, without
penalty or premium, all outstanding Swing Line Loans or, in a minimum amount of
$200,000 and increments of $100,000 in excess thereof, any portion of the
outstanding Swing Line Loans.  In addition, the Agent (i) may at any time in its
sole discretion with respect to any outstanding Swing Line Loan, or (ii) shall
on the fifth (5th) Business Day after the Borrowing Date of any Swing Line Loan,
require each Lender (including the Swing Line Bank) to make a Revolving Loan in
the amount of such Lender’s Pro Rata Share of such Swing Line Loan, for the
purpose of repaying such Swing Line Loan.  Not later than 2:00 p.m. (Chicago
time) on the date of any notice received pursuant to this Section 2.3(D) if such
notice is received by the Lenders on or prior to 12:00 p.m. (Chicago time) and,
if such notice is received after 12:00 p.m. (Chicago time), not later than 10:00
a.m. (Chicago time) on the next succeeding Business Day, each Lender shall make
available its required Revolving Loan or Revolving Loans, in funds immediately
available in Chicago to the Agent at its address specified pursuant to Article
XIV.  Revolving Loans made pursuant to this Section 2.3(D) shall initially be
Floating Rate Loans and thereafter may be continued as Floating Rate Loans or
converted into Eurocurrency Rate Loans in the manner provided in Section 2.10
and subject to the other conditions and limitations therein set forth and set
forth in this Article II.  Unless a Lender shall have notified the Swing Line
Bank, prior to its making any Swing Line Loan, that any applicable condition
precedent set forth in Sections 5.1, 5.2 and 5.4, as applicable, had not then
been satisfied, such Lender’s obligation to make Revolving Loans pursuant to
this Section 2.3(D) to repay Swing Line Loans shall be unconditional,
continuing, irrevocable and absolute and shall not be affected by any
circumstances, including, without limitation, (a) any set-off, counterclaim,
recoupment, defense or other right which such Lender may have against the Agent,
the Swing Line Bank or any other Person, (b) the occurrence or continuance of a
Default or Unmatured Default, (c) any adverse change in the condition (financial
or otherwise) of the Borrower, or (d) any other circumstances, happening or
event whatsoever.  In the event that any Lender fails to make payment to the
 
 
 
30

--------------------------------------------------------------------------------

 
 
Agent of any amount due under this Section 2.3(D), the Agent shall be entitled
to receive, retain and apply against such obligation the principal and interest
otherwise payable to such Lender hereunder until the Agent receives such payment
from such Lender or such obligation is otherwise fully satisfied.  In addition
to the foregoing, if for any reason any Lender fails to make payment to the
Agent of any amount due under this Section 2.3(D), such Lender shall be deemed,
at the option of the Agent, to have unconditionally and irrevocably purchased
from the Swing Line Bank, without recourse or warranty, an undivided interest
and participation in the applicable Swing Line Loan in the amount of such
Revolving Loan, and such interest and participation may be recovered from such
Lender together with interest thereon at the Federal Funds Effective Rate for
each day during the period commencing on the date of demand and ending on the
date such amount is received.  On the Termination Date, the Borrower and the
Domestic Subsidiary Borrowers shall repay in full the outstanding principal
balance of the Swing Line Loans.
 
2.4. Rate Options for all Advances; Maximum Interest Periods.  The Swing Line
Loans shall be Floating Rate Advances at all times.  The Revolving Loans may be
Floating Rate Advances (solely in the case of Revolving Loans denominated in
Dollars or Canadian Dollars) or Eurocurrency Rate Advances, or a combination
thereof, selected by the Borrower (on behalf of itself or any Subsidiary
Borrower) in accordance with Section 2.10.  The Borrower may select, in
accordance with Section 2.10, Rate Options and Interest Periods applicable to
portions of the Revolving Loans and Alternate Currency Loans; provided that
there shall be no more than nine (9) Interest Periods in effect with respect to
all of the Loans at any time (unless otherwise provided in the applicable
Alternate Currency Addendum with respect to Alternate Currency Loans).  Each
Alternate Currency Loan shall bear interest on the outstanding principal amount
thereof, for the Interest Period applicable thereto, at the Alternate Currency
Rate as set forth in the applicable Alternate Currency Addendum.
 
2.5. Optional Payments; Mandatory Prepayments.
 
(A)    Optional Payments.  The Syndicated Borrowers may from time to time and at
any time upon at least one (1) Business Day’s prior written notice repay or
prepay, without penalty or premium all or any part of outstanding Floating Rate
Advances in an aggregate minimum amount of $1,000,000 and in integral multiples
of $100,000 in excess thereof.  Eurocurrency Rate Advances may be voluntarily
repaid or prepaid prior to the last day of the applicable Interest Period,
subject to the indemnification provisions contained in Section 4.4, provided,
that no Syndicated Borrower may so prepay Eurocurrency Rate Advances unless it
shall have provided at least five (5) Business Days’ prior written notice to the
Agent of such prepayment.  Each Alternate Currency Borrower may, upon prior
written notice to the Agent and to the Alternate Currency Bank as prescribed in
the applicable Alternate Currency Addendum and specifying that it is prepaying
all or a portion of its Alternate Currency Loans, prepay its Alternate Currency
Loans in whole at any time, or from time to time in part in amounts aggregating
$1,000,000 or any larger multiple of $100,000 (or as otherwise specified in the
applicable Alternate Currency Addendum) by paying the principal amount to be
paid together with all accrued and unpaid interest thereon to and including the
date of payment provided any such payment occurs on the last day of any Interest
Period related to such Alternate Currency Loan.
 
(B)  Mandatory Prepayments of Revolving Loans.
 
(i)  If at any time and for any reason (other than fluctuations in currency
exchange rates) the Dollar Amount of the Revolving Credit Obligations are
greater than the Aggregate Revolving Loan Commitment, the Borrower shall
immediately make a mandatory prepayment of the Obligations in an amount equal to
such excess.  In addition, if the Dollar Amount of the L/C Obligations
(calculated as of the last Business Day of each fiscal quarter, or, at the
Agent’s option, as of the last Business Day of each calendar month) outstanding
at any time is greater than the lesser of (A) the Aggregate Revolving Loan
Commitment at such time minus the sum of the outstanding principal Dollar Amount
of the Revolving Loans at such time and the outstanding principal amount of the
Swing Line Loans at such time and the outstanding principal Dollar
 
 
31

--------------------------------------------------------------------------------

 
 
Amount of the Alternate Currency Loans at such time and (B) 105% of the Maximum
L/C Amount (or the Equivalent Amount in Dollars), the Borrower shall either
repay Revolving Loans or deposit cash collateral in a cash collateral account
established with the Agent, in either case, in an amount in Dollars equal to
such excess.
 
(ii)  If on the last Business Day of any calendar quarter, solely as a result of
fluctuations in currency exchange rates:
 
 
(w)
the Dollar Amount of all Loans and Letters of Credit in Canadian Dollars or in
Australian Dollars or in Agreed Currencies other than Canadian Dollars and
Australian Dollars exceeds one hundred five percent (105%) of the Maximum
Canadian Amount or the Maximum Australian Amount or the Maximum Eurocurrency
Amount, as applicable, the Borrowers for the ratable benefit of the applicable
Lenders shall immediately prepay Loans (to be applied to such Loans as such
Borrower shall direct at the time of such payment) in an aggregate amount such
that after giving effect thereto the Dollar Amount of all Loans and Letters of
Credit in Canadian Dollars or in Australian Dollars or in Agreed Currencies
other than Canadian Dollars and Australian Dollars is less than or equal to the
Maximum Canadian Amount or the Maximum Australian Amount or the Maximum
Eurocurrency Amount, as applicable; or

 
 
(x)
the Dollar Amount of the Revolving Credit Obligations exceeds one hundred five
percent (105%) of the Aggregate Revolving Loan Commitment, the Borrowers for the
ratable benefit of the Lenders shall immediately prepay Loans (to be applied to
such Loans as such Borrower shall direct at the time of such payment) in an
aggregate amount such that after giving effect thereto the Dollar Amount of the
Revolving Credit Obligations is less than or equal to the Aggregate Revolving
Loan Commitment; or

 
 
(y)
the Dollar Amount of all outstanding Alternate Currency Loans under the
Alternate Currency Addenda exceeds one hundred five percent (105%) of the
aggregate Alternate Currency Commitments with respect thereto, the applicable
Borrowers shall on such date prepay, or cause to be prepaid, Alternate Currency
Loans in an aggregate amount such that after giving effect thereto the Dollar
Amount of all such Alternate Currency Loans is less than or equal to the
aggregate Alternate Currency Commitments with respect thereto; or

 
 
(z)
the Dollar Amount of the aggregate outstanding principal amount of Alternate
Currency Loans in the same Alternate Currency exceeds the aggregate Alternate
Currency Commitments with respect thereto, the applicable Borrowers shall on
such date prepay Alternate Currency Loans in such Alternate Currency in an
aggregate amount such that after giving effect thereto the Dollar amount of all
Alternate Currency Loans is less than or equal to the aggregate Alternate
Currency Commitments with respect thereto.

 
(iii) [Intentionally Omitted.]


(iv) [Intentionally Omitted.]
 
 
 
32

--------------------------------------------------------------------------------

 
 
(v) All of the mandatory prepayments made under this Section 2.5(B) shall be
applied first to Floating Rate Loans and Alternate Currency Loans bearing a
fluctuating Alternate Currency Rate and to any Eurocurrency Rate Loans and
Alternate Currency Loans bearing a fixed Alternate Currency Rate maturing on
such date and then to subsequently maturing Eurocurrency Rate Loans and
Alternate Currency Loans bearing a fixed Alternate Currency Rate in order of
maturity.  Prior to the occurrence of a Default and at the Borrower’s option,
the Agent shall hold all mandatory prepayments to be applied pursuant to Section
2.5(B)(iii) to a Eurocurrency Rate Loan or an Alternate Currency Loan bearing a
fixed Alternate Currency Rate in escrow for the benefit of the Lenders and shall
release such amounts upon the expiration of the Interest Periods applicable to
any such Loans being prepaid (it being understood and agreed that interest shall
continue to accrue on all such Obligations until such time as such prepayments
are released from escrow and applied to reduce such Obligations); provided,
however, that upon the occurrence of a Default, such escrowed amounts may be
applied as set forth in the first sentence of this Section 2.5(B)(v) without
regard to the expiration of any Interest Period and the Borrower shall make all
payments under Section 4.4 hereof resulting therefrom.  The parties hereto
acknowledge and agree that such prepayments shall not reduce the Aggregate
Revolving Loan Commitment.
 
2.6. Reduction of Commitments.  The Borrower (on behalf of itself and the
Subsidiary Borrowers) may permanently reduce the Aggregate Revolving Loan
Commitment in whole, or in part ratably among the Lenders, in an aggregate
minimum amount of $5,000,000 with respect thereto and integral multiples of
$1,000,000 in excess of that amount with respect thereto (unless the Aggregate
Revolving Loan Commitment is reduced in whole), upon at least three (3) Business
Day’s prior written notice to the Agent, which notice shall specify the amount
of any such reduction; provided, however, that the amount of the Aggregate
Revolving Loan Commitment may not be reduced below the aggregate principal
Dollar Amount of the outstanding Revolving Credit Obligations.  All accrued
commitment fees shall be payable on the effective date of any termination of the
obligations of the Lenders to make Loans hereunder.  Each Alternate Currency
Borrower may, upon three (3) Business Days prior written notice to the Agent and
to the Alternate Currency Bank, terminate entirely at any time or reduce from
time to time by an aggregate amount of $1,000,000 or any larger multiple of
$100,000, (or as set forth on the applicable Alternate Currency Addendum) the
unused portions of the applicable Alternate Currency Commitment as specified by
the applicable Alternate Currency Borrower in such notice to the Agent and the
Alternate Currency Bank; provided, however, that at no time shall the Alternate
Currency Commitments be reduced to a figure less than the total of the
outstanding principal amount of all Alternate Currency Loans.
 
2.7. Method of Borrowing.  Not later than 2:00 p.m. (Local Time) (if the Lenders
receive notice of the applicable Borrowing/Conversion/Continuation Notice on or
prior to 12:00 p.m. (Local Time) on the same day such notice is received by the
Agent and, if such notice is received by the Lenders after 12:00 p.m. (Local
Time) on such day, not later than 10:00 a.m. (Local Time) on the next succeeding
Business Day) on each Borrowing Date, each Lender shall make available its
Revolving Loan in immediately available funds in the Agreed Currency to the
Agent at its address specified pursuant to Article XIV, unless the Agent has
notified the Lenders that such Loan is to be made available to the applicable
Syndicated Borrower at the Agent’s Eurocurrency Payment office, in which case
each Lender shall make available its Loan or Loans, in funds immediately
available to the Agent at its Eurocurrency Payment Office, not later than 1:00
p.m. (Local Time in the city of the Agent’s Eurocurrency Payment Office) in the
Agreed Currency designated by the Agent.  The Agent will promptly make the funds
so received from the Lenders available to the applicable Syndicated Borrower at
the Agent’s aforesaid address.
 
 
 
33

--------------------------------------------------------------------------------

 
 
2.8. Method of Selecting Types and Interest Periods for Advances.  The Borrower
(on behalf of itself or any applicable Subsidiary Borrower) and the Alternate
Currency Borrowers, as applicable, shall select the Type of Advance and, in the
case of each Alternate Currency Loan and Eurocurrency Rate Advance, the Interest
Period, Agreed Currency and Alternate Currency applicable to each Advance from
time to time.  The Borrower shall give the Agent irrevocable notice in
substantially the form of Exhibit B hereto (a “Borrowing/Conversion/
Continuation Notice”) not later than 10:00 a.m. (Local Time) (a) on or before
the Borrowing Date of each Floating Rate Advance, and (b) three (3) Business
Days before the Borrowing Date for each Eurocurrency Rate Advance to be made in
Dollars, and (c) four (4) Business Days before the Borrowing Date for each
Eurocurrency Rate Advance to be made in any Agreed Currency other than Dollars
and (d) five (5) Business Days before the Borrowing Date for each Alternate
Currency Loan (or such other period as may be agreed to by the Agent), and the
applicable Alternate Currency Borrower shall give the Alternate Currency Bank
irrevocable notice by 10:00 a.m. (local time) three (3) Business Days prior to
the Borrowing Date for such Alternate Currency Loan (or such other period as may
specified in the applicable Alternate Currency Addendum), specifying:  (i) the
Borrowing Date (which shall be a Business Day) of such Advance; (ii) the
aggregate amount of such Advance; (iii) the Type of Advance selected; (iv) in
the case of each Eurocurrency Rate Advance and Alternate Currency Loan, the
Interest Period and Agreed Currency or Alternate Currency applicable thereto and
(v) the account of the applicable Borrower to which the proceeds of the
applicable Loan are to be credited.  The Borrower shall select Interest Periods
so that, to the best of the Borrower’s knowledge, it will not be necessary to
prepay all or any portion of any Eurocurrency Rate Advance or Alternate Currency
Loan prior to the last day of the applicable Interest Period in order to make
mandatory prepayments as required pursuant to the terms hereof.  Each Floating
Rate Advance, each Alternate Currency Loan bearing a fluctuating Alternate
Currency Rate and all Obligations other than Loans shall bear interest from and
including the date of the making of such Advance, in the case of Loans, and the
date such Obligation is due and owing in the case of such other Obligations, to
(but not including) the date of repayment thereof at the Floating Rate or
Alternate Currency Rate, as applicable, changing when and as such Floating Rate
or Alternate Currency Rate, as applicable, changes.  Changes in the rate of
interest on that portion of any Advance maintained as a Floating Rate Loan will
take effect simultaneously with each change in the Alternate Base Rate.  Changes
in the rate of interest on any portion of any Alternate Currency Loan bearing a
fluctuating Alternate Currency Rate will take effect simultaneously with each
change in such Alternate Currency Rate.  Each Eurocurrency Rate Advance and each
Alternate Currency Loan bearing a fixed Alternate Currency Rate shall bear
interest from and including the first day of the Interest Period applicable
thereto to (but not including) the last day of such Interest Period at the
interest rate determined as applicable to such Eurocurrency Rate Advance or
Alternate Currency Loan, as applicable.  Notwithstanding anything contained
herein to the contrary, during the continuance of a Default, the Agent may (or
shall at the direction of the Required Lenders) declare that no Advance may be
made as a Eurocurrency Rate Advance.
 
2.9. Minimum Amount of Each Advance.  Each Advance (other than an Advance to
repay Swing Line Loans or a Reimbursement Obligation) shall be in the minimum
amount of $500,000 (or the Approximate Equivalent Amount of any Agreed Currency
other than Dollars or any Alternate Currency) and in multiples of $100,000 (or
the Approximate Equivalent Amount of any Agreed Currency other than Dollars or
any Alternate Currency) if in excess thereof (or such other amounts as may be
specified in the applicable Alternate Currency Addendum), provided, however,
that any Floating Rate Advance may be in the amount of the unused Aggregate
Revolving Loan Commitment.
 
2.10. Method of Selecting Types and Interest Periods for Conversion and
Continuation of Advances.
 
 
 
34

--------------------------------------------------------------------------------

 
 
(A)  Right to Convert.  The applicable Borrower may elect from time to time,
subject to the provisions of Section 2.4, this Section 2.10 and the applicable
Alternate Currency Addendum, to convert all or any part of a Loan of any Type
into any other Type or Types of Loans; provided that any conversion of any
Eurocurrency Rate Advance and any Alternate Currency Loan shall be made on, and
only on, the last day of the Interest Period applicable thereto.
 
(B)     Automatic Conversion and Continuation.  Floating Rate Loans shall
continue as Floating Rate Loans unless and until such Floating Rate Loans are
converted into Eurocurrency Rate Loans.  Eurocurrency Rate Loans denominated in
Dollars and Canadian Dollars shall continue as Eurocurrency Rate Loans until the
end of the then applicable Interest Period therefor, at which time such
Eurocurrency Rate Loans shall be automatically converted into Floating Rate
Loans unless the Borrower shall have given the Agent notice in accordance with
Section 2.10(D) requesting that, at the end of such Interest Period, such
Eurocurrency Rate Loans continue as a Eurocurrency Rate Loan.  Unless a
Borrowing/Conversion/Continuation Notice shall have timely been given in
accordance with the terms of this Section 2.10, Eurocurrency Rate Advances in an
Agreed Currency other than Dollars and Alternate Currency Loans shall
automatically continue as Eurocurrency Rate Advances in the same Agreed Currency
or Alternate Currency Loans in the same Alternate Currency, as applicable, with
an Interest Period of one (1) month.
 
(C)  No Conversion Post-Default or Post-Unmatured Default.  Notwithstanding
anything to the contrary contained in Section 2.10(A) or Section 2.10(B), when
any Default or Unmatured Default has occurred and is continuing, (i) no
outstanding Loan denominated in Dollars may be converted into or continued as a
Eurocurrency Rate Loan, (ii) unless repaid, each Eurocurrency Rate Loan
denominated in Dollars shall be converted into a Floating Rate Loan at the end
of the Interest Period applicable thereto and (iii) unless repaid, each
Eurocurrency Rate Loan denominated in an Agreed Currency (other than Dollars)
shall automatically be continued as a Eurocurrency Rate Loan with an Interest
Period of one month.
 
(D)  Borrowing/Conversion/Continuation Notice.  The Borrower (on behalf of
itself or any Subsidiary Borrower) shall give the Agent irrevocable notice of
each conversion of a Floating Rate Loan into a Eurocurrency Rate Loan or
continuation of a Eurocurrency Rate Loan not later than 10:00 a.m. (Local Time)
(x) three (3) Business Days prior to the date of the requested conversion or
continuation, with respect to any Loan to be converted or continued as a
Eurocurrency Rate Loan in Dollars, (y) four (4) Business Days prior to the date
of the requested conversion or continuation with respect to any Loan to be
converted or continued as a Eurocurrency Rate Loan in an Agreed Currency other
than Dollars, and (z) five (5) Business Days before the date of the requested
conversion or continuation Borrowing Date with respect to the conversion or
continuation of any Alternate Currency Loan (or such other period as may be
agreed to by the Agent), and the applicable Alternate Currency Borrower shall
give the Alternate Currency Bank irrevocable notice by 10:00 a.m. (Local Time)
three (3) Business Days prior to the conversion or continuation of such
Alternate Currency Loan (or such other period as may specified in the applicable
Alternate Currency Addendum), specifying:  (1) the requested date (which shall
be a Business Day) of such conversion or continuation; (2) the amount and Type
of the Loan to be converted or continued; and (3) the amount of Eurocurrency
Rate Loan(s) or Alternate Currency Loan(s), as applicable, into which such Loan
is to be converted or continued, the Agreed Currency or Alternate Currency, as
applicable, and the duration of the Interest Period applicable thereto.
 
(E)  Notwithstanding anything herein to the contrary, (x) Eurocurrency Rate
Advances in an Agreed Currency may be converted and/or continued as Eurocurrency
Rate Advances only in the
 
 
 
35

--------------------------------------------------------------------------------

 
 
same Agreed Currency, and (y) Alternate Currency Loans in an Alternate Currency
may be converted and/or continued as Alternate Currency Loans only in the same
Alternate Currency.
 
2.11. Default Rate.  After the occurrence and during the continuance of a
Default, at the direction of the Required Lenders, the interest rate(s)
applicable to the Obligations and to the fees payable under Section 3.8 with
respect to Letters of Credit shall be equal to the then highest interest rate(s)
hereunder plus two percent (2.0%) per annum.  After the occurrence of a Default,
the principal balance of, and, to the extent permitted by law, any overdue
interest on any Alternate Currency Loan shall bear interest, payable upon
demand, for each day until paid at the rate per annum equal to two percent
(2.00%) plus the interest rate applicable to such Alternate Currency Loan
immediately prior to the Default.
 
2.12. Method of Payment.  All payments of principal, interest, fees, commissions
and L/C Obligations hereunder shall be made, without setoff, deduction or
counterclaim (unless indicated otherwise in Section 2.15(E)), in immediately
available funds to the Agent (i) at the Agent’s address specified pursuant to
Article XIV with respect to Advances or other Obligations denominated in Dollars
and (ii) at the Agent’s Eurocurrency Payment Office with respect to any Advance
or other Obligations denominated in an Agreed Currency other than Dollars, or at
any other Lending Installation of the Agent specified in writing by the Agent to
the Borrower, by 2:00 p.m. (Local Time) on the date when due and shall be made
ratably among the Lenders (unless such amount is not to be shared ratably in
accordance with the terms hereof).  Each Advance shall be repaid or prepaid in
the Agreed Currency in which it was made in the amount borrowed and interest
payable thereon shall also be paid in such currency.  Each payment delivered to
the Agent for the account of any Lender shall be delivered promptly by the Agent
to such Lender in the same type of funds which the Agent received at its address
specified pursuant to Article XIV or at any Lending Installation specified in a
notice received by the Agent from such Lender.  Each Borrower authorizes the
Agent to charge the account of such Borrower maintained with JPMorgan for each
payment of principal, interest, fees, commissions and L/C Obligations as it
becomes due hereunder.  Each reference to the Agent in this Section 2.12 shall
also be deemed to refer, and shall apply equally, to each Issuing Bank, in the
case of payments required to be made by the Borrower to any Issuing Bank
pursuant to Article III.
 
All payments to be made by the applicable Borrowers hereunder in respect of any
Alternate Currency Loans shall be made in the currencies in which such Loans are
denominated and in funds immediately available, at the office or branch from
which the Loan was made pursuant to Section 2.21 and the applicable Alternate
Currency Addendum not later than 3:00 p.m. (Local Time) on the date on which
such payment shall become due.  Promptly upon receipt of any payment of
principal of the Alternate Currency Loans the Alternate Currency Bank shall give
written notice to the Agent by telex or telecopy of the receipt of such payment.
 
Notwithstanding the foregoing provisions of this Section, if, after the making
of any Advance in any currency other than Dollars, currency control or exchange
regulations are imposed in the country which issues such Agreed Currency or
Alternate Currency, as applicable, with the result that different types of such
Agreed Currency or Alternate Currency, as applicable, (the “New Currency”) are
introduced and the type of currency in which the Advance was made (the “Original
Currency”) no longer exists or any Borrower is not able to make payment to the
Agent for the account of the Lenders or Alternate Currency Bank, as applicable,
in such Original Currency, then all payments to be made by the Borrowers
hereunder in such currency shall be made to the Agent or Alternate Currency
Bank, as applicable, in such amount and such type of the New Currency or Dollars
as shall be equivalent to the amount of such payment otherwise due hereunder in
the Original Currency, it being the intention of the parties hereto that the
Borrowers take all risks of the imposition of any such currency control or
exchange regulations.  In addition, notwithstanding the foregoing provisions of
this Section, if, after the making of
 
 
 
36

--------------------------------------------------------------------------------

 
 
any Advance in any currency other than Dollars, any applicable Borrower is not
able to make payment to the Agent for the account of the Lenders or the
Alternate Currency Bank in the type of currency in which such Advance was made
because of the imposition of any such currency control or exchange regulation,
then such Advance shall instead be repaid when due in Dollars in a principal
amount equal to the Dollar Amount (as of the date of repayment) of such Advance.
 
2.13. Evidence of Debt.
 
(A)  Each Lender shall maintain in accordance with its usual practice an account
or accounts (a “Loan Account”) evidencing the indebtedness of the Borrowers to
such Lender owing to such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.
 
(B)  The Register maintained by the Agent pursuant to Section 13.3(C) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and the amount of each
Loan made hereunder, the Type thereof and the Interest Period, if any,
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrowers to each Lender hereunder,
(iii) the effective date and amount of each Assignment Agreement delivered to
and accepted by it and the parties thereto pursuant to Section 13.3, (iv) the
amount of any sum received by the Agent hereunder for the account of the Lenders
and each Lender’s share thereof, and (v) all other appropriate debits and
credits as provided in this Agreement, including, without limitation, all fees,
charges, expenses and interest.
 
(C)  The entries made in the Loan Account, the Register and the other accounts
maintained pursuant to subsections (A) or (B) of this Section shall be
conclusive and binding for all purposes, absent manifest error, unless the
applicable Borrower objects to information contained in the Loan Accounts, the
Register or the other accounts within thirty (30) days of the applicable
Borrower’s receipt of such information; provided that the failure of any Lender
or the Agent to maintain such accounts or any error therein shall not in any
manner affect the obligation of the Borrowers to repay the Loans in accordance
with the terms of this Agreement.
 
(D)  Any Lender may request that the Revolving Loans made by it each be
evidenced by a promissory note in substantially the forms of Exhibit K to
evidence such Lender’s Revolving Loans.  In such event, each applicable Borrower
shall prepare, execute and deliver to such Lender a promissory note for such
Loans payable to the order of such Lender and in a form approved by the Agent
and consistent with the terms of this Agreement.  Thereafter, the Loans
evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 13.3) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein.
 
2.14. Telephonic Notices.  Solely in the case of Loans denominated in Dollars,
the Borrowers authorize the Lenders and the Agent to extend Advances, effect
selections of Types of Advances and to transfer funds based on telephonic
notices made by any person or persons the Agent or any Lender in good faith
believes to be acting on behalf of the applicable Borrower.  The Borrowers agree
to deliver promptly to the Agent a written confirmation, signed by an Authorized
Officer, if such confirmation is requested by the Agent or any Lender, of each
telephonic notice.  If the written confirmation differs in any material respect
from the action taken by the Agent and the Lenders, the records of the Agent and
the Lenders shall govern absent manifest error.  In case of disagreement
concerning such notices, if the Agent has recorded telephonic borrowing notices,
such recordings will be made available to the applicable Borrower upon any
Borrower’s request therefor.
 
 
 
37

--------------------------------------------------------------------------------

 
 
2.15. Promise to Pay; Interest and Commitment Fees; Interest Payment Dates;
Interest and Fee Basis; Taxes; Loan and Control Accounts.
 
(A)  Promise to Pay.  Without limiting the provisions of Section 1.5 hereof,
each of the Borrowers unconditionally promises to pay when due the principal
amount of each Loan incurred by it and all other Obligations incurred by it, and
to pay all unpaid interest accrued thereon, in accordance with the terms of this
Agreement and the other Loan Documents.
 
(B)  Interest Payment Dates.  Interest accrued on each Floating Rate Loan and
each Alternate Currency Loan bearing a fluctuating Alternate Currency Rate shall
be payable on each Payment Date, commencing with the first such date to occur
after the date hereof, upon any prepayment whether by acceleration or otherwise,
and at maturity (whether by acceleration or otherwise).  Interest accrued on
each Eurocurrency Rate Loan and each Alternate Currency Loan bearing a fixed
Alternate Currency Rate shall be payable on the last day of its applicable
Interest Period, on any date on which the Eurocurrency Rate Loan or Alternate
Currency Loan is prepaid, whether by acceleration or otherwise, and at
maturity.  Interest accrued on each Eurocurrency Rate Loan and each Alternate
Currency Loan bearing a fixed Alternate Currency Rate having an Interest Period
longer than three months shall also be payable on the last day of each
three-month interval during such Interest Period.  Interest accrued on the
principal balance of all other Obligations shall be payable in arrears (i) on
the last day of each calendar month, commencing on the first such day following
the incurrence of such Obligation, (ii) upon repayment thereof in full or in
part, and (iii) if not theretofore paid in full, at the time such other
Obligation becomes due and payable (whether by acceleration or otherwise).
 
(C)  Commitment Fees.
 
(i)  The Borrower shall pay to the Agent, for the account of the Lenders in
accordance with their Pro Rata Shares, from and after the date of this Agreement
until the date on which the Aggregate Revolving Loan Commitment shall be
terminated in whole, a commitment fee accruing at the rate of the then
Applicable Commitment Fee Percentage, on the amount by which (A) the Aggregate
Revolving Loan Commitment in effect from time to time exceeds (B) the Dollar
Amount of the Revolving Credit Obligations (including the outstanding principal
amount of the Swing Line Loans) in effect from time to time (as determined by
the Agent in accordance with its customary practices).  All such commitment fees
payable under this clause (C) shall be payable quarterly in arrears on the last
day of each fiscal quarter of the Borrower occurring after the date of this
Agreement (with the first such payment being calculated for the period from the
date of this Agreement and ending on March 31, 2012), and, in addition, on the
date on which the Aggregate Revolving Loan Commitment shall be terminated in
whole.
 
(ii)  The Borrower agrees to pay to the Agent for the sole account of the Agent,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Agent.
 
(iii)  The applicable Borrower agrees to pay to the Alternate Currency Bank, for
its sole account, a fronting fee equal to 0.125% per annum on the average daily
outstanding Dollar Amount of all Alternate Currency Loans.
 
(D)  Interest and Fee Basis; Applicable Floating Rate Margin, Applicable
Eurocurrency Margin, Applicable Commitment Fee Percentage and Applicable L/C Fee
Percentage.
 

 
38

--------------------------------------------------------------------------------

 

(i)  Interest on all Eurocurrency Rate Loans, all Alternate Currency Loans
(except as provided otherwise in the applicable Alternate Currency Addendum) and
on all fees shall be calculated for actual days elapsed on the basis of a
360-day year.  Interest on all Floating Rate Loans shall be calculated for
actual days elapsed on the basis of a 365-, or when appropriate 366-, day
year.  Interest shall be payable for the day an Obligation is incurred but not
for the day of any payment on the amount paid if payment is received prior to
2:00 p.m. (Local Time) at the place of payment.  If any payment of principal of
or interest on a Loan or any payment of any other Obligations shall become due
on a day which is not a Business Day, such payment shall be made on the next
succeeding Business Day and, in the case of a principal payment, such extension
of time shall be included in computing interest, fees and commissions in
connection with such payment.
 
(ii)  The Applicable Floating Rate Margin, Applicable Eurocurrency Margin,
Applicable Commitment Fee Percentage and Applicable L/C Fee Percentage shall be
determined on the basis of the then applicable Cash Flow Leverage Ratio as
described in this Section 2.15(D)(ii), from time to time by reference to the
following table:
 


 
 
 
Cash Flow Leverage Ratio
 
Applicable Floating
Rate Margin
 
Applicable Eurocurrency
Margin
Applicable
Commitment
Fee Percentage
Applicable
L/C
Fee Percentage
Greater than or equal to 2.25 to 1.00
1.25%
2.25%
0.35%
2.25%
Greater than or equal to 1.75 to 1.0 and less than 2.25 to 1.00
1.00%
2.00%
0.30%
2.00%
Greater than or equal to 1.25 to 1.00 and less than 1.75 to 1.00
0.75%
1.75%
0.25%
1.75%
Less than 1.25 to 1.00
0.50%
1.50%
0.20%
1.50%



 
For purposes of this Section 2.15(D)(ii), the Cash Flow Leverage Ratio shall be
calculated as provided in Section 7.4(B).  Upon receipt of the financial
statements delivered pursuant to Sections 7.1(A)(i) and (ii), as applicable, the
Applicable Floating Rate Margin, Applicable Eurocurrency Margin and Applicable
Commitment Fee Percentage shall be adjusted, such adjustment being effective
five (5) Business Days following the Agent’s receipt of such financial
statements and the compliance certificate required to be delivered in connection
therewith pursuant to Section 7.1(A)(iii); provided, that if the Borrower shall
not have timely delivered its financial statements in accordance with Section
7.1(A)(i) or (ii), as applicable, and such failure continues for five (5) days
after notice from the Agent to the Borrower, then, at the discretion of the
Required Lenders, commencing on the date upon which such financial statements
should have been delivered and continuing until such financial statements are
actually delivered, it shall be assumed for purposes of determining the
Applicable Floating Rate Margin, Applicable Eurocurrency Margin, Applicable L/C
Fee Percentage and Applicable Commitment Fee Percentage that the Cash Flow
Leverage Ratio was greater than or equal to 2.25 to 1.00.
 
 
 
39

--------------------------------------------------------------------------------

 
 
(iii)  Notwithstanding anything herein to the contrary, from the Closing Date to
but not including the fifth (5th) Business Day following receipt of the
Borrower’s financial statements delivered pursuant to Section 7.1(A)(i) for the
fiscal quarter ending December 31, 2011, the Applicable Floating Rate Margin,
Applicable Eurocurrency Margin, Applicable L/C Fee Percentage and Applicable
Commitment Fee Percentage shall be determined based upon a Cash Flow Leverage
Ratio greater than or equal to 1.25 to 1.00 and less than 1.75 to 1.00 (unless
such financial statements demonstrate that the Cash Flow Leverage Ratio is
greater than or equal to 1.75 to 1.00, in which case such other Cash Flow
Leverage Ratio shall be deemed to be applicable during such period).
 
(E)  Taxes.
 

 
40

--------------------------------------------------------------------------------

 
 
(i)  Any and all payments by the Borrowers hereunder shall be made free and
clear of and without deduction for any and all present or future taxes, duties,
levies, imposts, deductions, charges, fees, assessments or withholdings or any
liabilities with respect thereto imposed by any Governmental Authority including
those arising after the date hereof as a result of the adoption of or any change
in any law, treaty, rule, regulation, guideline or determination of a
Governmental Authority or any change in the interpretation or application
thereof by a Governmental Authority but excluding, in the case of each Lender
and the Agent, (i) such taxes (including income taxes, franchise taxes and
branch profit taxes) as are imposed on or measured by such Lender’s or Agent’s,
as the case may be, net income or similar taxes imposed by the United States of
America or any Governmental Authority of the jurisdiction under the laws of
which such Lender or Agent, as the case may be, is organized or maintains a
Lending Installation (all such non-excluded taxes, duties, levies, imposts,
deductions, charges, fees, assessments, withholdings, and liabilities which the
Agent or a Lender determines to be applicable to this Agreement, the other Loan
Documents, the Revolving Loan Commitments, the Loans or the Letters of Credit
being hereinafter referred to as “Taxes”), (ii) in the case of a Lender, U.S.
Federal withholding taxes imposed on amounts payable to or for the account of
such Lender pursuant to a law in effect on the date on which such Lender becomes
a party to this Agreement or such Lender changes its lending office, except in
each case to the extent that, pursuant to Section 2.15(E), amounts with respect
to such taxes were payable either to such Lender's assignor immediately before
such Lender acquired the applicable interest in a Loan or to such Lender
immediately before it changed its lending office, (iii) taxes attributable to
such recipient's failure to comply with Section 2.15(E)(vii) and (iv) any U.S.
Federal withholding Taxes imposed under FATCA.  If a Borrower or the Agent shall
be required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under the other Loan Documents to any Lender or the Agent, (i) the
sum payable shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.15(E)) such Lender or the Agent (as the case may be)
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the applicable Borrower shall make such deductions,
and (iii) the applicable Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
law.  If any Tax, including, without limitation, any withholding tax, of the
United States of America or any other Governmental Authority shall be or become
applicable (y) after the date of this Agreement, to such payments by the
applicable Borrower made to the Lending Installation or any other office that a
Lender may claim as its Lending Installation, or (z) after such Lender’s
selection and designation of any other Lending Installation, to such payments
made to such other Lending Installation, such Lender shall use reasonable
efforts to make, fund and maintain its Loans through another Lending
Installation of such Lender in another jurisdiction so as to reduce the
applicable Borrower’s liability hereunder, if the making, funding or maintenance
of such Loans through such other Lending Installation of such Lender does not,
in the reasonable judgment of such Lender, otherwise adversely and materially
affect such Loans, or obligations under the Revolving Loan Commitments or such
Lender.
 
(ii)  In addition, each Borrower agrees to pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges, or similar
levies which arise from any payment made hereunder, from the issuance of Letters
of Credit hereunder, or from the execution, delivery or registration of, or
otherwise with respect to, this Agreement, the other Loan Documents, the
Revolving Loan Commitments, the Loans or the Letters of Credit (hereinafter
referred to as “Other Taxes”).
 
 
 
41

--------------------------------------------------------------------------------

 
 
(iii)  Each Borrower hereby agrees to indemnify each Lender and the Agent for
the full amount of Taxes and Other Taxes (including, without limitation, any
Taxes or Other Taxes imposed by any Governmental Authority on amounts payable
under this Section 2.15(E)) paid by such Lender or the Agent (as the case may
be) and any liability (including penalties, interest, and expenses) arising
therefrom or with respect thereto, whether or not such Taxes or Other Taxes were
correctly or legally asserted.  This indemnification shall be made within thirty
(30) days after the date such Lender or the Agent (as the case may be) makes
written demand therefor.  A certificate as to any additional amount payable to
any Lender or the Agent under this Section 2.15(E) submitted to the applicable
Borrower and the Agent (if a Lender is so submitting) by such Lender or the
Agent shall show in reasonable detail the amount payable and the calculations
used to determine such amount and shall, absent manifest error, be final,
conclusive and binding upon all parties hereto.  With respect to such deduction
or withholding for or on account of any Taxes and to confirm that all such Taxes
have been paid to the appropriate Governmental Authorities, the applicable
Borrower shall promptly (and in any event not later than thirty (30) days after
receipt) furnish to each Lender and the Agent such certificates, receipts and
other documents as may be required (in the judgment of such Lender or the Agent)
to establish any tax credit to which such Lender or the Agent may be entitled.
 
(iv)  Within thirty (30) days after the date of any payment of Taxes or Other
Taxes by any Borrower, the Borrower shall furnish to the Agent the original or a
certified copy of a receipt evidencing payment thereof.
 
(v)  Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in this
Section 2.15(E) shall survive the payment in full of principal and interest
hereunder, the termination of the Letters of Credit and the termination of this
Agreement.
 
(vi)  Each Lender shall severally indemnify the Agent, within ten (10) days
after demand therefor, for (i) any Taxes attributable to such Lender (but only
to the extent that the Borrowers have not already indemnified the Agent for such
Taxes and without limiting the obligation of the Borrowers to do so), (ii) any
taxes, levies, imposts, deductions, charges, fees, assessments or withholdings
or any liabilities with respect thereto, attributable to such Lender's failure
to comply with the provisions of Section 13.2(C) relating to the maintenance of
a Participant Register and (iii) all amounts excluded from the definition of
Taxes pursuant to Section 2.15(E)(i) attributable to such Lender, in each case,
that are payable or paid by the Agent in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such amounts were correctly or legally imposed or asserted by the relevant
Governmental Authority.  A certificate as to the amount of such payment or
liability delivered to any Lender by the Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Agent to set off and apply
any and all amounts at any time owing to such Lender under any Loan Document or
otherwise payable by the Agent to the Lender from any other source against any
amount due to the Agent under this paragraph (vi).
 
(vii)  (A) Any Lender that is entitled to an exemption from or reduction of
withholding tax with respect to payments made under any Loan Document shall
deliver to the Borrower and the Agent, at the time or times reasonably requested
by the Borrower or the Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Agent as will permit such payments
to be made without withholding or at a reduced rate of withholding.  In
addition, any Lender, if reasonably requested by the Borrower or the Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the
 

 
42

--------------------------------------------------------------------------------

 
 
Agent as will enable the Borrower or the Agent to determine whether or not such
Lender is subject to backup withholding or information reporting
requirements.  Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 2.15(E)(vii)(B), (C) and (E) below)
shall not be required if in the Lender's reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
 
(B)  Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person, as defined in the Code, any Lender that is a U.S.
Person shall deliver to the Borrower and the Agent on or prior to the date on
which such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;


(C)  any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Agent), whichever of the following is
applicable:


(1)  in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “business profits” or “other income” article of such tax treaty;


(2)  executed originals of IRS Form W-8ECI;


(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate to the
effect that such Foreign Lender is not a “bank” within the meaning of Section
881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code and (y) executed
originals of IRS Form W-8BEN; or


(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a
certificate described above, IRS Form W-9, and/or other certification documents
from each beneficial owner, as applicable; provided that if the Foreign Lender
is a partnership and one or more direct or indirect partners of such Foreign
Lender are claiming the portfolio interest exemption, such Foreign Lender may
provide a certificate on behalf of each such direct and indirect partner;
 
(D)  any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Agent (in such number of copies as shall be
requested by the recipient) on or

 
43

--------------------------------------------------------------------------------

 

prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the Borrower or
the Agent to determine the withholding or deduction required to be made; and


(E) if a payment made to a Lender under any Loan Document would be subject to
U.S. Federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Agent at the time or times prescribed by
law and at such time or times reasonably requested by the Borrower or the Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Agent as may be necessary for the
Borrower and the Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender's obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (E), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.


Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Agent in writing
of its legal inability to do so.


2.16. Notification of Advances, Interest Rates, Prepayments and Aggregate
Revolving Loan Commitment Reductions.  Promptly after receipt thereof, the Agent
will notify each Lender of the contents of each Aggregate Revolving Loan
Commitment reduction notice, Borrowing/Conversion/Continuation Notice, and
repayment notice received by it hereunder.  The Agent will notify each Lender of
the interest rate and Agreed Currency applicable to each Eurocurrency Rate Loan
promptly upon determination of such interest rate and Agreed Currency and will
give each Lender prompt notice of each change in the Alternate Base Rate.
 
2.17. Lending Installations.  Each Lender may book its Loans or Letters of
Credit at any Lending Installation selected by such Lender and may change its
Lending Installation from time to time.  All terms of this Agreement shall apply
to any such Lending Installation.  Each Lender may, by written or facsimile
notice to the Agent and the Borrower, designate a Lending Installation through
which Loans will be made by it and for whose account Loan payments and/or
payments of L/C Obligations are to be made.
 
2.18. Non-Receipt of Funds by the Agent.  Unless a Borrower or a Lender, as the
case may be, notifies the Agent prior to the date on which it is scheduled to
make payment to the Agent of (i) in the case of a Lender, the proceeds of a Loan
or (ii) in the case of a Borrower, a payment of principal, interest or fees to
the Agent for the account of the Lenders, that it does not intend to make such
payment, the Agent may assume that such payment has been made.  The Agent may,
but shall not be obligated to, make the amount of such payment available to the
intended recipient in reliance upon such assumption.  If such Lender or such
Borrower, as the case may be, has not in fact made such payment to the Agent,
the recipient of such payment shall, on demand by the Agent, repay to the Agent
the amount so made available together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Agent until the date the Agent recovers such amount at a rate
 

 
44

--------------------------------------------------------------------------------

 

per annum equal to (i) in the case of payment by a Lender, the Federal Funds
Effective Rate for such day or (ii) in the case of payment by a Borrower, the
interest rate applicable to the relevant Loan.
 
2.19. Termination Date.  This Agreement shall be effective until the Termination
Date.  Notwithstanding the termination of this Agreement, until (A) all of the
Obligations (other than (x) contingent indemnity obligations for which no claim
has been made and (y) Hedging Obligations and Banking Services Obligations, in
each case only to the extent the same are not yet due and payable) shall have
been fully and indefeasibly paid and satisfied, (B) all financing arrangements
among the Borrowers and the Lenders shall have been terminated (other than under
Hedging Agreements, Banking Services Agreements or other agreements with respect
to Hedging Obligations and Banking Services Obligations) and (C) all of the
Letters of Credit shall have expired, been canceled or terminated (collectively,
the “Termination Conditions”), all of the rights and remedies under this
Agreement and the other Loan Documents shall survive.  Upon satisfaction of the
Termination Conditions, the Guaranty and all obligations (other than those
expressly stated to survive such termination) of each Subsidiary Guarantor
thereunder shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person.
 
2.20. Replacement of Certain Lenders.  In the event a Lender (“Affected Lender”)
shall have:  (i) failed to fund its Pro Rata Share of any Advance requested by a
Borrower, or to fund a Revolving Loan in order to repay Swing Line Loans
pursuant to Section 2.3(D), or to make payment in respect of any Alternate
Currency Loan purchased by such Lender pursuant to Section 2.21(E), which such
Lender is obligated to fund under the terms of this Agreement and which failure
has not been cured, (ii) requested compensation from a Borrower under Sections
2.15(E), 4.1 or 4.2 to recover Taxes, Other Taxes or other additional costs
incurred by such Lender which are not being incurred generally by the other
Lenders, (iii) delivered a notice pursuant to Section 4.3 claiming that such
Lender is unable to extend Eurocurrency Rate Loans to the applicable Borrower
for reasons not generally applicable to the other Lenders or (iv) has invoked
Section 10.2, then, in any such case, the Borrower or the Agent may make written
demand on such Affected Lender (with a copy to the Agent in the case of a demand
by the Borrower and a copy to the Borrower in the case of a demand by the Agent)
for the Affected Lender to assign, and such Affected Lender shall use
commercially reasonable efforts to assign pursuant to one or more duly executed
Assignment Agreements five (5) Business Days after the date of such demand, to
one or more financial institutions that comply with the provisions of Section
13.3(A) which the Borrower or the Agent, as the case may be, shall have engaged
for such purpose (“Replacement Lender”), all of such Affected Lender’s rights
and obligations under this Agreement and the other Loan Documents (including,
without limitation, its Revolving Loan Commitment, all Loans owing to it, all of
its participation interests in existing Letters of Credit, and its obligation to
participate in additional Letters of Credit and Swing Line Loans and Alternate
Currency Loans hereunder) in accordance with Section 13.3.  The Agent agrees,
upon the occurrence of such events with respect to an Affected Lender and upon
the written request of the Borrower, to use its reasonable efforts to obtain the
commitments from one or more financial institutions to act as a Replacement
Lender.  The Agent is authorized to execute one or more of such assignment
agreements as attorney-in-fact for any Affected Lender failing to execute and
deliver the same within five (5) Business Days after the date of such
demand.  Further, with respect to such assignment the Affected Lender shall have
concurrently received, in cash, all amounts due and owing to the Affected Lender
hereunder or under any other Loan Document, including, without limitation, the
aggregate outstanding principal amount of the Loans owed to such Lender,
together with accrued interest thereon through the date of such assignment,
amounts payable under Sections 2.15(E), 4.1, and 4.2 with respect to such
Affected Lender and compensation payable under Section 2.15(D) in the event of
any replacement of any Affected Lender under clause (ii) or clause (iii) of this
Section 2.20; provided that upon such Affected Lender’s replacement, such
Affected Lender shall cease to be a party hereto but shall continue to be
 
 
 
45

--------------------------------------------------------------------------------

 
 
entitled to the benefits of Sections 2.15(E), 4.1, 4.2, 4.4, and 10.7, as well
as to any fees accrued for its account hereunder and not yet paid, and shall
continue to be obligated under Section 11.8.  Upon the replacement of any
Affected Lender pursuant to this Section 2.20, the provisions of Section 9.2
shall continue to apply with respect to Loans which are then outstanding with
respect to which the Affected Lender failed to fund its Pro Rata Share and which
failure has not been cured.
 
2.21. Alternate Currency Loans.
 
(A)  Prior to the Closing Date, certain “Alternate Currency Loans” were
previously made to certain of the Alternate Currency Borrowers under the
Existing Credit Agreement which remain outstanding as of the date of this
Agreement (such outstanding alternate currency loans being hereinafter referred
to as the “Previous Alternate Currency Loans”).  Subject to the terms and
conditions set forth in this Agreement, on the Closing Date but subject to the
satisfaction of the conditions precedent set forth in Sections 5.1 and 5.2 (as
applicable), the Previous Alternate Currency Loans shall be reevidenced as
Alternate Currency Loans under, and subject to the terms of, this
Agreement.  Upon the satisfaction of the conditions precedent set forth in
Article V hereof and set forth in the applicable Alternate Currency Addendum,
from and including the later of the date of this Agreement and the date of
execution of the applicable Alternate Currency Addendum and prior to Termination
Date (unless an earlier termination date shall be specified in or pursuant to
the applicable Alternate Currency Addendum), the Alternate Currency Bank agrees,
on the terms and conditions set forth in this Agreement and in the applicable
Alternate Currency Addendum, to make Alternate Currency Loans under such
Alternate Currency Addendum to the applicable Alternate Currency Borrower party
to such Alternate Currency Addendum from time to time in the applicable
Alternate Currency, in an amount not to exceed each such Alternate Currency
Bank’s applicable Alternate Currency Commitment; provided, however, at no time
shall the Dollar Amount of the outstanding principal amount of the Alternate
Currency Loans (i) denominated in all Alternate Currencies other than Canadian
Dollars and Australian Dollars, when aggregated with the Dollar Amount of all
Eurocurrency Rate Advances in Agreed Currencies other than Dollars, Canadian
Dollars and Australian Dollars, exceed the Maximum Eurocurrency Amount, (ii)
denominated in Canadian Dollars, when aggregated with the Dollar Amount of all
L/C Obligations denominated in Canadian Dollars, exceed the Maximum Canadian
Amount or (iii) denominated in Australian Dollars, when aggregated with the
Dollar Amount of all L/C Obligations denominated in Australian Dollars, exceed
the Maximum Australian Amount, in each case, other than as a result of currency
fluctuations and then only to the extent permitted in Section 2.5(B)(ii);
provided, further, at no time shall the Dollar Amount of the Alternate Currency
Loans for any specific Alternate Currency exceed the maximum amount specified as
the maximum amount for such Alternate Currency in the applicable Alternate
Currency Addendum other than as a result of currency fluctuations and then only
to the extent permitted in Section 2.5(B)(ii).  Subject to the terms of this
Agreement and the applicable Alternate Currency Addendum, the applicable
Alternate Currency Borrowers may borrow, repay and reborrow Alternate Currency
Loans at any time prior to the Termination Date (unless an earlier termination
date shall be specified in or pursuant to the applicable Alternate Currency
Addendum).  On the Termination Date (unless an earlier termination date shall be
specified in or pursuant to the applicable Alternate Currency Addendum), the
outstanding principal balance of the Alternate Currency Loans shall be paid in
full by the applicable Alternate Currency Borrower and prior to Termination Date
(unless an earlier termination date shall be specified in or pursuant to the
applicable Alternate Currency Addendum) prepayments of the Alternate Currency
Loans shall be made by the applicable Alternate Currency Borrower if and to the
extent required in Section 2.5(B)(ii).
 

 
46

--------------------------------------------------------------------------------

 

(B)  Borrowing Notice.  When the applicable Alternate Currency Borrower desires
to borrow under this Section 2.21, the applicable Alternate Currency Borrower
shall deliver to the Alternate Currency Bank and the Agent a
Borrowing/Conversion/Continuation Notice, signed by it, as provided in Section
2.8 specifying that the Alternate Currency Borrower is requesting an Alternate
Currency Loan pursuant to this Section 2.21.  Any
Borrowing/Conversion/Continuation Notice given pursuant to this Section 2.21
shall be irrevocable.
 
(C)  Termination.  Except as otherwise required by applicable law, in no event
shall the Alternate Currency Bank have the right to accelerate the Alternate
Currency Loans outstanding under any Alternate Currency Addendum or to terminate
its commitments (if any) thereunder to make Alternate Currency Loans prior to
the stated termination date in respect thereof, except that the Alternate
Currency Bank shall have such rights upon an acceleration of the Loans and a
termination of the Revolving Credit Commitments pursuant to Article IX.
 
(D)  Statements.  The Alternate Currency Bank shall furnish to the Agent not
less frequently than monthly, and at any other time at the reasonable request of
the Agent, a statement setting forth the outstanding Alternate Currency Loans
made and repaid during the period since the last such report under such
Alternate Currency Addendum.
 
(E)  Risk Participation.  Immediately and automatically upon the occurrence of a
Default under Sections 8.1(A), (F) or (G) (each an “Alternate Currency Loan
Participation Funding Event”), each Lender shall be deemed to have
unconditionally and irrevocably purchased from the Alternate Currency Bank,
without recourse or warranty, an undivided interest in and participation in each
Alternate Currency Loan ratably in accordance with such Lender’s Pro Rata Share
of the amount of such Loan, and immediately and automatically all Alternate
Currency Loans shall be converted to and redenominated in Dollars equal to the
Dollar Amount of each such Alternate Currency Loan determined as of the date of
such conversion; provided, that to the extent such conversion shall occur other
than at the end of an Interest Period, the applicable Borrower shall pay to the
Alternate Currency Bank, all losses and breakage costs related thereto in
accordance with Section 4.4.  Each of the Lenders shall pay to the Alternate
Currency Bank not later than two (2) Business Days following a request for
payment from such Alternate Currency Bank after an Alternate Currency Loan
Participation Funding Event, in Dollars, an amount equal to the undivided
interest in and participation in the Alternate Currency Loan purchased by such
Lender pursuant to this Section 2.21(E).  In the event that any Lender fails to
make payment to the Alternate Currency Bank of any amount due under this Section
2.21(E), the Agent shall be entitled to receive, retain and apply against such
obligation the principal and interest otherwise payable to such Lender hereunder
until the Agent receives from such Lender an amount sufficient to discharge such
Lender’s payment obligation as prescribed in this Section 2.21(E) together with
interest thereon at the Federal Funds Effective Rate for each day during the
period commencing on the date of demand by the Alternate Currency Bank and
ending on the date such obligation is fully satisfied.  The Agent will promptly
remit all payments received as provided above to the Alternate Currency
Bank.  In consideration of the agreement to acquire the risk participations
prescribed in this Section 2.21(E), each Lender shall receive, from the accrued
interest paid by the applicable Borrower on each Alternate Currency Loan, a risk
participation fee equal to such Lender’s Pro Rata Share of the interest margin
accrued on such Loan at the Applicable Eurocurrency Margin or Applicable
Floating Rate Margin, as applicable, as in effect from time to time during the
period such interest accrued.  Such portion of the interest paid by the
applicable Borrower on Alternate Currency Loans to the applicable Alternate
Currency Bank shall be paid as promptly as possible by such Alternate Currency
Bank to the Agent in the same currency as the currency in which such interest
has been paid, and the Agent shall as promptly as possible apply such
 

 
47

--------------------------------------------------------------------------------

 
 
resulting amount ratably among the Lenders (including the Alternate Currency
Banks) in proportion to their Pro Rata Share.  Furthermore, upon each Lender’s
funding of its risk participation as prescribed under this Section 2.21(E), such
Lender shall receive (in addition to, but without duplication of, such risk
participation fee), from the accrued interest paid by the applicable Borrower on
each Alternate Currency Loan, a funding fee on its funded portion of such
Alternate Currency Loan equal to such Lender’s Pro Rata Share of the interest
(excluding the interest margin which will continue to be paid as a risk
participation fee as described above) on such Loan, as in effect from time to
time during the period such interest accrued.
 
(F)  Other Provisions Applicable to Alternate Currency Loans.  The specification
of payment of Alternate Currency Loans in the related Alternate Currency at a
specific place pursuant to this Agreement is of the essence.  Such Alternate
Currency shall be the currency of account and payment of such Loans under this
Agreement and the applicable Alternate Currency Addendum.  Notwithstanding
anything in this Agreement, the obligation of the applicable Alternate Currency
Borrower in respect of such Loans shall not be discharged by an amount paid in
any other currency or at another place, whether pursuant to a judgment or
otherwise, to the extent the amount so paid, on prompt conversion into the
applicable Alternate Currency and transfer to such Lender under normal banking
procedure, does not yield the amount of such Alternate Currency due under this
Agreement or the applicable Alternate Currency Addendum.  In the event that any
payment, whether pursuant to a judgment or otherwise, upon conversion and
transfer, does not result in payment of the amount of such Alternate Currency
due under this Agreement or the applicable Alternate Currency Addendum, such
Lender shall have an independent cause of action against each of the Borrowers
for the currency deficit.
 
2.22. Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due from any Borrower hereunder in the
currency expressed to be payable herein (the “specified currency”) into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Agent could purchase the specified
currency with such other currency at the Agent’s main office in Chicago,
Illinois on the Business Day preceding that on which the final, non-appealable
judgment is given.  The obligations of each Borrower in respect of any sum due
to any Lender or the Agent hereunder shall, notwithstanding any judgment in a
currency other than the specified currency, be discharged only to the extent
that on the Business Day following receipt by such Lender or the Agent (as the
case may be) of any sum adjudged to be so due in such other currency such Lender
or the Agent (as the case may be) may in accordance with normal, reasonable
banking procedures purchase the specified currency with such other currency.  If
the amount of the specified currency so purchased is less than the sum
originally due to such Lender or the Agent, as the case may be, in the specified
currency, each Borrower agrees, to the fullest extent that it may effectively do
so, as a separate obligation and notwithstanding any such judgment, to indemnify
such Lender or the Agent, as the case may be, against such loss, and if the
amount of the specified currency so purchased exceeds (a) the sum originally due
to any Lender or the Agent, as the case may be, in the specified currency and
(b) any amounts shared with other Lenders as a result of allocations of such
excess as a disproportionate payment to such Lender under Section 12.2, such
Lender or the Agent, as the case may be, agrees to remit such excess to such
Borrower.
 
2.23. Market Disruption; Denomination of Amounts in Dollars; Dollar Equivalent
of Reimbursement Obligations.
 
(A) Notwithstanding the satisfaction of all conditions referred to in this
Article II with respect to any Advance in any Agreed Currency other than Dollars
or Alternate Currency, as applicable, if there shall occur on or prior to the
date of such Advance any change in national or
 

 
48

--------------------------------------------------------------------------------

 

international financial, political or economic conditions or currency exchange
rates or exchange controls which would in the reasonable opinion of the
Borrower, any Alternate Currency Borrower, the Alternate Currency Bank, Agent or
the Required Lenders make it impracticable for the Eurocurrency Rate Loans or
Alternate Currency Loans comprising such Advance to be denominated in the Agreed
Currency or Alternate Currency, as applicable, specified by the applicable
Borrower, then the Agent shall forthwith give notice thereof to such Borrower,
the Alternate Currency Bank and the Lenders, or the applicable Borrower shall
give notice to the Agent, the Alternate Currency Bank and the Lenders, as the
case may be, and such Eurocurrency Rate Loans or Alternate Currency Loans shall
not be denominated in such currency but shall be made on such Borrowing Date in
Dollars, in an aggregate principal amount equal to the Dollar Amount of the
aggregate principal amount specified in the related Borrowing Notice, as
Floating Rate Loans, unless the applicable Borrower notifies the Agent at least
one (1) Business Day before such date that (i) it elects not to borrow on such
date or (ii) it elects to borrow on such date in a different Agreed Currency or
Alternate Currency, as the case may be, in which the denomination of such Loans
would in the opinion of the Agent, the Alternate Currency Bank, if applicable,
and the Required Lenders be practicable and in an aggregate principal amount
equal to the Dollar Amount of the aggregate principal amount specified in the
related Borrowing Notice.
 
(B)  Except as set forth below, all amounts referenced in this Article II shall
be calculated using the Dollar Amount determined based upon the Equivalent
Amount in effect as of the date of any determination thereof; provided, however,
that payment by any Borrower of any Advance denominated in a currency other than
Dollars, shall be in Dollars using the Dollar Amount of the Advance (calculated
based upon the Equivalent Amount in effect on the date of payment thereof) and
in the event that the Borrower does not reimburse the Agent and the Lenders are
required to fund a purchase of a participation in such Advance, such purchase
shall be made in Dollars in an amount equal to the Dollar Amount of such Advance
(calculated based upon the Equivalent Amount in effect on the date of payment
thereof).  Notwithstanding anything herein to the contrary, the full risk of
currency fluctuations shall be borne by the Borrowers and the Borrowers agree to
indemnify and hold harmless each Issuing Bank, the Agent and the Lenders from
and against any loss resulting from any borrowing denominated in a currency
other than in Dollars and for which the Lenders are not reimbursed on the day of
such borrowing as it relates to each Borrower’s respective Obligations.
 
2.24. Payments to be Free and Clear.
 
(A)  All sums payable by each Borrower hereunder, whether in respect of
principal, interest, fees or otherwise, shall be paid without deduction for any
present and future taxes, levies, imposts, deductions, charges or withholdings
imposed by any government or any political subdivision or taxing authority
thereof (other than any tax on or measured by the net income, profits or gains
of any Lender) and all interest, penalties or similar liabilities with respect
thereto (collectively, “taxes”), which amounts shall be paid by the applicable
Borrower as provided in this Section 2.24.
 
(B)  Grossing-up of Payments.  If: (a) any Borrower or any other Person is
required by law to make any deduction or withholding on account of any such
taxes from any sum paid or expressed to be payable by the applicable Borrower to
any Lender under this Agreement; or (b) any party to this Agreement (or any
Person on its behalf) other than any Borrower is required by law to make any
deduction or withholding from, or any payment on or calculated by reference to
the amount of, any such sum received or receivable (other than on account of any
excluded taxes) by any Lender under this Agreement then:
 

 
49

--------------------------------------------------------------------------------

 



 
(i) the applicable party shall notify the Agent and, if such party is not the
applicable Borrower, the Agent will notify the applicable Borrower of any such
requirement or any change in any such requirement as soon as such party becomes
aware of it;
 
(ii) the applicable Borrower shall pay any such taxes before the later of (i)
the date on which penalties attached thereto become due and payable or (ii)
fifteen (15) days after the date of receipt by the applicable Borrower of such
written notification provided by the Agent in accordance with paragraph (i) if
such applicable party is not the applicable Borrower, such payment to be made
(if the liability to pay is imposed on such Borrower) for its own account or (if
that liability is imposed on any party to this Agreement) on behalf of and in
the name of that party; and
 
(iii) the sum payable by the applicable Borrower in respect of which the
relevant deduction, withholding or payment is required shall (except, in the
case of any such payment, to the extent that the amount thereof is not
ascertainable when that sum is paid) be increased to the extent necessary to
ensure that, after the making of that deduction, withholding or payment, that
party receives on the due date and retains (free from any liability in respect
of any such deduction, withholding or payment) a sum equal to that which it
would have received and so retained had no such deduction, withholding or
payment been required or made.
 
2.25.  Additional Borrowers.
 
(A)           Additional Alternate Currency Borrowers.  The Borrower may at any
time or from time to time, with the consent of the Agent, add as a party to this
Agreement any Subsidiary to be an Alternate Currency Borrower hereunder by the
execution and delivery to the Agent and the Lenders of (a) a duly completed
Assumption Letter by such Subsidiary, with the written consent of the Borrower
at the foot thereof and (b) such other guaranty and subordinated intercompany
indebtedness documents as may be reasonably required by the Agent and the
Required Lenders.  Upon such execution, delivery and consent, such Subsidiary
shall for all purposes be a party hereto as an Alternate Currency Borrower as
fully as if it had executed and delivered this Agreement.  So long as the
principal of and interest on any Advances made to any Alternate Currency
Borrower under this Agreement shall have been repaid or paid in full and all
other obligations of such Alternate Currency Borrower under this Agreement shall
have been fully performed, the Borrower may, by not less than five (5) Business
Days’ prior notice to the Agent (which shall promptly notify the Lenders
thereof), terminate such Subsidiary’s status as an “Alternate Currency
Borrower”.
 
(B)           Additional Subsidiary Borrowers.  The Borrower may at any time add
as a party to this Agreement a Subsidiary to become a “Subsidiary Borrower”
hereunder subject to (a) the consent of the Agent and each Lender, (b) the
receipt of evidence satisfactory to the Agent that such Subsidiary would not, in
its capacity as a Borrower hereunder, be required by law to withhold or deduct
any Taxes from or in respect of any sum payable hereunder by such Subsidiary to
the Agent or any Lender unless an exemption from such requirement can be
obtained by such Subsidiary and that no other adverse tax, regulatory or other
consequences would affect the Agent or the Lender as a result of such
Subsidiary’s status as a Borrower, (c) the execution and delivery to the Agent
of a duly completed Assumption Letter by such Subsidiary, with the written
consent of the Borrower appearing thereon and (d) the execution and delivery to
the Agent and the Lenders of each other instrument, document and agreement
required by Section 5.4.  Upon such satisfaction of all such conditions, such
Subsidiary shall for all purposes be a party hereto as a Subsidiary Borrower as
fully as if it had executed and delivered this Agreement.  So long as the
principal of and interest on any Advances made to any Subsidiary Borrower under
this Agreement shall have been repaid or paid in full and all
 
 
 
50

--------------------------------------------------------------------------------

 
 
other obligations of such Subsidiary Borrower under this Agreement shall have
been fully performed, the Borrower may, by not less than five (5) Business Days’
prior notice to the Agent (which shall promptly notify the Lenders thereof),
terminate such Subsidiary’s status as a “Subsidiary Borrower”.
 
2.26.  Increase of Aggregate Revolving Loan Commitment.
 
(A)           At any time, the Borrower may request (in consultation with the
Agent) that the Aggregate Revolving Loan Commitment be increased by an aggregate
amount of up to $50,000,000 without the prior written consent of the Required
Lenders, provided, that, the Aggregate Revolving Loan Commitment shall at no
time exceed $175,000,000.  Such request shall be made in a written notice given
to the Agent and the Lenders by the Borrower not less than twenty (20) Business
Days prior to the proposed effective date of such increase, which notice (a
“Commitment Increase Notice”) shall specify the amount of the proposed increase
in the Aggregate Revolving Loan Commitment and the proposed effective date of
such increase.  No Lender shall have any obligation to increase its Revolving
Loan Commitment pursuant to a Commitment Increase Notice.
 
(B)           Not later than three (3) Business Days prior to the proposed
effective date, the Borrower may notify the Agent of any financial institution
that shall have agreed to become a “Lender” party hereto (a “Proposed New
Lender”) in connection with the Commitment Increase Notice.  Any Proposed New
Lender shall be subject to the consent of the Agent (which consent shall not be
unreasonably withheld).  The Agent shall notify the Borrower and the Lenders on
or before the Business Day immediately prior to the proposed effective date of
the amount of each Lender’s and Proposed New Lender’s Revolving Loan Commitment
and the amount of the Aggregate Revolving Loan Commitment, which amount shall be
effective on the following Business Day.
 
(C)           Any increase in the Aggregate Revolving Loan Commitment shall be
subject to the following conditions precedent:  (i) the Borrower shall have
obtained the consent thereto of each Subsidiary of the Borrower party to a
Guaranty and its reaffirmation of any Loan Documents executed by it, which
consent and reaffirmation shall be in writing and in form and substance
reasonably satisfactory to the Agent, (ii) as of the date of the Commitment
Increase Notice and as of the proposed effective date of the increase in the
Aggregate Revolving Loan Commitment, all representations and warranties set
forth in Article VI hereof shall be true and correct as though made on such date
(unless any such representation and warranty is made as of a specific date, in
which case, such representation and warranty shall be true and correct as of
such date) and no Default or Unmatured Default shall have occurred and then be
continuing, (iii) the Borrower, the Agent and each Proposed New Lender or Lender
that shall have agreed to provide a “Revolving Loan Commitment” in support of
such increase in the Aggregate Revolving Loan Commitment shall have executed and
delivered a Commitment and Acceptance (“Commitment and Acceptance”)
substantially in the form of Exhibit L hereto and (iv) the Borrower, each
Alternate Currency Borrower and any Proposed New Lender shall otherwise have
executed and delivered such other instruments, documents and agreements as the
Agent shall have reasonably requested in connection with such increase.  If any
fee shall be charged by the Lenders in connection with any such increase, such
fee shall be in accordance with then prevailing market condition.  Upon
satisfaction of the conditions precedent to any increase in the Aggregate
Revolving Loan Commitment, the Agent shall promptly advise the Borrower and each
Lender of the effective date of such increase.  Upon the effective date of any
increase in the Aggregate Revolving Loan Commitment that is provided by a
Proposed New Lender, such Proposed New Lender shall be a party to this Agreement
as a Lender and shall have the rights and obligations of a Lender
hereunder.  Nothing contained herein shall constitute, or otherwise be deemed to
be, a
 
 
 
51

--------------------------------------------------------------------------------

 
 
commitment on the part of any Lender to increase its Revolving Loan Commitment
hereunder at any time.
 
(D)           Upon the execution and delivery of such Commitment and Acceptance,
the Agent shall reallocate any outstanding Loans and L/C Obligations ratably
among the Lenders after giving effect to each such increase in the Aggregate
Commitment; provided, that the Borrower hereby agrees to compensate each Lender
for all losses, expenses and liabilities incurred by such Lender in connection
with the sale and assignment of any Eurocurrency Rate Loans hereunder on the
terms and in the manner as set forth in Article IV.
 
ARTICLE III: THE LETTER OF CREDIT FACILITY
 
3.1.  Obligation to Issue Letters of Credit.  Subject to the terms and
conditions of this Agreement and in reliance upon the representations,
warranties and covenants of the Borrower herein set forth, each Issuing Bank
hereby agrees to issue for the account of the Borrower or any Subsidiary
Borrower through such Issuing Bank’s branches as it and the Borrower may jointly
agree, one or more Letters of Credit denominated in Dollars or an Agreed Letter
of Credit Currency in accordance with this Article III, from time to time during
the period, commencing on the Closing Date and ending on the Business Day prior
to the Termination Date.
 
3.2.  [Intentionally Omitted].
 
3.3.  Types and Amounts.  No Issuing Bank shall have any obligation to and no
Issuing Bank shall:
 
(A)           issue (or amend) any Letter of Credit if on the date of issuance
(or amendment), before or after giving effect to the Letter of Credit requested
hereunder, (i) the Dollar Amount of the Revolving Credit Obligations at such
time would exceed the Aggregate Revolving  Loan Commitment at such time, or (ii)
the aggregate outstanding Dollar Amount of the L/C Obligations would exceed the
Maximum L/C Amount, (iii) the Dollar Amount of all Eurocurrency Rate Loans and
Letters of Credit in Agreed Currencies other than Dollars, Canadian Dollars and
Australian Dollars, when aggregated with the Dollar Amount of all Alternate
Currency Loans in Alternate Currencies other than Canadian Dollars and
Australian Dollars, would exceed the Maximum Eurocurrency Amount, (iv) the
Dollar Amount of all Alternate Currency Loans in Canadian Dollars, Eurocurrency
Rate Loans in Canadian Dollars and Letters of Credit in Canadian Dollars would
exceed the Maximum Canadian Amount or (v) the Dollar Amount of all Alternate
Currency Loans in Australian Dollars, Eurocurrency Rate Loans in Australian
Dollars and Letters of Credit in Australian Dollars would exceed the Maximum
Australian Amount; or
 
(B)           issue (or amend) any Letter of Credit which has an expiration date
later than the date which is the earlier of (x) one (1) year after the date of
issuance thereof or (y) five (5) Business Days immediately preceding the
Termination Date; providedthat any Letter of Credit with a one-year term may
provide for additional one-year periods (which in no event shall extend beyond
the date referred to in the preceding clause (y)) (an “Extended Letter of
Credit”); providedfurtherthat, upon the applicable Borrower’s request, any such
Letter of Credit which expires in the final year prior to the Termination Date
may have an expiry date which is no later than the date which is one (1) year
after the Termination Date if such Letter of Credit is cash collateralized
pursuant to Section 3.11 in an amount and pursuant to arrangements, or covered
by a letter of credit issued by an issuer and in an amount, in each case
acceptable to the Agent.
 
 
 
52

--------------------------------------------------------------------------------

 
 
3.4.  Conditions.  In addition to being subject to the satisfaction of the
conditions contained in Sections 5.1, 5.2 and 5.4, the obligation of an Issuing
Bank to issue any Letter of Credit is subject to the satisfaction in full of the
following conditions:
 
(A)           the Borrower shall have delivered to the applicable Issuing Bank
at such times and in such manner as such Issuing Bank may reasonably prescribe,
a request for issuance of such Letter of Credit in substantially the form of
Exhibit C hereto (each such request a “Request For Letter of Credit”), duly
executed applications for such Letter of Credit, and such other documents,
instructions and agreements as may be required pursuant to the terms thereof
(all such applications, documents, instructions, and agreements being referred
to herein as the “L/C Documents”), and the proposed Letter of Credit shall be
reasonably satisfactory to such Issuing Bank as to form and content; and
 
(B)           as of the date of issuance no order, judgment or decree of any
court, arbitrator or Governmental Authority shall purport by its terms to enjoin
or restrain the applicable Issuing Bank from issuing such Letter of Credit and
no law, rule or regulation applicable to such Issuing Bank and no request or
directive (whether or not having the force of law) from a Governmental Authority
with jurisdiction over such Issuing Bank shall prohibit or request that such
Issuing Bank refrain from the issuance of Letters of Credit generally or the
issuance of that Letter of Credit.
 
3.5.  Procedure for Issuance of Letters of Credit.
 
(A)           Subject to the terms and conditions of this Article III and
provided that the applicable conditions set forth in Sections 5.1, 5.2 and 5.4
hereof have been satisfied, the applicable Issuing Bank shall, on the requested
date, issue a Letter of Credit on behalf of the Borrower in accordance with such
Issuing Bank’s usual and customary business practices and, in this connection,
such Issuing Bank may assume that the applicable conditions set forth in
Section 5.2 hereof have been satisfied unless it shall have received notice to
the contrary from the Agent or a Lender or has knowledge that the applicable
conditions have not been met.
 
(B)           The applicable Issuing Bank shall give the Agent written or telex
notice, or telephonic notice confirmed promptly thereafter in writing, of the
issuance of a Letter of Credit, provided, however, that the failure to provide
such notice shall not result in any liability on the part of such Issuing Bank.
 
(C)           No Issuing Bank shall extend or amend any Letter of Credit unless
the requirements of this Section 3.5 are met as though a new Letter of Credit
was being requested and issued.
 
3.6.  Letter of Credit Participation.  Immediately upon the issuance of each
Letter of Credit hereunder, each Lender shall be deemed to have automatically,
irrevocably and unconditionally purchased and received from the applicable
Issuing Bank an undivided interest and participation in and to such Letter of
Credit, the reimbursement and payment obligations of the Borrower in respect
thereof, and the liability of such Issuing Bank thereunder (collectively, an
“L/C Interest”) in an amount equal to the Dollar Amount available for drawing
under such Letter of Credit multiplied by such Lender’s Pro Rata Share.  Each
Issuing Bank will notify each Lender promptly upon presentation to it of an L/C
Draft or upon any other draw under a Letter of Credit.  On or before the
Business Day on which an Issuing Bank makes payment of each such L/C Draft or,
in the case of any other draw on a Letter of Credit, on demand by the Agent or
the applicable Issuing Bank, each Lender shall make payment to the Agent, for
the account of the applicable Issuing Bank, in immediately available funds in
the Agreed Currency in an amount equal to such Lender’s Pro Rata Share of the
Dollar Amount of such payment or draw.  The obligation of each Lender to
reimburse the Issuing Banks under this Section 3.6 shall be unconditional,
 
 
 
53

--------------------------------------------------------------------------------

 
 
continuing, irrevocable and absolute.  In the event that any Lender fails to
make payment to the Agent of any amount due under this Section 3.6, the Agent
shall be entitled to receive, retain and apply against such obligation the
principal and interest otherwise payable to such Lender hereunder until the
Agent receives such payment from such Lender or such obligation is otherwise
fully satisfied; provided, however, that nothing contained in this sentence
shall relieve such Lender of its obligation to reimburse the applicable Issuing
Bank for such amount in accordance with this Section 3.6.
 
     3.7. Reimbursement Obligation.  The Borrower agrees unconditionally,
irrevocably and absolutely to pay immediately to the Agent, for the account of
the Lenders, the amount of each advance drawn under or pursuant to a Letter of
Credit (regardless of whether the account party in respect thereof is the
Borrower or a Subsidiary Borrower) or an L/C Draft related thereto (such
obligation of the Borrower to reimburse the Agent for an advance made under a
Letter of Credit or L/C Draft being hereinafter referred to as a “Reimbursement
Obligation” with respect to such Letter of Credit or L/C Draft; it being
understood and agreed that any Letter of Credit issued for the account of a
Subsidiary Borrower shall be deemed to be issued for the account of the Borrower
and the Borrower’s Reimbursement Obligation in respect of such Letter of Credit
or L/C Draft shall remain unconditional, irrevocable and absolute), each such
reimbursement to be made by the Borrower no later than the Business Day on which
the applicable Issuing Bank makes payment of each such L/C Draft or, if the
Borrower shall have received notice of a Reimbursement Obligation later than
12:00 p.m. (Local Time), on any Business Day or on a day which is not a Business
Day, no later than 12:00 p.m. (Local Time), on the immediately following
Business Day or, in the case of any other draw on a Letter of Credit, the date
specified in the demand of such Issuing Bank.  If the Borrower at any time fails
to repay a Reimbursement Obligation pursuant to this Section 3.7, the Borrower
shall be deemed to have elected to borrow Revolving Loans from the Lenders, as
of the date of the advance giving rise to the Reimbursement Obligation, equal in
amount to the Dollar Amount of the unpaid Reimbursement Obligation.  Such
Revolving Loans shall be made as of the date of the payment giving rise to such
Reimbursement Obligation, automatically, without notice and without any
requirement to satisfy the conditions precedent otherwise applicable to an
Advance of Revolving Loans.  Such Revolving Loans shall constitute a Floating
Rate Advance, the proceeds of which Advance shall be used to repay such
Reimbursement Obligation.  If, for any reason, the Borrower fails to repay a
Reimbursement Obligation on the day such Reimbursement Obligation arises and,
for any reason, the Lenders are unable to make or have no obligation to make
Revolving Loans, then such Reimbursement Obligation shall bear interest from and
after such day, until paid in full, at the interest rate applicable to a
Floating Rate Advance.
 
     3.8. Letter of Credit Fees.  The Borrower agrees to pay:
 
(A)           quarterly, in arrears, to the Agent for the ratable benefit of the
Lenders, except as set forth in Section 9.2, a letter of credit participation
fee at a rate per annum equal to the Applicable L/C Fee Percentage on the
average daily outstanding Dollar Amount available for drawing under all Letters
of Credit;
 
(B)           quarterly, in arrears, to the applicable Issuing Bank, a letter of
credit fronting fee equal to 0.125% per annum on the average daily outstanding
face amount available for drawing under all Letters of Credit issued by such
Issuing Bank; and
 
(C)           to the applicable Issuing Bank, all customary fees and other
issuance, amendment, document examination, negotiation and presentment expenses
and related charges in connection with the issuance, amendment, presentation of
L/C Drafts, and the like customarily charged by such Issuing Banks with respect
to standby and commercial Letters of Credit, including, without limitation,
 
 
 
54

--------------------------------------------------------------------------------

 
 
      standard commissions with respect to commercial Letters of Credit, payable
at the time of invoice of such amounts.
 
All participation and fronting fees in respect of a Letter of Credit shall be
paid in the currency in which such Letter of Credit is denominated and shall be
payable in arrears on the last day of each fiscal quarter of the Borrower
occurring after the date of this Agreement (with the first such payment being
calculated for the period from the date of this Agreement and ending on March
31, 2012), and, in addition, on the date on which the Aggregate Revolving Loan
Commitment shall be terminated in whole.
 
    3.9. Issuing Bank Reporting Requirements.  In addition to the notices
required by Section 3.5(C), each Issuing Bank shall, no later than the tenth
(10th) Business Day following the last day of each month, provide to the Agent,
upon the Agent’s request, schedules, in form and substance reasonably
satisfactory to the Agent, showing the date of issue, account party, Agreed
Currency and amount in such Agreed Currency, expiration date and the reference
number of each Letter of Credit issued by it outstanding at any time during such
month and the aggregate amount payable by the Borrower during such month.  In
addition, upon the request of the Agent, each Issuing Bank shall furnish to the
Agent copies of any Letter of Credit and any application for or reimbursement
agreement with respect to a Letter of Credit to which the Issuing Bank is party
and such other documentation as may reasonably be requested by the Agent.  Upon
the request of any Lender, the Agent will provide to such Lender information
concerning such Letters of Credit.
 
    3.10. Indemnification; Exoneration.
 
(A)           In addition to amounts payable as elsewhere provided in this
Article III, the Borrower hereby agrees to protect, indemnify, pay and save
harmless the Agent, each Issuing Bank and each Lender from and against any and
all liabilities and costs which the Agent, such Issuing Bank or such Lender may
incur or be subject to as a consequence, direct or indirect, of (i) the issuance
of any Letter of Credit other than, in the case of the applicable Issuing Bank,
as a result of its Gross Negligence or willful misconduct, as determined by the
final judgment of a court of competent jurisdiction, or (ii) the failure of the
applicable Issuing Bank to honor a drawing under a Letter of Credit as a result
of any act or omission, whether rightful or wrongful, of any present or future
de jure or de facto Governmental Authority (all such acts or omissions herein
called “Governmental Acts”).
 
(B)           As among the Borrower, the Lenders, the Agent and the Issuing
Banks, the Borrower assumes all risks of the acts and omissions of, or misuse of
such Letter of Credit by, the beneficiary of any Letters of Credit.  In
furtherance and not in limitation of the foregoing, subject to the provisions of
the Letter of Credit applications and Letter of Credit reimbursement agreements
executed by the Borrower at the time of request for any Letter of Credit,
neither the Agent, any Issuing Bank nor any Lender shall be responsible (in the
absence of Gross Negligence or willful misconduct in connection therewith, as
determined by the final judgment of a court of competent jurisdiction):  (i) for
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of the Letters of Credit, even if it should in fact prove to be in any
or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(ii) for the validity or sufficiency of any instrument transferring or assigning
or purporting to transfer or assign a Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (iii) for failure of the beneficiary of a
Letter of Credit to comply duly with conditions required in order to draw upon
such Letter of Credit; (iv) for errors, omissions, interruptions or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex, or
other similar form of teletransmission or otherwise; (v) for errors in
interpretation of technical trade terms; (vi) for any loss or delay in the
transmission or otherwise of any document
 
 
 
55

--------------------------------------------------------------------------------

 
  
required in order to make a drawing under any Letter of Credit or of the
proceeds thereof; (vii) for the misapplication by the beneficiary of a Letter of
Credit of the proceeds of any drawing under such Letter of Credit; and
(viii) for any consequences arising from causes beyond the control of the Agent,
the Issuing Banks and the Lenders, including, without limitation, any
Governmental Acts.  None of the above shall affect, impair, or prevent the
vesting of any Issuing Bank’s rights or powers under this Section 3.10.
 
(C)           In furtherance and extension and not in limitation of the specific
provisions hereinabove set forth, any action taken or omitted by any Issuing
Bank under or in connection with the Letters of Credit or any related
certificates shall not, in the absence of Gross Negligence or willful
misconduct, as determined by the final judgment of a court of competent
jurisdiction, put the applicable Issuing Bank, the Agent or any Lender under any
resulting liability to the Borrower or relieve the Borrower of any of its
obligations hereunder to any such Person.
 
(D)           Without prejudice to the survival of any other agreement of the
Borrower hereunder, the agreements and obligations of the Borrower contained in
this Section 3.10 shall survive the payment in full of principal and interest
hereunder, the termination of the Letters of Credit and the termination of this
Agreement.
 
    3.11. Cash Collateral.  Notwithstanding anything to the contrary herein or
in any application for a Letter of Credit, upon payout or termination of this
Agreement in full in cash or upon the issuance of an Extended Letter of Credit,
the Borrower shall, on the Business Day that it receives Agent’s demand, deliver
to the Agent for the benefit of the Lenders and the Issuing Banks, cash, or
other collateral of a type satisfactory to the Required Lenders, having a value,
as determined by such Lenders, equal to one hundred five percent (105%) of the
aggregate Dollar Amount of the outstanding L/C Obligations (or, in the case of
an Extended Letter of Credit, the L/C Obligations in respect thereof).  In
addition, if the Revolving Credit Availability is at any time less than the
Dollar Amount of all contingent L/C Obligations outstanding at any time, the
Borrower shall deposit cash collateral with the Agent in Dollars in an amount
equal to one-hundred five percent (105%) of the Dollar Amount by which such L/C
Obligations exceed such Revolving Credit Availability.  Any such collateral
shall be held by the Agent in a separate account appropriately designated as a
cash collateral account in relation to this Agreement and the Letters of Credit
and retained by the Agent for the benefit of the Lenders and the Issuing Banks
as collateral security for the Borrower’s obligations in respect of this
Agreement and each of the Letters of Credit and L/C Drafts.  Such amounts shall
be applied to reimburse the Issuing Banks for drawings or payments under or
pursuant to Letters of Credit or L/C Drafts, or if no such reimbursement is
required, to payment of such of the other Obligations as the Agent shall
determine.  If no Default shall be continuing, amounts remaining in any cash
collateral account established pursuant to this Section 3.11 which are not to be
applied to reimburse an Issuing Bank for amounts actually paid or to be paid by
such Issuing Bank in respect of a Letter of Credit or L/C Draft, shall be
returned to the Borrower within one (1) Business Day (after deduction of the
Agent’s expenses incurred in connection with such cash collateral account).
 
ARTICLE IV: CHANGE IN CIRCUMSTANCES
 
    4.1. Yield Protection.  If any Change:
 
(A)           subjects the Agent, any Lender or any applicable Lending
Installation to any taxes, duties, levies, imposts, deductions, charges, fees,
assessments or withholdings, and any liability with respect thereto (other than
(A) Taxes, (B) amounts excluded from Taxes pursuant to Section 2.15(E)(i) and
(C) Other Taxes) on its loans, loan principal, letters of credit, commitments,
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto, or
 
 
 
56

--------------------------------------------------------------------------------

 
 
(B)           imposes or increases or deems applicable any reserve, assessment,
insurance charge, special deposit or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender or any
applicable Lending Installation (other than reserves and assessments taken into
account in determining the interest rate applicable to Eurocurrency Rate Loans)
with respect to its Loans, L/C Interests or the Letters of Credit, or
 
(C)           imposes any other condition the result of which is to increase the
cost to any Lender or any applicable Lending Installation of making, funding or
maintaining the Loans, the L/C Interests or the Letters of Credit or reduces any
amount received by any Lender or any applicable Lending Installation in
connection with Loans or Letters of Credit, or requires any Lender or any
applicable Lending Installation to make any payment calculated by reference to
the amount of Loans or L/C Interests held or interest received by it or by
reference to the Letters of Credit, by an amount deemed material by such Lender;
 
and the result of any of the foregoing is to increase the cost to that Person of
making, renewing or maintaining its Loans, L/C Interests, or Letters of Credit
or to reduce any amount received under this Agreement, then, within fifteen (15)
days after receipt by the applicable Borrower of written demand by such Person
pursuant to Section 4.5, the applicable Borrower shall pay such Person that
portion of such increased expense incurred or reduction in an amount received
which such Person determines is attributable to making, funding and maintaining
its Loans, L/C Interests, Letters of Credit and its Revolving Loan Commitment.
 
    4.2. Changes in Capital Adequacy Regulations.  If a Lender determines (i)
the amount of capital required or expected to be maintained by such Lender, any
Lending Installation of such Lender or any corporation controlling such Lender
is increased as a result of a Change, and (ii) such increase in capital will
result in an increase in the cost to such Lender of maintaining its Loans, L/C
Interests, the Letters of Credit or its obligation to make Loans hereunder,
then, within fifteen (15) days after receipt by the applicable Borrower of
written demand by such Lender pursuant to Section 4.5, the applicable Borrower
shall pay such Lender the amount necessary to compensate for any shortfall in
the rate of return on the portion of such increased capital which such Lender
determines is attributable to this Agreement, its Loans, its L/C Interests, the
Letters of Credit or its obligation to make Loans hereunder (after taking into
account such Lender’s policies as to capital adequacy).
 
    4.3. Availability of Types of Advances.  If (i) any Lender determines that
maintenance of its Eurocurrency Rate Loans at a suitable Lending Installation
would violate any applicable law, rule, regulation or directive, whether or not
having the force of law, or (ii) the Required Lenders determine that (x)
deposits of a type, currency or maturity appropriate to match fund Eurocurrency
Rate Advances are not available or (y) the interest rate applicable to a
Eurocurrency Rate Advance or Alternate Currency Advance does not accurately
reflect the cost of making or maintaining such an Advance, then the Agent shall
suspend the availability of the affected Type of Advance and, in the case of any
occurrence set forth in clause (i), require any Advances of the affected Type to
be repaid or converted into another Type.
 
    4.4. Funding Indemnification.  Subject to Sections 2.5(B)(i), (ii), and
(iii), if any payment of a Eurocurrency Rate Advance occurs on a date which is
not the last day of the applicable Interest Period, whether because of
acceleration, prepayment, or otherwise, or a Eurocurrency Rate Advance is not
made on the date specified by the Borrowers for any reason other than default by
the Lenders, the Borrowers shall indemnify each Lender for any loss or cost
incurred by it resulting therefrom, including, without limitation, any loss or
cost in liquidating or employing deposits acquired to fund or maintain the
Eurocurrency Rate Advance.  In connection with any assignment by any Lender of
any portion of the Loans made pursuant to Section 13.3, and if, notwithstanding
the provisions of Section 2.4, a Borrower
 
 
 
57

--------------------------------------------------------------------------------

 
 
has requested and the Agent has consented to the use of the Eurocurrency Rate,
such Borrower shall be deemed to have repaid all outstanding Eurocurrency Rate
Advances as of the effective date of such assignment and reborrowed such amount
as a Floating Rate Advance and/or Eurocurrency Rate Advance (chosen in
accordance with the provisions of Section 2.4) and the indemnification
provisions under this Section 4.4 shall apply.
 
    4.5. Lender Statements; Survival of Indemnity.  If reasonably possible, each
Lender shall designate an alternate Lending Installation with respect to its
Eurocurrency Rate Loans to reduce any liability of the Borrowers to such Lender
under Sections 4.1 and 4.2 or to avoid the unavailability of a Type of Advance
under Section 4.3, so long as such designation is not disadvantageous to such
Lender.  Each Lender requiring compensation pursuant to Section 2.15(E) or to
this Article IV shall use its reasonable efforts to notify the applicable
Borrower and the Agent in writing of any Change, law, policy, rule, guideline or
directive giving rise to such demand for compensation not later than ninety (90)
days following the date upon which the responsible account officer of such
Lender knows or should have known of such Change, law, policy, rule, guideline
or directive.  Any demand for compensation pursuant to this Article IV shall be
in writing and shall state the amount due, if any, under Section 4.1, 4.2 or 4.4
and shall set forth in reasonable detail the calculations upon which such Lender
determined such amount.  Such written demand shall be rebuttably presumed
correct for all purposes.  Determination of amounts payable under such Sections
in connection with a Eurocurrency Rate Loan shall be calculated as though each
Lender funded its Eurocurrency Rate Loan through the purchase of a deposit of
the type, currency and maturity corresponding to the deposit used as a reference
in determining the Eurocurrency Rate applicable to such Loan, whether in fact
that is the case or not.  The obligations of the Borrowers under Sections 4.1,
4.2 and 4.4 shall survive payment of the Obligations and termination of this
Agreement.
 
ARTICLE V: CONDITIONS PRECEDENT
 
    5.1. Effectiveness.  The Revolving Loan Commitments of the Lenders shall not
become effective unless and until the Borrower has furnished, on or before the
Closing Date, to the Agent each of the following, with (if applicable)
sufficient copies for the Lenders, all in form and substance satisfactory to the
Agent and the Lenders:
 
(1)  Copies of the Certificate of Incorporation of the Borrower, together with
all amendments and a certificate of good standing, both certified by the
appropriate governmental officer in its jurisdiction of incorporation;
 
(2)  Copies, certified by the Secretary or Assistant Secretary of the Borrower,
of its By-Laws and of its Board of Directors’ resolutions (and resolutions of
other bodies, if any are deemed necessary by counsel for any Lender) authorizing
the execution of the Loan Documents;
 
(3)  An incumbency certificate, executed by the Secretary or Assistant Secretary
of the Borrower, which shall identify by name and title and bear the signature
of the officers of the Borrower authorized to sign the Loan Documents and to
make borrowings hereunder, upon which certificate the Lenders shall be entitled
to rely until informed of any change in writing by the Borrower;
 
(4)  A certificate, in form and substance satisfactory to the Agent, signed by
the chief financial officer of the Borrower, stating that on the date of this
Agreement all the representations in this Agreement are true and correct in all
material respects (unless such representation and warranty is made as of a
specific date, in which case, such representation and warranty shall be
 
 
58

--------------------------------------------------------------------------------

 
 
true in all material respects as of such date) and no Default or Unmatured
Default has occurred and is continuing;
 
(5)  The written opinions of each opinion of the Borrower’s US counsel,
addressed to the Agent and the Lenders, in substantially the form attached
hereto as Exhibit E;
 
(6)  The Agent (or its counsel) shall have received from (i) each party hereto
either (A) a counterpart of this Agreement signed on behalf of such party or (B)
written evidence satisfactory to the Agent (which may include telecopy or
electronic transmission of a signed signature page of this Agreement) that such
party has signed a counterpart of this Agreement and (ii) duly executed copies
of the Loan Documents and such other documents as the Agent or any Lender or its
counsel may have reasonably requested, including, without limitation, all of the
documents reflected on the List of Closing Documents attached as Exhibit F to
this Agreement;
 
(7)  The Agent shall have received a certificate, dated the Closing Date and
signed by the Authorized Officer of the Borrower, confirming compliance with the
conditions set forth in Section 5.2;
 
(8)  Evidence satisfactory to the Agent that the Borrower has paid all fees and
other amounts due and payable on or prior to the Closing Date, including, to the
extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder;
 
(9)  All legal (including tax implications) and regulatory matters shall be
satisfactory to the Agent and the Lenders;
 
(10)  The initial Loans shall have been made in compliance with all applicable
requirements of Regulation U, Regulation T and Regulation X; and
 
(11)  Evidence satisfactory to the Agent that the Borrower has paid in full, or
will pay in full substantially concurrently with the Closing Date, the Note
Obligations or, to the extent not fully repaid, the Holders of Note Obligations
shall no longer require collateral security for such Note Obligations.
 
    5.2. Each Advance and Letter of Credit.  The Lenders shall not be required
to make any Advance, or issue any Letter of Credit, unless on the applicable
Borrowing Date, or in the case of a Letter of Credit, the date on which the
Letter of Credit is to be issued:
 
(A)           There exists no Default or Unmatured Default;
 
(B)           The representations and warranties contained in Article VI are
true and correct in all material respects as of such Borrowing Date (unless such
representation and warranty is made as of a specific date, in which case, such
representation and warranty shall be true in all material respects as of such
date) except for changes in the Schedules to this Agreement reflecting
transactions permitted by or not in violation of this Agreement or reflecting
changes made on or prior to the Closing Date that are not reasonably expected to
evidence a Material Adverse Effect; and
 
(C)           (i) The Revolving Credit Obligations do not, and after making such
proposed Advance or issuing such Letter of Credit would not, exceed the
Aggregate Revolving Loan Commitment, (ii) the aggregate outstanding principal
Dollar Amount of all Eurocurrency Rate
 
 
 
59

--------------------------------------------------------------------------------

 
 
Advances in Agreed Currencies other than Dollars, Canadian Dollars and
Australian Dollars and all L/C Obligations in Agreed Letter of Credit Currencies
other than Dollars, Canadian Dollars and Australian Dollars and all Alternate
Currency Loans in Alternate Currencies other than Canadian Dollars and
Australian Dollars does not and would not exceed the Maximum Eurocurrency
Amount, (iii) the aggregate outstanding principal Dollar Amount of all
Eurocurrency Rate Advances in Canadian Dollars, all Alternate Currency Loans in
Canadian Dollars and all L/C Obligations in Canadian Dollars does not and would
not exceed the Maximum Canadian Amount, (iv) the aggregate outstanding principal
Dollar Amount of all Eurocurrency Rate Advances in Australian Dollars, all
Alternate Currency Loans in Australian Dollars and all L/C Obligations in
Australian Dollars does not and would not exceed the Maximum Australian Amount
and (v) the aggregate outstanding Dollar Amount of all L/C Obligations does not
and would not exceed the Maximum L/C Amount.
 
Each Borrowing/Conversion/Continuation Notice with respect to each such Advance
and the letter of credit application with respect to each Letter of Credit shall
constitute a representation and warranty by the Borrower that the conditions
contained in Sections 5.2(A), (B) and (C) have been satisfied.  Any Lender may
require a duly completed officer’s certificate in substantially the form of
Exhibit G hereto and/or a duly completed compliance certificate in substantially
the form of Exhibit H hereto as a condition to making an Advance.
 
5.3.  Initial Advance to Each New Alternate Currency Borrower.  No Alternate
Currency Bank shall be required to make any Alternate Currency Loans, in each
case, to a new Alternate Currency Borrower added after the Closing Date unless
the Borrower has furnished or caused to be furnished to the Agent with
sufficient copies for the Lenders:
 
(a)  The Assumption Letter executed and delivered by such Alternate Currency
Borrower and containing the written consent of the Borrower thereon, as
contemplated by Article II;
 
(b)  Copies of the Certificate of Incorporation (or other comparable constituent
document) of the Alternate Currency Borrower, together with all amendments and a
certificate of good standing (or equivalent thereof, to the extent obtainable in
any jurisdiction outside the United States), both certified by the appropriate
governmental officer in its jurisdiction of organization;
 
(c)  Copies, certified by the Secretary or Assistant Secretary of the Alternate
Currency Borrower, of its regulations (or other comparable governing document)
and of its Board of Directors’ (or comparable governing body’s) resolutions (and
resolutions of other bodies, if any are deemed necessary by the Agent) approving
the Assumption Letter;
 
(d)  An incumbency certificate, executed by the Secretary, Assistant Secretary,
Director or Authorized Officer of the Alternate Currency Borrower, which shall
identify by name and title and bear the signature of the officers of such
Alternate Currency Borrower authorized to sign the Assumption Letter and the
other documents to be executed and delivered by such Alternate Currency Borrower
hereunder, upon which certificate the Agent and the Lenders shall be entitled to
rely until informed of any change in writing by the Borrower;
 
(e)  An opinion of counsel to such Alternate Currency Borrower, in a form
reasonably acceptable to the Agent and its counsel; and
 
(f)  Such other instruments, documents or agreements as the Agent or its counsel
may reasonably request, all in form and substance reasonably satisfactory to the
Agent and its counsel.
 
 
 
60

--------------------------------------------------------------------------------

 
 
    5.4. Initial Advance to Each New Subsidiary Borrower.  Without in any way
limiting the applicability of the foregoing Sections 5.1 and 5.2, the Lenders
shall not be required to make any Advance hereunder, or issue any Letter of
Credit, in each case, to or with respect to any Subsidiary Borrower unless the
Borrower or such Subsidiary Borrower has furnished or caused to be furnished to
the Agent with sufficient copies for the Lenders:
 
(a)  The Assumption Letter executed and delivered by such Subsidiary Borrower
and containing the written consent of the Borrower thereon, as contemplated by
Article II;
 
(b)  Copies of the Certificate of Incorporation (or other comparable constituent
document) of such Subsidiary Borrower, together with all amendments and a
certificate of good standing (or equivalent thereof, to the extent obtainable in
any jurisdiction outside the United States), both certified by the appropriate
governmental officer in its jurisdiction of organization;
 
(c)  Copies, certified by the Secretary or Assistant Secretary of such
Subsidiary Borrower, of its By-Laws (or other comparable governing document) and
of its Board of Directors’ (or comparable governing body’s) resolutions (and
resolutions of other bodies, if any are deemed necessary by the Agent) approving
the Assumption Letter;
 
(d)  An incumbency certificate, executed by the Secretary, Assistant Secretary,
Director or Authorized Officer of such Subsidiary Borrower, which shall identify
by name and title and bear the signature of the officers of such Subsidiary
Borrower authorized to sign the Assumption Letter and the other documents to be
executed and delivered by such Subsidiary Borrower hereunder, upon which
certificate the Agent and the  Lenders shall be entitled to rely until informed
of any change in writing by the such Subsidiary Borrower;
 
(e)  An opinion of counsel to such Subsidiary Borrower in a form reasonably
acceptable to the Agent and its counsel; and
 
(f)  Such other instruments, documents or agreements as the Agent or its counsel
may reasonably request, all in form and substance reasonably satisfactory to the
Agent and its counsel.
 
 
ARTICLE VI:  REPRESENTATIONS AND WARRANTIES
 
In order to induce the Agent and the Lenders to enter into this Agreement and to
make the Loans and the other financial accommodations to the Borrowers and to
issue the Letters of Credit described herein, the Borrower represents and
warrants as follows to each Lender and the Agent as of the date of this
Agreement and on the Closing Date, giving effect to the consummation of the
transactions contemplated by the Loan Documents on the Closing Date, and
thereafter on each date as required by Section 5.2 or 5.4, as applicable:
 
    6.1. Organization; Corporate Powers.  The Borrower and each of its
Subsidiaries (i) is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization other than
Miramar which is not in good standing in the State of California, (ii) is duly
qualified to do business as a foreign corporation and is in good standing under
the laws of each jurisdiction in which failure to be so qualified and in good
standing could reasonably be expected to have a Material Adverse Effect, and
(iii) has all requisite corporate power and authority to own, operate and
encumber its property and to conduct its business as presently conducted and as
proposed to be conducted.  The Borrower represents that Miramar has no assets
with a value in excess of $1,000.
 
 
 
61

--------------------------------------------------------------------------------

 
 
    6.2. Authority.
 
(A)           The Borrower and each of its Subsidiaries has the requisite
corporate power and authority to execute, deliver and perform each of the Loan
Documents which have been executed by it as required by this Agreement and the
other Loan Documents on or prior to Closing Date and (ii) to file the Loan
Documents which have been filed by it as required by this Agreement, the other
Loan Documents or otherwise on or prior to the Closing Date with any
Governmental Authority.
 
(B)           The execution, delivery, performance and filing, as the case may
be, of each of the Loan Documents which have been executed or filed as required
by this Agreement, the other Loan Documents or otherwise on or prior to the
Closing Date and to which the Borrower or any of its Subsidiaries is party, and
the consummation of the transactions contemplated thereby, have been duly
approved by the respective boards of directors and, if necessary, the
shareholders of the Borrower and its Subsidiaries, and such approvals have not
been rescinded.  No other corporate action or proceedings on the part of the
Borrower or its Subsidiaries are necessary to consummate such transactions.
 
(C)           Each of the Loan Documents to which the Borrower or any of its
Subsidiaries is a party has been duly executed, delivered or filed, as the case
may be, by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms (except as enforceability
may be limited by bankruptcy, insolvency, or similar laws affecting the
enforcement of creditors’ rights generally), is in full force and effect and no
material term or condition thereof has been amended, modified or waived from the
terms and conditions contained in the Loan Documents delivered to the Agent
pursuant to Section 5.1 without the prior written consent of the Agent, and the
Borrower and its Subsidiaries have, and, to the best of the Borrower’s and its
Subsidiaries’ knowledge, all other parties thereto have, performed and complied
with all the terms, provisions, agreements and conditions set forth therein and
required to be performed or complied with by such parties on or before the
Closing Date, and no unmatured default, default or breach of any covenant by any
such party exists thereunder.
 
    6.3. No Conflict; Governmental Consents.  The execution, delivery and
performance of each of the Loan Documents to which the Borrower or any of its
Subsidiaries is a party do not and will not (i) conflict with the certificate or
articles of incorporation or by-laws of the Borrower or any such Subsidiary,
(ii) constitute a tortious interference with any Contractual Obligation of any
Person or conflict with, result in a breach of or constitute (with or without
notice or lapse of time or both) a default under any Requirement of Law
(including, without limitation, any Environmental Property Transfer Act) or
Contractual Obligation of the Borrower or any such Subsidiary, or require
termination of any Contractual Obligation, except such interference, breach,
default or termination which individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect, (iii) with respect to
the Loan Documents, constitute a tortious interference with any Contractual
Obligation of any Person or conflict with, result in a breach of or constitute
(with or without notice or lapse of time or both) a default under any
Requirement of Law (including, without limitation, any Environmental Property
Transfer Act) or Contractual Obligation of the Borrower or any such Subsidiary,
or require termination of any Contractual Obligation, except such interference,
breach, default or termination which individually or in the aggregate could not
reasonably be expected to have a Material Adverse Effect, (iv) result in or
require the creation or imposition of any Lien whatsoever upon any of the
property or assets of the Borrower or any such Subsidiary, other than Liens
permitted by the Loan Documents, or (v) require any approval of the Borrower’s
or any such Subsidiary’s Board of Directors or shareholders except such as have
been obtained.  Except as set forth on Schedule 6.3 to this Agreement, the
execution, delivery and performance of each of the Loan Documents to which the
Borrower or any of its Subsidiaries is a party do not and will
 
 
 
62

--------------------------------------------------------------------------------

 
 
not require any registration with, consent or approval of, or notice to, or
other action to, with or by any Governmental Authority, including under any
Environmental Property Transfer Act, except filings, consents or notices which
have been made, obtained or given, or which, if not made, obtained or given,
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect.
 
    6.4. Financial Statements.
 
(A)           The consolidated balance sheet, income statements and statements
of cash flow of the Borrower and its Subsidiaries as of September 30, 2011,
copies of which have been delivered to the Lenders, present on a consolidated
basis the consolidated financial condition of the Borrower and such Subsidiaries
as of such date, and reflect on a consolidated basis those liabilities reflected
in the notes thereto.
 
(B)           Complete and accurate copies of  the audited financial statements
and the audit report related thereto of the Borrower and its Subsidiaries as at
December 31, 2009 and December 31, 2010 have been delivered to the Agent and
each Lender.
 
    6.5. No Material Adverse Change.
 
(A)           Since December 31, 2010 up to the Closing Date, there has occurred
no change in the business, properties, condition (financial or otherwise),
performance or results of operations of the Borrower, or the Borrower and its
Subsidiaries taken as a whole or any other event which has had or could
reasonably be expected to have a Material Adverse Effect.
 
(B)           Since the Closing Date, there has occurred no change in the
business, properties, condition (financial or otherwise), performance or results
of operations of the Borrower or the Borrower and its Subsidiaries taken as a
whole or any other event which has had or could reasonably be expected to have a
Material Adverse Effect.
 
    6.6. Taxes.
 
(A)           Tax Examinations.  All material deficiencies which have been
asserted against the Borrower or any of the Borrower’s Subsidiaries as a result
of any federal, state, local or foreign tax examination for each taxable year in
respect of which an examination has been conducted have been fully paid or
finally settled or are being contested in good faith, and as of the Closing Date
no issue has been raised by any taxing authority in any such examination which,
by application of similar principles, reasonably can be expected to result in
assertion by such taxing authority of a material deficiency for any other year
not so examined which has not been reserved for in the Borrower’s consolidated
financial statements to the extent, if any, required by Agreement Accounting
Principles.  Except as permitted pursuant to Section 7.2(D), neither the
Borrower nor any of the Borrower’s Subsidiaries anticipates any material tax
liability with respect to the years which have not been closed pursuant to
applicable law.
 
(B)           Payment of Taxes.  All tax returns and reports of the Borrower and
its Subsidiaries required to be filed have been timely filed, and all material
taxes, assessments, fees and other governmental charges thereupon and upon their
respective property, assets, income and franchises which are due and payable
have been paid except (i) those items which are being contested in good faith
and have been reserved for in accordance with Agreement Accounting Principles or
(ii) to the extent that the failure to do so could not reasonably be expected to
result in a Material Adverse Effect.  
 
 
63

--------------------------------------------------------------------------------

 
 
The Borrower has no knowledge of any proposed tax assessment against the
Borrower or any of its Subsidiaries that will have or could reasonably be
expected to have a Material Adverse Effect.
 
    6.7. Litigation; Loss Contingencies and Violations.  Except as set forth in
Schedule 6.7 to this Agreement, there is no action, suit, proceeding,
arbitration or (to the Borrower’s knowledge) investigation before or by any
Governmental Authority or private arbitrator pending or, to the Borrower’s
knowledge, threatened against the Borrower or any of its Subsidiaries or any
property of any of them (i) challenging the validity or the enforceability of
any material provision of the Loan Documents or (ii) which will have or could
reasonably be expected to have a Material Adverse Effect.  There is no material
loss contingency within the meaning of Agreement Accounting Principles which has
not been reflected in the consolidated financial statements of the Borrower
prepared and delivered pursuant to Section 7.1(A) for the fiscal period during
which such material loss contingency was incurred.  Neither the Borrower nor any
of its Subsidiaries is (A) in violation of any applicable Requirements of Law
which violation will have or could reasonably be expected to have a Material
Adverse Effect, or (B) subject to or in default with respect to any final
judgment, writ, injunction, restraining order or order of any nature, decree,
rule or regulation of any court or Governmental Authority which will have or
could reasonably be expected to have a Material Adverse Effect.
 
    6.8. Subsidiaries.  Schedule 6.8 to this Agreement (i) contains a
description of the corporate structure of the Borrower, its Subsidiaries and any
other Person in which the Borrower or any of its Subsidiaries holds an Equity
Interest; and (ii) accurately sets forth (A) the correct legal name, the
jurisdiction of incorporation and the jurisdictions in which each of the
Borrower and the direct and indirect Subsidiaries of the Borrower are qualified
to transact business as a foreign corporation, (B) the authorized, issued and
outstanding shares of each class of Capital Stock of the Borrower and each of
its Subsidiaries and the owners of such shares (both as of the Closing Date and
on a fully-diluted basis), and (C) a summary of the direct and indirect
partnership, joint venture, or other Equity Interests, if any, of the Borrower
and each Subsidiary of the Borrower in any Person that is not a
corporation.  Except as disclosed on Schedule 6.8, none of the issued and
outstanding Capital Stock of the Borrower or any of the Borrower’s Subsidiaries
is subject to any vesting, redemption, or repurchase agreement, and there are no
warrants or options outstanding with respect to such Capital Stock.  The
outstanding Capital Stock of the Borrower and each of the Borrower’s
Subsidiaries is duly authorized, validly issued, fully paid and nonassessable
and is not Margin Stock.
 
    6.9. ERISA.  Except as disclosed on Schedule 6.9, no Benefit Plan has
incurred any accumulated funding deficiency (as defined in Sections 302(a)(2) of
ERISA and 412(a) of the Code) whether or not waived.  Neither the Borrower nor
any member of the Controlled Group has incurred any material liability to the
PBGC which remains outstanding other than the payment of premiums, and there are
no premium payments which have become due which are unpaid.  Schedule B to the
most recent annual report filed with the IRS with respect to each Benefit Plan
and furnished to the Lenders is complete and accurate.  Since the date of each
such Schedule B, there has been no material adverse change in the funding status
or financial condition of the Benefit Plan relating to such Schedule B.  Neither
the Borrower nor any member of the Controlled Group has (i) failed to make a
required contribution or payment to a Multiemployer Plan or (ii) made a complete
or partial withdrawal under Sections 4203 or 4205 of ERISA from a Multiemployer
Plan.  Neither the Borrower nor any member of the Controlled Group has failed to
make a required installment or any other required payment under Section 412 of
the Code on or before the due date for such installment or other
payment.  Neither the Borrower nor any member of the Controlled Group is
required to provide security to a Benefit Plan under Section 401(a)(29) of the
Code due to a Plan amendment that results in an increase in current liability
for the plan year.  Except as set forth on Schedule 6.9, neither the Borrower
nor any of its Subsidiaries
 
 
 
64

--------------------------------------------------------------------------------

 
 
maintains or contributes to any employee welfare benefit plan within the meaning
of Section 3(1) of ERISA which provides benefits to employees after termination
of employment other than as required by Section 601 of ERISA.  Each Plan which
is intended to be qualified under Section 401(a) of the Code as currently in
effect is so qualified in all material respects, and each trust related to any
such Plan is exempt from federal income tax under Section 501(a) of the Code as
currently in effect.  The Borrower and all Subsidiaries are in compliance in all
material respects with the responsibilities, obligations and duties imposed on
them by ERISA and the Code with respect to all Plans.  Neither the Borrower nor
any of its Subsidiaries nor any fiduciary of any Plan has engaged in a nonexempt
prohibited transaction described in Sections 406 of ERISA or 4975 of the Code
which could reasonably be expected to subject the Borrower to liability in
excess of $5,000,000.  Neither the Borrower nor any member of the Controlled
Group has taken or failed to take any action which would constitute or result in
a Termination Event, which action or inaction could reasonably be expected to
subject the Borrower or any of its Subsidiaries to liability, individually or in
the aggregate, in excess of $5,000,000.  Neither the Borrower nor any Subsidiary
is subject to any liability under Sections 4063, 4064, 4069, 4204 or 4212(c) of
ERISA and no other member of the Controlled Group is subject to any liability
under Sections 4063, 4064, 4069, 4204 or 4212(c) of ERISA which could reasonably
be expected to subject the Borrower or any of its Subsidiaries to liability,
individually or in the aggregate, in excess of $5,000,000 (other than
liabilities of any ERISA affiliate which could not, by operation of law or
otherwise, become a liability of the Borrower or any Subsidiary).  Except as set
forth on Schedule 6.9, neither the Borrower nor any of its Subsidiaries has, by
reason of the transactions contemplated hereby, any obligation to make any
payment to any employee pursuant to any Plan or existing contract or
arrangement.
 
    6.10. Accuracy of Information.  To the knowledge of the Borrower, the
information, exhibits and reports furnished by or on behalf of the Borrower and
any of its Subsidiaries to the Agent or to any Lender in connection with the
negotiation of, or compliance with, the Loan Documents, the representations and
warranties of the Borrower and its Subsidiaries contained in the Loan Documents,
and all certificates and documents delivered to the Agent and the Lenders
pursuant to the terms thereof, taken as a whole, do not contain as of the date
thereof any untrue statement of a material fact or omit to state a material fact
necessary in order to make the statements contained herein or therein, in light
of the circumstances under which they were made, not misleading in any material
respect.
 
    6.11. Securities Activities.  Neither the Borrower nor any of its
Subsidiaries is engaged in the business of extending credit for the purpose of
purchasing or carrying Margin Stock.
 
    6.12. Material Agreements.  Neither the Borrower nor any Subsidiary is a
party to any Contractual Obligation which, as of the Closing Date or as of the
date on which such Contractual Obligation was incurred individually or in the
aggregate could reasonably be expected to have a Material Adverse
Effect.  Neither Borrower nor any Subsidiary is subject to any charter or other
corporate restriction which individually or in the aggregate has had or could
reasonably be expected to have a Material Adverse Effect.  Neither the Borrower
nor any of its Subsidiaries has received written notice that (i) it is in
default in the performance, observance or fulfillment of any of the obligations,
covenants or conditions contained in any Contractual Obligation applicable to
it, or (ii) any condition exists which, with the giving of notice or the lapse
of time or both, would constitute a default with respect to any such Contractual
Obligation, in each case, except where such default or defaults, if any,
individually or in the aggregate could not reasonably be expected to have a
Material Adverse Effect.
 
    6.13. Compliance with Laws.  The Borrower and its Subsidiaries are in
compliance with all Requirements of Law applicable to them and their respective
businesses, in each case where the failure to so comply individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect.
 
 
 
65

--------------------------------------------------------------------------------

 
 
    6.14. Assets and Properties.  The Borrower and each of its Subsidiaries has
good and marketable title to all of its assets and properties (tangible and
intangible, real or personal) owned by it or a valid leasehold interest in all
of its leased assets (except insofar as marketability may be limited by any laws
or regulations of any Governmental Authority affecting such assets), and all
such assets and property are free and clear of all Liens, except Liens permitted
under Section 7.3(C).  Substantially all of the assets and properties owned by,
leased to or used by the Borrower and/or each such Subsidiary of the Borrower
are in adequate operating condition and repair, ordinary wear and tear
excepted.  Neither this Agreement nor any other Loan Document, nor any
transaction contemplated under any such agreement, will affect any right, title
or interest of the Borrower or such Subsidiary in and to any of such assets in a
manner that could reasonably be expected to have a Material Adverse Effect.
 
    6.15. Statutory Indebtedness Restrictions.  Neither the Borrower nor any of
its Subsidiaries is subject to regulation under the Public Utility Holding
Company Act of 1935, the Federal Power Act, the Interstate Commerce Act, or the
Investment Company Act of 1940, or any other federal or state statute or
regulation which limits its ability to incur indebtedness or its ability to
consummate the transactions contemplated hereby.
 
    6.16. Insurance.  Schedule 6.16 to this Agreement accurately sets forth as
of the Closing Date all insurance policies and programs currently in effect with
respect to the respective properties and assets and business of the Borrower and
its Subsidiaries, specifying, for each such policy and program, (i) the amount
thereof, (ii) the risks insured against thereby, (iii) the name of the insurer
and each insured party thereunder, (iv) the policy or other identification
number thereof, (v) the expiration date thereof, (vi) the annual premium with
respect thereto, and (vii) any reserves relating to any self-insurance program
that is in effect.  Such insurance policies and programs reflect coverage that
is reasonably consistent with prudent industry practice.
 
    6.17. Labor Matters.  As of the Closing Date, no attempt to organize the
employees of the Borrower, and no labor disputes, strikes or walkouts affecting
the operations of the Borrower or any of its Subsidiaries, is pending, or, to
the Borrower’s knowledge, threatened, planned or contemplated which could
reasonably be expected to have a Material Adverse Effect.
 
    6.18. No Default or Unmatured Default.  No Default or Unmatured Default has
occurred and is continuing.
 
    6.19. Environmental Matters.
 
(A)           Except as disclosed on Schedule 6.19 to this Agreement
 
(i)           the operations of the Borrower and its Subsidiaries comply in all
material respects with Environmental, Health or Safety Requirements of Law;
 
(ii)           the Borrower and its Subsidiaries have all permits, licenses or
other authorizations required under Environmental, Health or Safety Requirements
of Law and are in material compliance with such permits;
 
(iii)           neither the Borrower, any of its Subsidiaries nor any of their
respective present property or operations, or, to the Borrower’s or any of its
Subsidiaries’ knowledge, any of their respective past property or operations,
are subject to or the subject of, any investigation known to the Borrower or any
of its Subsidiaries, any judicial or administrative proceeding, order, judgment,
decree, settlement or other agreement respecting:  (A) any material violation of
 
 
 
66

--------------------------------------------------------------------------------

 
 
Environmental, Health or Safety Requirements of Law; (B) any remedial action; or
(C) any material claims or liabilities arising from the Release or threatened
Release of a Contaminant into the environment;
 
(iv)           there is not now, nor to the Borrower’s or any of its
Subsidiaries’ knowledge has there ever been, on or in the property of the
Borrower or any of its Subsidiaries any landfill, waste pile, underground
storage tanks, aboveground storage tanks, surface impoundment or hazardous waste
storage facility of any kind, any PCBs used in hydraulic oils, electric
transformers or other equipment, or any asbestos containing material; and
 
(v)           to the knowledge of the Borrower or any of its Subsidiaries,
neither the Borrower nor any of its Subsidiaries has any material Contingent
Obligation in connection with any Release or threatened Release of a Contaminant
into the environment.
 
(B)           For purposes of this Section 6.19 “material” means any
noncompliance or basis for liability which could reasonably be likely to subject
the Borrower or any of its Subsidiaries to liability, individually or in the
aggregate, in excess of $5,000,000.
 
    6.20. Solvency.  After giving effect to (i) the Loans to be made on the
Closing Date or such other date as Loans requested hereunder are made, (ii) the
other transactions contemplated by this Agreement and the other Loan Documents
and (iii) the payment and accrual of all transaction costs with respect to the
foregoing, the Borrower and its Subsidiaries taken as a whole are Solvent.
 
    6.21. Representations and Warranties of each Alternate Currency
Borrower.  Each Alternate Currency Borrower represents and warrants to the
Lenders that:
 
(A)           Organization and Corporate Powers.  Such Alternate Currency
Borrower (i) is a company duly formed and validly existing and in good standing
under the laws of the state or country of its organization (such jurisdiction
being hereinafter referred to as the “Home Country”); (ii) has the requisite
power and authority to own its property and assets and to carry on its business
substantially as now conducted except where the failure to have such requisite
authority would not have a material adverse effect on such Alternate Currency
Borrower; and (iii) has the requisite power and authority and legal right to
execute and deliver the Alternate Currency Addendum to which it is a party and
each other Loan Document to which it is a party and the performance by it of its
obligations thereunder have been duly authorized by proper corporate
proceedings.
 
(B)           Binding Effect.  The Alternate Currency Addendum and each other
Loan Document executed by such Alternate Currency Borrower is the legal, valid
and binding obligations of such Alternate Currency Borrower enforceable in
accordance with their respective terms, except as enforceability may be limited
by bankruptcy, insolvency or similar laws affecting the enforcement of
creditors’ rights generally and general equitable principles.
 
(C)           No Conflict; Government Consent.  Neither the execution and
delivery by such Alternate Currency Borrower of the Loan Documents to which it
is a party, nor the consummation by it of the transactions therein contemplated
to be consummated by it, nor compliance by such Alternate Currency Borrower with
the provisions thereof will violate any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on such Alternate Currency
Borrower or any of its Subsidiaries or such Alternate Currency Borrower’s or any
of its Subsidiaries’ memoranda or articles of association or the provisions of
any indenture, instrument or agreement to which such Alternate Currency Borrower
or any of its Subsidiaries is a party or is subject, or by which it, or its
property, is
 
 
 
67

--------------------------------------------------------------------------------

 
 
bound, or conflict with or constitute a default thereunder, or result in the
creation or imposition of any lien in, of or on the property of such Alternate
Currency Borrower or any of its Subsidiaries pursuant to the terms of any such
indenture, instrument or agreement in any such case which violation, conflict,
default, creation or imposition could reasonably be expected to have a material
adverse effect on such Alternate Currency Borrower.  No order, consent,
approval, license, authorization, or validation of, or filing, recording or
registration with, or exemption by, any governmental agency is required to
authorize, or is required in connection with the execution, delivery and
performance of, or the legality, validity, binding effect or enforceability of,
any of the Loan Documents.
 
(D)           Filing.  To ensure the enforceability or admissibility in evidence
of this Agreement, the Alternate Currency Addendum to which such Alternate
Currency Borrower is a party and each other Loan Document to which such
Alternate Currency Borrower is a party in its Home Country, it is not necessary
that this Agreement, such Alternate Currency Addendum, or any other Loan
Document to which such Alternate Currency Borrower is a party or any other
document be filed or recorded with any court or other authority in its Home
Country or that any stamp or similar tax be paid to or in respect of this
Agreement, such Alternate Currency Addendum or any other Loan Document of such
Alternate Currency Borrower.  The qualification by any Lender or the Agent for
admission to do business under the laws of such Alternate Currency Borrower’s
Home Country does not constitute a condition to, and the failure to so qualify
does not affect, the exercise by any Lender or the Agent of any right,
privilege, or remedy afforded to any Lender or the Agent in connection with the
Loan Documents to which such Alternate Currency Borrower is a party or the
enforcement of any such right, privilege, or remedy against Alternate Currency
Borrower.  The performance by any Lender or the Agent of any action required or
permitted under the Loan Documents will not (i) violate any law or regulation of
such Alternate Currency Borrower’s Home Country or any political subdivision
thereof, (ii) result in any tax or other monetary liability to such party
pursuant to the laws of such Alternate Currency Borrower’s Home Country or
political subdivision or taxing authority thereof (provided that, should any
such action result in any such tax or other monetary liability to the Lender or
the Agent, the Borrower hereby agrees to indemnify such Lender or the Agent, as
the case may be, against (x) any such tax or other monetary liability and (y)
any increase in any tax or other monetary liability which results from such
action by such Lender or the Agent and, to the extent the Borrower makes such
indemnification, the incurrence of such liability by the Agent or any Lender
will not constitute a Default) or (iii) violate any rule or regulation of any
federation or organization or similar entity of which the such Alternate
Currency Borrower’s Home Country is a member.
 
(E)           No Immunity.  Neither such Alternate Currency Borrower nor any of
its assets is entitled to immunity from suit, execution, attachment or other
legal process.  Such Alternate Currency Borrower’s execution and delivery of the
Loan Documents to which it is a party constitute, and the exercise of its rights
and performance of and compliance with its obligations under such Loan Documents
will constitute, private and commercial acts done and performed for private and
commercial purposes.
 
(F)           Application of Representations and Warranties.  It is understood
and agreed by the parties hereto that the representations and warranties of each
Alternate Currency Borrower in this Section 6.21 shall only be applicable to
such Alternate Currency Borrower on and after the date of its execution of an
Assumption Letter and any applicable Alternate Currency Addendum.
 
    6.22. Representations and Warranties of each Subsidiary Borrower.  Each
Subsidiary Borrower represents and warrants to the Lenders that:
 
 
 
68

--------------------------------------------------------------------------------

 
 
(A)           Organization and Corporate Powers.  Such Subsidiary Borrower (i)
is a company duly formed and validly existing and in good standing under the
laws of its Home Country; (ii) has the requisite power and authority to own its
property and assets and to carry on its business substantially as now conducted
except where the failure to have such requisite authority would not have a
material adverse effect on such Subsidiary Borrower; and (iii) has the requisite
power and authority and legal right to execute and deliver each Loan Document to
which it is a party and the performance by it of its obligations thereunder have
been duly authorized by proper corporate proceedings.
 
(B)           Binding Effect.  Each Loan Document executed by such Subsidiary
Borrower is the legal, valid and binding obligations of such Subsidiary Borrower
enforceable in accordance with their respective terms, except as enforceability
may be limited by bankruptcy, insolvency or similar laws affecting the
enforcement of creditors’ rights generally and general equitable principles.
 
(C)           No Conflict; Government Consent.  Neither the execution and
delivery by such Subsidiary Borrower of the Loan Documents to which it is a
party, nor the consummation by it of the transactions therein contemplated to be
consummated by it, nor compliance by such Subsidiary Borrower with the
provisions thereof will violate any law, rule, regulation, order, writ,
judgment, injunction, decree or award binding on such Subsidiary Borrower or any
of its Subsidiaries or such Subsidiary Borrower’s or any of its Subsidiaries’
memoranda or articles of association or the provisions of any indenture,
instrument or agreement to which such Subsidiary Borrower or any of its
Subsidiaries is a party or is subject, or by which it, or its property, is
bound, or conflict with or constitute a default thereunder, or result in the
creation or imposition of any lien in, of or on the property of such Subsidiary
Borrower or any of its Subsidiaries pursuant to the terms of any such indenture,
instrument or agreement in any such case which violation, conflict, default,
creation or imposition could reasonably be expected to have a material adverse
effect on such Subsidiary Borrower.  No order, consent, approval, license,
authorization, or validation of, or filing, recording or registration with, or
exemption by, any governmental agency is required to authorize, or is required
in connection with the execution, delivery and performance of, or the legality,
validity, binding effect or enforceability of, any of the Loan Documents.
 
(D)           Filing.  To ensure the enforceability or admissibility in evidence
of this Agreement, each Loan Document to which such Subsidiary Borrower is a
party in its Home Country, it is not necessary that this Agreement or any other
Loan Document to which such Subsidiary Borrower is a party or any other document
be filed or recorded with any court or other authority in its Home Country or
that any stamp or similar tax be paid to or in respect of this Agreement or any
other Loan Document of such Subsidiary Borrower.  The qualification by any
Lender or the Agent for admission to do business under the laws of such
Subsidiary Borrower’s Home Country does not constitute a condition to, and the
failure to so qualify does not affect, the exercise by any Lender or the Agent
of any right, privilege, or remedy afforded to any Lender or the Agent in
connection with the Loan Documents to which such Subsidiary Borrower is a party
or the enforcement of any such right, privilege, or remedy against such
Subsidiary Borrower.  The performance by any Lender or the Agent of any action
required or permitted under the Loan Documents will not (i) violate any law or
regulation of such Subsidiary Borrower’s Home Country or any political
subdivision thereof, (ii) result in any tax or other monetary liability to such
party pursuant to the laws of such Subsidiary Borrower’s Home Country or
political subdivision or taxing authority thereof (provided that, should any
such action result in any such tax or other monetary liability to the Lender or
the Agent, the Borrower hereby agrees to indemnify such Lender or the Agent, as
the case may be, against (x) any such tax or other monetary liability and (y)
any increase in any tax or other monetary liability which
 
 
 
69

--------------------------------------------------------------------------------

 
 
results from such action by such Lender or the Agent and, to the extent the
Borrower makes such indemnification, the incurrence of such liability by the
Agent or any Lender will not constitute a Default) or (iii) violate any rule or
regulation of any federation or organization or similar entity of which the such
Subsidiary Borrower’s Home Country is a member.
 
(E)           No Immunity.  Neither such Subsidiary Borrower nor any of its
assets is entitled to immunity from suit, execution, attachment or other legal
process.  Such Subsidiary Borrower’s execution and delivery of the Loan
Documents to which it is a party constitute, and the exercise of its rights and
performance of and compliance with its obligations under such Loan Documents
will constitute, private and commercial acts done and performed for private and
commercial purposes.
 
(F)           Application of Representations and Warranties.  It is understood
and agreed by the parties hereto that the representations and warranties of each
Subsidiary Borrower in this Section 6.22 shall only be applicable to such
Subsidiary Borrower on and after the date of its execution of an Assumption
Letter.
 
ARTICLE VII: COVENANTS
 
The Borrower covenants and agrees that so long as any Revolving Loan Commitments
are outstanding and thereafter until payment in full of all of the Obligations
(other than contingent indemnity obligations) and termination of all Letters of
Credit, unless the Required Lenders shall otherwise give prior written consent:
 
    7.1. Reporting.  The Borrower shall:
 
(A)           Financial Reporting. Furnish to the Agent (with sufficient copies
for each of the Lenders):
 
(i)           Quarterly Reports.  As soon as practicable, and in any event
within fifty (50) days after the end of the first three fiscal quarters, the
consolidated and consolidating balance sheet of the Borrower and its
Subsidiaries as at the end of such period and the related consolidated and
consolidating statements of income and cash flows of the Borrower and its
Subsidiaries for such fiscal quarter and for the period from the beginning of
the then current fiscal year to the end of such fiscal quarter, certified by the
chief financial officer of the Borrower on behalf of the Borrower as fairly
presenting in all material respects the consolidated and consolidating financial
position of the Borrower and its Subsidiaries as at the dates indicated and the
results of their operations and cash flows for the periods indicated in
accordance with Agreement Accounting Principles, subject to normal year-end
audit adjustments.
 
(ii)           Annual Reports.  As soon as practicable, and in any event within
ninety-five (95) days after the end of each fiscal year, (a) the consolidated
balance sheet of the Borrower and its Subsidiaries as at the end of such fiscal
year and the related consolidated statements of income, stockholders’ equity and
cash flows of the Borrower and its Subsidiaries for such fiscal year, and in
comparative form the corresponding figures for the previous fiscal year along
with consolidating schedules in form and substance sufficient to calculate the
financial covenants set forth in Section 7.4, and (b) an audit report on the
items listed in clause (a) hereof (other than the consolidating schedules) of
independent certified public accountants of recognized national standing, which
audit report shall be unqualified and shall state that such financial statements
fairly present the consolidated financial position of the Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
cash flows for the periods indicated in
 
 
 
70

--------------------------------------------------------------------------------

 
 
conformity with Agreement Accounting Principles and that the examination by such
accountants in connection with such consolidated financial statements has been
made in accordance with generally accepted auditing standards.  The deliveries
made pursuant to this clause (ii) shall be accompanied by (x) any management
letter prepared by the above-referenced accountants, and (y) a certificate of
such accountants that, in the course of their examination necessary for their
certification of the foregoing, they have obtained no knowledge of any Default
or Unmatured Default, or if, in the opinion of such accountants, any Default or
Unmatured Default shall exist, stating the nature and status thereof.
 
(iii)           Officer’s Certificate.  Together with each delivery of any
financial statement (a) pursuant to clauses (i) and (ii) of this Section 7.1(A),
an Officer’s Certificate of the Borrower, substantially in the form of Exhibit G
attached hereto and made a part hereof, stating that (x) the representations and
warranties of the Borrower contained in Article VI hereof shall have been true
and correct in all material respects (unless such representation or warranty is
made as of a specific date, in which case, such representation and warranty
shall be true in all material respects as of such date) at all times during the
period covered by such financial statements and as of the date of such Officer’s
Certificate and (y) as of the date of such Officer’s Certificate no Default or
Unmatured Default exists, or if any Default or Unmatured Default exists, stating
the nature and status thereof and (b) pursuant to clauses (i) and (ii) of this
Section 7.1(A), a compliance certificate, substantially in the form of Exhibit H
attached hereto and made a part hereof, signed by the Borrower’s chief financial
officer, setting forth calculations for the period then ended for Section
2.5(B), if applicable, which demonstrate compliance, when applicable, with the
provisions of Sections 7.3(A) through (G) and Section 7.4, and which calculate
the Cash Flow Leverage Ratio for purposes of determining the then Applicable
Floating Rate Margin, Applicable Eurocurrency Margin, Applicable L/C Fee
Percentage and Applicable Commitment Fee Percentage.
 
(B)           Notice of Default.  Promptly upon any of the chief executive
officer, chief operating officer, chief financial officer, treasurer or
controller of the Borrower obtaining actual knowledge (i) of any condition or
event which constitutes a Default or Unmatured Default, or becoming aware that
any Lender or Agent has given any written notice to any Authorized Officer with
respect to a claimed Default or Unmatured Default under this Agreement, or
(ii) that any Person has given any written notice to any Authorized Officer of
the Borrower or any Subsidiary of the Borrower or taken any other action with
respect to a claimed default or event or condition of the type referred to in
Section 8.1(E), the Borrower shall deliver to the Agent and the Lenders an
Officer’s Certificate specifying (a) the nature and period of existence of any
such claimed default, Default, Unmatured Default, condition or event, (b) the
notice given or action taken by such Person in connection therewith, and
(c) what action the Borrower has taken, is taking and proposes to take with
respect thereto.
 
(C)           Lawsuits.  (i)  Promptly upon the Borrower obtaining actual
knowledge of the institution of, or written threat of, any action, suit,
proceeding, governmental investigation or arbitration, by or before any
Governmental Authority, against or affecting the Borrower or any of its
Subsidiaries or any property of the Borrower or any of its Subsidiaries not
previously disclosed pursuant to Section 6.7, which action, suit, proceeding,
governmental investigation or arbitration exposes, or in the case of multiple
actions, suits, proceedings, governmental investigations or arbitrations arising
out of the same general allegations or circumstances which expose, in the
Borrower’s reasonable judgment, the Borrower or any of its Subsidiaries to
liability in an amount aggregating $5,000,000 or more (exclusive of claims
covered by insurance policies of the Borrower
 
 
 
71

--------------------------------------------------------------------------------

 
  
or any of its Subsidiaries unless the insurers of such claims have disclaimed
coverage or reserved the right to disclaim coverage on such claims and exclusive
of claims covered by the indemnity of a financially responsible indemnitor in
favor of the Borrower or any of its Subsidiaries unless the indemnitor has
disclaimed or reserved the right to disclaim coverage thereof), give written
notice thereof to the Agent and the Lenders and provide such other information
as may be reasonably available to enable each Lender and the Agent and its
counsel to evaluate such matters; and (ii) in addition to the requirements set
forth in clause (i) of this Section 7.1(C), upon request of the Agent or the
Required Lenders, promptly give written notice of the status of any action,
suit, proceeding, governmental investigation or arbitration covered by a report
delivered pursuant to clause (i) above and provide such other information as may
be reasonably available to it that would not jeopardize any attorney-client
privilege by disclosure to the Lenders to enable each Lender and the Agent and
its counsel to evaluate such matters.
 
(D)           ERISA Notices.  Deliver or cause to be delivered to the Agent and
the Lenders, at the Borrower’s expense, the following information and notices as
soon as reasonably possible, and in any event:
 
(i)           (a) within ten (10) Business Days after the Borrower obtains
knowledge that a Termination Event has occurred, a written statement of the
chief financial officer of the Borrower describing such Termination Event and
the action, if any, which the Borrower has taken, is taking or proposes to take
with respect thereto, and when known, any action taken or threatened by the IRS,
DOL or PBGC with respect thereto and (b) within ten (10) Business Days after any
member of the Controlled Group obtains knowledge that a Termination Event has
occurred which could reasonably be expected to subject the Borrower to liability
in excess of $5,000,000, a written statement of the chief financial officer of
the Borrower describing such Termination Event and the action, if any, which the
member of the Controlled Group has taken, is taking or proposes to take with
respect thereto, and when known, any action taken or threatened by the IRS, DOL
or PBGC with respect thereto;
 
(ii)           within ten (10) Business Days after the Borrower or any of its
Subsidiaries obtains knowledge that a prohibited transaction (defined in
Sections 406 of ERISA and Section 4975 of the Code) has occurred, a statement of
the chief financial officer of the Borrower describing such transaction and the
action which the Borrower or such Subsidiary has taken, is taking or proposes to
take with respect thereto;
 
(iii)           within ten (10) Business Days after the material increase in the
benefits of any existing Benefit Plan or the establishment of any new Benefit
Plan or the commencement of, or obligation to commence, material contributions
to any Benefit Plan or Multiemployer Plan to which the Borrower or any member of
the Controlled Group was not previously contributing, notification of such
increase, establishment, commencement or obligation to commence and the amount
of such contributions;
 
(iv)           within ten (10) Business Days after the Borrower or any of its
Subsidiaries receives notice of any unfavorable determination letter from the
IRS regarding the qualification of a Plan under Section 401(a) of the Code,
copies of each such letter;
 
(v)           within ten (10) Business Days after the establishment of any
material foreign employee benefit plan (other than the establishment of a
defined contribution plan under English law within one hundred eighty (180) days
of the Closing Date) or the commencement of, or obligation to commence, material
contributions to any foreign employee benefit plan to which the
 
 
 
72

--------------------------------------------------------------------------------

 
 
Borrower or any Subsidiary was not previously contributing, notification of such
establishment, commencement or obligation to commence and the amount of such
contributions;
 
(vi)           within ten (10) Business Days after the filing thereof with the
DOL, IRS or PBGC, copies of each annual report (form 5500 series), including
Schedule B thereto, filed with respect to each Benefit Plan;
 
(vii)           within ten (10) Business Days after receipt by the Borrower or
any member of the Controlled Group of each actuarial report for any Benefit Plan
or Multiemployer Plan and each annual report for any Multiemployer Plan, copies
of each such report;
 
(viii)           within ten (10) Business Days after the filing thereof with the
IRS, a copy of each funding waiver request filed with respect to any Benefit
Plan and all communications received by the Borrower or a member of the
Controlled Group with respect to such request;
 
(ix)           within ten (10) Business Days after receipt by the Borrower or
any member of the Controlled Group of the PBGC’s intention to terminate a
Benefit Plan or to have a trustee appointed to administer a Benefit Plan, copies
of each such notice;
 
(x)           within ten (10) Business Days after receipt by the Borrower or any
member of the Controlled Group of a notice from a Multiemployer Plan regarding
the imposition of withdrawal liability, copies of each such notice;
 
(xi)           within ten (10) Business Days after the Borrower or any member of
the Controlled Group fails to make a required installment or any other required
payment under Section 412 of the Code on or before the due date for such
installment or payment, a notification of such failure; and
 
(xii)           within ten (10) Business Days after the Borrower or any member
of the Controlled Group knows or has reason to know that (a) a Multiemployer
Plan has been terminated, (b) the administrator or plan sponsor of a
Multiemployer Plan intends to terminate a Multiemployer Plan, or (c) the PBGC
has instituted or will institute proceedings under Section 4042 of ERISA to
terminate a Multiemployer Plan.
 
For purposes of this Section 7.1(D), the Borrower, any of its Subsidiaries and
any member of the Controlled Group shall be deemed to know all facts known by
the administrator of any Plan of which the Borrower or any member of the
Controlled Group or such Subsidiary is the plan sponsor.  In addition, for
purposes of this Section 7.1(D), “material” means any noncompliance or basis for
liability which could reasonably be likely to subject the Borrower or any of its
Subsidiaries to liability, individually or in the aggregate, in excess of
$5,000,000.
 
(E)           Labor Matters.  Notify the Agent and the Lenders in writing,
promptly upon an Authorized Officer of the Borrower learning of (i) any material
labor dispute to which the Borrower or any of its Subsidiaries may become a
party, including, without limitation, any strikes, lockouts or other disputes
relating to such Persons’ plants and other facilities which could reasonably be
expected to have a Material Adverse Effect and (ii) any Worker Adjustment and
Retraining Notification Act liability incurred with respect to the closing of
any plant or other facility of the Borrower or any of its Subsidiaries.
 
 
73

--------------------------------------------------------------------------------

 
 
(F)           Other Indebtedness.  Deliver to the Agent (i) a copy of each
regular report, notice or communication regarding potential or actual defaults
(including any accompanying officer’s certificate) delivered by or on behalf of
the Borrower to the holders of funded Indebtedness with an aggregate outstanding
principal amount in excess of $5,000,000 pursuant to the terms of the agreements
governing such Indebtedness, such delivery to be made at the same time and by
the same means as such notice of default is delivered to such holders, and
(ii) a copy of each notice or other communication received by the Borrower from
the from the holders of funded Indebtedness with an aggregate outstanding
principal amount in excess of $5,000,000 regarding potential or actual defaults
pursuant to the terms of such Indebtedness, such delivery to be made promptly
after such notice or other communication is received by the Borrower.
 
(G)           Other Reports.  Deliver or cause to be delivered to the Agent and
the Lenders copies of (i) all financial statements, reports and notices, if any,
sent or made available generally by the Borrower to its securities holders or
filed with the Commission by the Borrower, and (ii) all notifications received
from the Commission by the Borrower or its Subsidiaries pursuant to the
Securities Exchange Act of 1934 and the rules promulgated thereunder.  Borrower
shall include the Agent and the Lenders on its standard distribution lists for
all press releases made available generally by the Borrower or any of the
Borrower’s Subsidiaries to the public concerning material developments in the
business of the Borrower or any such Subsidiary.
 
(H)           Environmental Notices. As soon as possible and in any event within
twenty (20) days after receipt by the Borrower, a copy of (i) any notice or
claim to the effect that the Borrower or any of its Subsidiaries is or may be
liable to any Person as a result of the Release by the Borrower, any of its
Subsidiaries, or any other Person of any Contaminant into the environment, and
(ii) any notice alleging any violation of any Environmental, Health or Safety
Requirements of Law by the Borrower or any of its Subsidiaries if, in either
case, such notice or claim relates to an event which could reasonably be
expected to subject the Borrower and each of its Subsidiaries to liability
individually or in the aggregate in excess of $5,000,000.
 
(I)           Other Information.  Promptly upon receiving a request therefor
from the Agent, prepare and deliver to the Agent and the Lenders such other
information with respect to the Borrower or any of its Subsidiaries, including,
without limitation, schedules identifying any Asset Sale or Financing (and the
use of the Net Cash Proceeds thereof), as from time to time may be reasonably
requested by the Agent.
 
    7.2. Affirmative Covenants.
 
(A)           Corporate Existence, Etc.  Except as permitted pursuant to Section
7.3(I), the Borrower shall, and shall cause each of its Subsidiaries to, at all
times maintain its corporate existence and preserve and keep, or cause to be
preserved and kept, in full force and effect its rights and franchises material
to its businesses.
 
(B)           Corporate Powers; Conduct of Business.  The Borrower shall, and
shall cause each of its Subsidiaries to, qualify and remain qualified to do
business in each jurisdiction in which the nature of its business requires it to
be so qualified and where the failure to be so qualified will have or could
reasonably be expected to have a Material Adverse Effect.  The Borrower will,
and will cause each Subsidiary to, carry on and conduct its business in
substantially the same manner and in substantially the same fields of enterprise
as it is presently conducted, except that Miramar, to the extent it has assets
with a value of $1,000 or less, may be dissolved.
 
 
 
74

--------------------------------------------------------------------------------

 
 
(C)           Compliance with Laws, Etc.  The Borrower shall, and shall cause
its Subsidiaries to, (a) comply with all Requirements of Law and all restrictive
covenants affecting such Person or the business, properties, assets or
operations of such Person, and (b) obtain as needed all permits necessary for
its operations and maintain such permits in good standing unless failure to
comply or obtain such permits could not reasonably be expected to have a
Material Adverse Effect.
 
(D)           Payment of Taxes and Claims; Tax Consolidation.  The Borrower
shall pay, and cause each of its Subsidiaries to pay, (i) all material taxes,
assessments and other governmental charges imposed upon it or on any of its
properties or assets or in respect of any of its franchises, business, income or
property before any penalty or interest accrues thereon, and (ii) all claims
(including, without limitation, claims for labor, services, materials and
supplies) for sums which have become due and payable and which by law have or
may become a Lien (other than a Lien permitted by Section 7.3(C)) upon any of
the Borrower’s or such Subsidiary’s property or assets, prior to the time when
any penalty or fine shall be incurred with respect thereto; provided, however,
that no such taxes, assessments and governmental charges referred to in clause
(i) above or claims referred to in clause (ii) above (and interest, penalties or
fines relating thereto) need be paid if being contested in good faith by
appropriate proceedings diligently instituted and conducted and if such reserve
or other appropriate provision, if any, as shall be required in conformity with
Agreement Accounting Principles shall have been made therefor.
 
(E)           Insurance.  The Borrower shall maintain for itself and its
Subsidiaries, or shall cause each of its Subsidiaries to maintain in full force
and effect, the insurance policies and programs listed on Schedule 6.16 to this
Agreement or substantially similar policies and programs or other policies and
programs as reflect coverage that is reasonably consistent with prudent industry
practice for companies operating in the same or similar locations.  The
Borrowers shall deliver to the Agent endorsements (x) to all “All Risk” physical
damage insurance policies on all of the Borrowers’ tangible real and personal
property and assets and business interruption insurance policies naming the
Agent loss payee, and (y) to all general liability and other liability policies
naming the Agent an additional insured.  In the event the Borrower or any of its
Subsidiaries at any time or times hereafter shall fail to obtain or maintain any
of the policies or insurance required herein or to pay any premium in whole or
in part relating thereto, then the Agent, without waiving or releasing any
obligations or resulting Default hereunder, may at any time or times thereafter
(but shall be under no obligation to do so) obtain and maintain such policies of
insurance and pay such premiums and take any other action with respect thereto
which the Agent reasonably deems advisable.  All sums so disbursed by the Agent
shall constitute part of the Obligations, payable as provided in this Agreement.
 
(F)           Inspection of Property; Books and Records; Discussions.  The
Borrower shall permit and cause each of the Borrower’s Subsidiaries to permit,
any authorized representative(s) designated by either the Agent or any Lender to
visit and inspect any of the properties of the Borrower or any of its
Subsidiaries, to examine, audit, check and make copies of their respective
financial and accounting records, books, journals, orders, receipts and any
correspondence and other data relating to their respective businesses or the
transactions contemplated hereby (including, without limitation, in connection
with environmental compliance, hazard or liability), and to discuss their
affairs, finances and accounts with their officers, all upon reasonable notice
and at such reasonable times during normal business hours, as often as may be
reasonably requested.  The Borrower shall keep and maintain, and cause each of
the Borrower’s Subsidiaries to keep and maintain, in all material respects,
proper books of record and account in which entries in conformity with Agreement
Accounting Principles shall be made of all dealings and transactions in relation
to their respective businesses and
 
 
 
75

--------------------------------------------------------------------------------

 
 
activities.  If a Default has occurred and is continuing, the Borrower, upon the
Agent’s request, shall provide copies of such records to the Agent or its
representatives.
 
(G)           ERISA Compliance.  The Borrower shall, and shall cause each of the
Borrower’s Subsidiaries to, establish, maintain and operate all Plans to comply
in all material respects with the provisions of ERISA, the Code, all other
applicable laws, and the regulations and interpretations thereunder and the
respective requirements of the governing documents for such Plans.
 
(H)           Maintenance of Property.  The Borrower shall (i) cause all
property used or useful in the conduct of its business or the business of any
Subsidiary to be maintained and kept in good condition, repair and working order
and supplied with all necessary equipment and shall cause to be made all
necessary repairs, renewals, replacements, betterments and improvements thereof,
all as in the judgment of the Borrower may be necessary so that the business
carried on in connection therewith may be properly and advantageously conducted
at all times and (ii) with respect to such property, maintain, or cause to be
maintained, with financially sound and reputable insurance companies, insurance
in such amounts and against such risks as are customarily maintained by
companies engaged in the same or similar businesses operating in the same or
similar locations; provided, however, that nothing in this Section 7.2(H) shall
prevent the Borrower from discontinuing the operation or maintenance of any of
such property if such discontinuance is, in the judgment of the Borrower,
desirable in the conduct of its business or the business of any Subsidiary and
not disadvantageous in any material respect to the Agent or the Lenders.
 
(I)           Environmental Compliance.  The Borrower and its Subsidiaries shall
comply with all Environmental, Health or Safety Requirements of Law, except
where noncompliance will not have or is not reasonably likely to subject the
Borrower or any of its Subsidiaries to liability, individually or in the
aggregate, in excess of $5,000,000.
 
(J)           Use of Proceeds.  The Borrower shall use the proceeds of the
Revolving Loans to (a) refinance the indebtedness under the Existing Credit
Agreement and (b) provide funds for the additional working capital needs and
other general corporate purposes of the Borrower and its Subsidiaries.  The
Borrower will not, nor will it permit any Subsidiary to, use any of the proceeds
of the Loans to purchase or carry any Margin Stock or to make any Acquisition,
other than a Permitted Acquisition pursuant to Section 7.3(G).
 
(K)           Subsidiary Guarantees.  The Borrower will as promptly as possible
but in any event within twenty (20) days after any Person becomes a Subsidiary
or any Subsidiary qualifies independently as, or is designated by the Borrower
as, a Subsidiary Guarantor (pursuant to the definition of “Subsidiary
Guarantor”), the Borrower shall deliver to the Agent a duly executed Guaranty or
a supplement to an existing Guaranty pursuant to which such Subsidiary agrees to
be bound by the terms and provisions of a Guaranty, such supplement to be
accompanied by appropriate corporate resolutions and legal opinions in form and
substance reasonably satisfactory to the Agent.
 
    7.3. Negative Covenants.
 
(A)           Indebtedness.  Neither the Borrower nor any of its Subsidiaries
shall directly or indirectly create, incur, assume or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness, except:
 
(i)           the Obligations;
 
 
 
76

--------------------------------------------------------------------------------

 
 
(ii)           Permitted Existing Indebtedness and Permitted Refinancing
Indebtedness;
 
(iii)           Indebtedness in respect of obligations secured by Customary
Permitted Liens;
 
(iv)           Indebtedness constituting Contingent Obligations permitted by
Section 7.3(E);
 
(v)           Indebtedness arising from intercompany loans and advances (a) from
any Subsidiary to the Borrower or any wholly-owned Subsidiary or (b) from the
Borrower to any wholly-owned Domestic Incorporated Subsidiary or (c) from the
Borrower to any wholly-owned Foreign Incorporated Subsidiary; provided, that if
the Borrower is the obligor on such Indebtedness, such Indebtedness shall be
expressly subordinate to the payment in full in cash of the Obligations;
provided, further, that the aggregate of all Foreign Subsidiary Investments does
not exceed the Permitted Foreign Subsidiary Investment Amount at any time;
 
(vi)           Indebtedness in respect of Hedging Obligations permitted under
Section 7.3(P);
 
(vii)           secured or unsecured purchase money Indebtedness (including
Capitalized Leases) incurred by the Borrower or any of its Subsidiaries after
the Closing Date to finance the acquisition of fixed assets or in conjunction
with a Permitted Acquisition, if (1) at the time of such incurrence, no Default
or Unmatured default has occurred and is continuing or would result from such
incurrence, (2) such Indebtedness has a scheduled maturity and is not due on
demand, (3) such Indebtedness does not exceed the lower of the fair market value
or the cost of the applicable fixed assets on the date acquired, (4) such
Indebtedness does not exceed $30,000,000 in the aggregate outstanding at any
time, and (5) any Lien securing such Indebtedness is permitted under Section
7.3(C) (such Indebtedness being referred to herein as “Permitted Purchase Money
Indebtedness”);
 
(viii)           Indebtedness with respect to surety, appeal and performance
bonds obtained by the Borrower or any of its Subsidiaries in the ordinary course
of business;
 
(ix)           Indebtedness incurred by the Borrower to the seller in any
Permitted Acquisition as part of the consideration therefor, provided that such
Indebtedness is unsecured and, if in excess of $15,000,000 in the aggregate, is
subordinated to the Obligations, on terms reasonably acceptable to the Agent;
 
(x)           Indebtedness incurred by the Borrower pursuant to the Permitted
Private Placement; provided that, with respect to any such Indebtedness incurred
after the Closing Date, so long as prior to and after giving effect (including
giving effect on a pro forma basis) to any such incurrence, the Borrower shall
be in compliance with Section 7.4(B); and
 
(xi)           additional unsecured Indebtedness in an aggregate amount at any
time outstanding not exceeding $25,000,000.
 
(B)           Sales of Assets.  Neither the Borrower nor any of its Subsidiaries
shall consummate any Asset Sale, except:
 
(i)           licenses or sublicenses by the Borrower or its Subsidiaries of
software, customer lists, trademarks, service marks, patents, trade names and
copyrights and other intellectual property in the ordinary course of business;
provided, that such licenses or sublicenses shall not interfere with the
business of the Borrower or any such Subsidiary;
 
 
 
77

--------------------------------------------------------------------------------

 
 
(ii)           transfers of assets between the Borrower and any wholly-owned
Subsidiary of the Borrower or between wholly-owned Subsidiaries of the Borrower
not otherwise prohibited by this Agreement; provided, that the aggregate of all
Foreign Subsidiary Investments does not exceed the Permitted Foreign Subsidiary
Investment Amount at any time; and
 
(iii)           sales, assignments, transfers, leases, conveyances or other
dispositions of other assets if such transaction (a) is for not less than fair
market value (as determined in good faith by the Borrower’s board of directors),
and (b) when combined with all such other transactions (each such transaction
being valued at book value) (i) during the immediately preceding twelve-month
period, represents the disposition of not greater than fifteen percent (15%) of
the Borrower’s Consolidated Tangible Assets at the end of the fiscal year
immediately preceding that in which such transaction is proposed to be entered
into, and (ii) during the period from the Closing Date to the date of such
proposed transaction, represents the disposition of not greater than twenty-five
percent (25%) of the Borrower’s Consolidated Tangible Assets at the end of the
fiscal year immediately preceding that in which such transaction is proposed to
be entered into; and
 
(iv)           sales in connection with the reorganization, restructuring and
rationalization of the Borrower and its Subsidiaries; provided, that the
non-recurring expenses arising from such reorganization, restructuring and
rationalization which are charged to operating expenses are charged during the
first three (3) fiscal years following any Permitted Acquisition and do not
exceed $5,000,000, on a pre-tax basis, with respect to any Permitted
Acquisition, or $10,000,000, on a pre-tax basis, in the aggregate.
 
(C)           Liens.  Neither the Borrower nor any of its Subsidiaries shall
directly or indirectly create, incur, assume or permit to exist any Lien on or
with respect to any of their respective property or assets except:
 
(i)           Permitted Existing Liens;
 
(ii)           Customary Permitted Liens; and
 
(iii)           purchase money Liens (including the interest of a lessor under a
Capitalized Lease and Liens to which any property is subject at the time of the
Borrower’s acquisition thereof) securing Permitted Purchase Money Indebtedness;
provided that such Liens shall not apply to any property of the Borrower or its
Subsidiaries other than that purchased or subject to such Capitalized Lease.
 
(iv)           Liens with respect to property acquired by the Borrower or any of
its Subsidiaries after the Closing Date (and not created in contemplation of
such acquisition) pursuant to a Permitted Acquisition; provided, that such Liens
shall extend only to the property so acquired; and
 
(v)           other Liens securing Indebtedness not to exceed $5,000,000 in the
aggregate.
 
In addition, neither the Borrower nor any of its Subsidiaries shall become a
party to any agreement, note, indenture or other instrument, or take any other
action, which would prohibit the creation of a Lien on any of its properties or
other assets in favor of the Agent for the benefit of itself and the Holders of
Obligations, as collateral for the Obligations; provided that any agreement,
note, indenture or other instrument in connection with Permitted Purchase Money
Indebtedness (including Capitalized Leases) may prohibit the creation of a Lien
in favor of the Agent for the benefit of itself and the Holders of
 
 
 
78

--------------------------------------------------------------------------------

 
 
Obligations on the items of property obtained with the proceeds of such
Permitted Purchase Money Indebtedness.
 
Notwithstanding the foregoing, the Borrower will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on the real
property of the Borrower and any Subsidiary.
 
(D)           Investments.  Except to the extent permitted pursuant to paragraph
(G) below, neither the Borrower nor any of its Subsidiaries shall directly or
indirectly make or own any Investment except:
 
(i)           Investments in cash and Cash Equivalents;
 
(ii)           Permitted Existing Investments in an amount not greater than the
amount thereof on the Closing Date;
 
(iii)           Investments in trade receivables or received in connection with
the bankruptcy or reorganization of suppliers and customers and in settlement of
delinquent obligations of, and other disputes with, customers and suppliers
arising in the ordinary course of business;
 
(iv)           Investments consisting of deposit accounts maintained by the
Borrower;
 
(v)           Investments consisting of non-cash consideration from a sale,
assignment, transfer, lease, conveyance or other disposition of property
permitted by Section 7.3(B);
 
(vi)           Investments consisting of (a) intercompany loans from any
Subsidiary of the Borrower to the Borrower or any other Subsidiary permitted by
Section 7.3(A)(v) and (b) intercompany loans from the Borrower to its
Subsidiaries; provided, that the aggregate of all Foreign Subsidiary Investments
shall not exceed the Permitted Foreign Subsidiary Investment Amount;
 
(vii)           Investments constituting Permitted Acquisitions;
 
(viii)           Investments constituting Indebtedness permitted by Section
7.3(A) or Contingent Obligations permitted by Section 7.3(E) or Restricted
Payments permitted by Section 7.3(F);
 
(ix)           Investments consisting of loans or advances made by any party to
the Loan Documents to employees and officers of the Borrower or any of the
Borrower’s wholly-owned Domestic Incorporated Subsidiaries for travel,
entertainment and relocation expenses in the ordinary course of business in an
aggregate principal amount outstanding at any one time not to exceed $2,000,000;
 
(x)           Investments consisting of any right of the Borrower or its
wholly-owned Domestic Incorporated Subsidiaries to payment for goods sold or for
services rendered, whether or not it has been earned by performance;
 
(xi)           Investments consisting of limited partnership or membership
interests or similar equity investments in venture capital funds so long as (a)
the aggregate outstanding amount of such Investments in any single fund does not
exceed $5,000,000 and (b) the aggregate outstanding amount of all such
Investments in all such funds does not exceed $15,000,000; and
 
 
 
79

--------------------------------------------------------------------------------

 
 
(xii)           Investments (other than those of the type permitted under clause
(xi) above) in addition to those referred to elsewhere in this Section 7.3(D) in
an amount not to exceed $15,000,000 in the aggregate at any time outstanding;
 
provided, however, that the Investments described in clause (vii) above shall
not be permitted to be made at a time when either a Default or an Unmatured
Default which is not in the process of being cured shall have occurred and be
continuing or would result therefrom.
 
(E)           Contingent Obligations.  Neither the Borrower nor any of its
Subsidiaries shall directly or indirectly create or become or be liable with
respect to any Contingent Obligation, except: (i) recourse obligations resulting
from endorsement of negotiable instruments for collection in the ordinary course
of business; (ii) Permitted Existing Contingent Obligations; (iii) obligations,
warranties, guaranties and indemnities, not relating to Indebtedness of any
Person, which have been or are undertaken or made in the ordinary course of
business and not for the benefit of or in favor of an Affiliate of the Borrower
or such Subsidiary; (iv) Contingent Obligations with respect to surety, appeal
and performance bonds obtained by the Borrower or any Subsidiary in the ordinary
course of business, (v) Contingent Obligations of the Subsidiaries of the
Borrower under the Guaranty to which they are a party, (vi) obligations arising
under or related to the Loan Documents, and (vii) Contingent Obligations in
respect to earn-outs or other similar forms of contingent purchase price payable
in respect of Permitted Acquisitions, (viii) Contingent Obligations in respect
of representations and warranties customarily given in respect of Asset Sales
otherwise permitted hereunder and (ix) Contingent Obligations consisting of
guaranties by Subsidiary Guarantors of Indebtedness of the Borrower, which
Indebtedness when incurred by the Borrower did not result in a violation of
Section 7.3(A).
 
(F)           Restricted Payments.  The Borrower shall not declare or make any
Restricted Payment, except (i) Regular Dividends if, at the time of making such
Regular Dividend and immediately after giving effect (including giving effect on
a pro forma basis) thereto, the Borrower is in compliance with Section 7.4(A),
(ii) other Restricted Payments if, at the time of making such Restricted Payment
and immediately after giving effect (including giving effect on a pro forma
basis) thereto, the Cash Flow Leverage Ratio is less than 2.25 to 1.00 and (iii)
Special Dividends (provided that the Borrower may declare and pay no more than
three (3) Special Dividends during the term of this Agreement); provided,
however, that in no event shall any Restricted Payments (other than Restricted
Payments to the Borrower) be declared or made if either a Default or an
Unmatured Default shall have occurred and be continuing at the date of
declaration or payment thereof or would result therefrom.
 
(G)           Conduct of Business; Subsidiaries; Acquisitions.  Neither the
Borrower nor any of its Subsidiaries shall engage in any business other than the
businesses engaged in by the Borrower on the date hereof and any business or
activities which are substantially similar, related or incidental thereto or
logical extensions thereof.  The Borrower shall not create, acquire or
capitalize any Subsidiary after the date hereof unless (i) no Default or
Unmatured Default which is not being cured shall have occurred and be continuing
or would result therefor; (ii) after such creation, acquisition or
capitalization, all of the representations and warranties contained herein shall
be true and correct in all material respects (unless such representation and
warranty is made as of a specific date, in which case, such representation or
warranty shall be true in all material respects as of such date); and (iii)
after such creation, acquisition or capitalization the Borrower shall be in
compliance with the terms of Section 7.2(K).  The Borrower shall not make any
Acquisitions, other than Acquisitions meeting the following requirements or
otherwise approved by the Required Lenders (each such Acquisition constituting a
“Permitted Acquisition”):
 
 
 
80

--------------------------------------------------------------------------------

 
 
(i)           no Default or Unmatured Default shall have occurred and be
continuing or would result from such Acquisition or the incurrence of any
Indebtedness in connection therewith;
 
(ii)           after giving effect to such transaction, the aggregate of all
Foreign Subsidiary Investments would not exceed the Permitted Foreign Subsidiary
Investment Amount;
 
(iii)           in the case of an Acquisition of Equity Interests of an entity,
the Acquisition shall be of at least fifty-one percent (51%) of the Equity
Interests of such entity, and such acquired entity shall be (x) merged with and
into the Borrower immediately following such Acquisition, with the Borrower
being the surviving corporation following such merger or (y) the results of
operations of such entity shall be reported on a consolidated basis with the
Borrower and its consolidated Subsidiaries;
 
(iv)           the purchase is consummated pursuant to a negotiated acquisition
agreement on a non-hostile basis;
 
(v)           the Borrower shall deliver to the Agent and the Lenders a
certificate from one of the Authorized Officers, demonstrating to the
satisfaction of the Agent that after giving effect to such Acquisition and the
incurrence of any Indebtedness permitted by Section 7.3(A) in connection
therewith, on a proforma basis using historical audited or reviewed unaudited
financial statements obtained from the seller(s) in respect of each such
Acquisition as if the Acquisition and such incurrence of Indebtedness had
occurred on the first day of the twelve-month period ending on the last day of
the Borrower’s most recently completed fiscal quarter, the Borrower would have
been in compliance with the financial covenants in Section 7.4 and not otherwise
in Default;
 
(vi)           the purchase price for the Acquisition (including the incurrence
or assumption of any Indebtedness in connection therewith) shall not, when
aggregated with the purchase price and such Indebtedness for all other
Acquisitions during any rolling period of twelve consecutive months, exceed
without the prior written consent of the Required Lenders the Maximum
Acquisition Amount; provided that, if at the time of the making of such
Acquisition and immediately after giving effect (including giving effect on a
pro forma basis) thereto, the Cash Flow Leverage Ratio is less than 2.25 to
1.00, this clause (vi) shall not apply; and
 
(vii)           the businesses being acquired shall be substantially similar,
related or incidental to, or a logical extension of, the businesses or
activities engaged in by the Borrower on the Closing Date.
 
(H)           Transactions with Shareholders and Affiliates.  Neither the
Borrower nor any of its Subsidiaries shall directly or indirectly (i) enter into
or permit to exist any transaction (including, without limitation, the purchase,
sale, lease or exchange of any property or the rendering of any service) with
any holder or holders of any of the Equity Interests of the Borrower, or with
any Affiliate of the Borrower which is not its Subsidiary, on terms that are
less favorable to the Borrower or any of its Subsidiaries, as applicable, than
those that might be obtained in an arm’s length transaction at the time from
Persons who are not such a holder or Affiliate, except for Restricted Payments
permitted by Section 7.3(F) and Investments permitted by Section 7.3(D) or (ii)
enter into or permit to exist any such non-arm’s length transaction between
either the Borrower or any Domestic Incorporated Subsidiary, on the one hand,
and any Foreign Incorporated Subsidiary, on the other hand, if as a result
thereof the aggregate of all Foreign Subsidiary Investments would at any time
exceed the Permitted Foreign Subsidiary Investment Amount.  Agent and Lenders
acknowledge and
 
 
 
81

--------------------------------------------------------------------------------

 
 
consent to the transactions between the Borrower and its Affiliates described in
the Borrower’s public filings as of the date hereof.
 
(I)           Restriction on Fundamental Changes.  Neither the Borrower nor any
of its Subsidiaries shall enter into any merger or consolidation, or liquidate,
wind-up or dissolve (or suffer any liquidation or dissolution), or convey,
lease, sell, transfer or otherwise dispose of, in one transaction or series of
transactions, all or substantially all of the Borrower’s consolidated business
or property, whether now or hereafter acquired, except (i) transactions
permitted under Sections 7.3(B), 7.3(D) or 7.3(G) and, (ii) a Subsidiary of the
Borrower may be merged into or consolidated with the Borrower (in which case the
Borrower shall be the surviving corporation) or any wholly-owned Subsidiary of
the Borrower, and (iii) any liquidation of any Subsidiary of the Borrower into
the Borrower or another Subsidiary of the Borrower, as applicable.
 
(J)           Sales and Leasebacks.  Neither the Borrower nor any of its
Subsidiaries shall become liable, directly, by assumption or by Contingent
Obligation, with respect to any lease, whether an operating lease or a
Capitalized Lease, of any property (whether real or personal or mixed), (i)
which it or one of its Subsidiaries sold or transferred or is to sell or
transfer to any other Person, or (ii) which it or one of its Subsidiaries
intends to use for substantially the same purposes as any other property which
has been or is to be sold or transferred by it or one of its Subsidiaries to any
other Person in connection with such lease, unless in either case the sale
involved is not prohibited under Section 7.3(B) and the lease involved is not
prohibited under Section 7.3(A) and any related Investment is not prohibited
under Section 7.3(D).
 
(K)           Margin Regulations.  Neither the Borrower nor any of its
Subsidiaries, shall use all or any portion of the proceeds of any credit
extended under this Agreement to purchase or carry Margin Stock.
 
(L)           ERISA.
 
(a) The Borrower shall not
 
(i)           engage, or permit any of its Subsidiaries to engage, in any
prohibited transaction described in Sections 406 of ERISA or 4975 of the Code
for which a statutory or class exemption is not available or a private exemption
has not been previously obtained from the DOL;
 
(ii)           permit to exist any material accumulated funding deficiency (as
defined in Sections 302 of ERISA and 412 of the Code), with respect to any
Benefit Plan, whether or not waived;
 
(iii)           fail, or permit any Controlled Group member to fail, to pay
timely required material contributions or annual installments due with respect
to any waived funding deficiency to any Benefit Plan;
 
(iv)           terminate, or permit any Controlled Group member to terminate,
any Benefit Plan which would result in any material liability of the Borrower or
any Controlled Group member under Title IV of ERISA;
 
(v)           fail to make any material contribution or payment to any
Multiemployer Plan which the Borrower or any Controlled Group member may be
required to make under any agreement relating to such Multiemployer Plan, or any
law pertaining thereto;
 
 
 
82

--------------------------------------------------------------------------------

 
 
(vi)           fail, or permit any Controlled Group member to fail, to pay any
required material installment or any other payment required under Section 412 of
the Code on or before the due date for such installment or other payment; or
 
(vii)           amend, or permit any Controlled Group member to amend, a Plan
resulting in a material increase in current liability for the plan year such
that the Borrower or any Controlled Group member is required to provide security
to such Plan under Section 401(a)(29) of the Code.
 
(b)  For purposes of this Section 7.3(L), “material” means any noncompliance or
basis for liability which could reasonably be likely to subject the Borrower or
any of its Subsidiaries to liability, individually or in the aggregate, in
excess of $5,000,000.
 
(M)           Corporate Documents.  Neither the Borrower nor any of its
Subsidiaries shall amend, modify or otherwise change any of the terms or
provisions in any of their respective constituent documents as in effect on the
date hereof in any manner materially adverse to the interests of the Lenders,
without the prior written consent of the Required Lenders, except in connection
with a Permitted Acquisition.
 
(N)           Fiscal Year.  Neither the Borrower nor any of its consolidated
Subsidiaries shall change its fiscal year for accounting or tax purposes from a
period consisting of the 12-month period ending on the last day of December of
each year, except as required by Agreement Accounting Principles (including
fiscal year end changes required as a result of the Transactions) or by law and
disclosed to the Lenders and the Agent.
 
(O)           Subsidiary Covenants.  The Borrower will not, and will not permit
any Subsidiary to, create or otherwise cause to become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary to pay
dividends or make any other distribution on its stock, or make any other
Restricted Payment, pay any Indebtedness or other Obligation owed to the
Borrower or any other Subsidiary, make loans or advances or other Investments in
the Borrower or any other Subsidiary, or sell, transfer or otherwise convey any
of its property to the Borrower or any other Subsidiary.
 
(P)           Hedging Obligations.  The Borrower shall not and shall not permit
any of its Subsidiaries to enter into any interest rate, commodity or foreign
currency exchange, swap, collar, cap or similar agreements evidencing Hedging
Obligations, other than interest rate, foreign currency or commodity exchange,
swap, collar, cap or similar agreements entered into by the Borrower or any
Subsidiary pursuant to which the Borrower or any Subsidiary has hedged its
actual interest rate, foreign currency or commodity exposure.  Such permitted
hedging agreements entered into by the Borrower or any Subsidiary and any Lender
or any affiliate of any Lender are sometimes referred to herein as “Hedging
Agreements.”
 
(Q)           Issuance of Disqualified Stock.  From and after the Closing Date,
neither the Borrower, nor any of its Subsidiaries shall issue any Disqualified
Stock.  All issued and outstanding Disqualified Stock shall be treated as
Indebtedness for all purposes of this Agreement (and as funded Indebtedness for
purposes of Section 7.1(F)), and the amount of such deemed Indebtedness shall be
the aggregate amount of the liquidation preference of such Disqualified Stock.
 
    7.4. Financial Covenants.  The Borrower shall comply with the following:
 
 
 
83

--------------------------------------------------------------------------------

 
 
(A)           Minimum Fixed Charge Coverage Ratio.  The Borrower and its
consolidated Subsidiaries shall maintain a ratio (“Fixed Charge Coverage Ratio”)
of:
 
(i)           EBITDA minus Capital Expenditures minus Regular Dividends, in each
case during such period, to
 
(ii)           the sum of the amounts, without duplication, of (a) Interest
Expense during such period (net of interest income) plus (b) scheduled principal
payments of Indebtedness not incurred under a revolving credit facility
excluding, however, principal payments during such period in respect of the Note
Obligations owing pursuant to the 2003 Note Purchase Agreement or the 2005 Note
Purchase Agreement plus (or minus with respect to tax benefits) (c) Borrower’s
income tax provision calculated in accordance with US GAAP for such period and
as reported by the Borrower in its financial statements most recently filed with
the Commission plus (d) scheduled principal payments of Capitalized Lease
Obligations during such period,
 
which shall not be less than 1.20 to 1.00.  In each case, the Fixed Charge
Coverage Ratio shall be determined as of the last day of each fiscal quarter for
the four (4) fiscal quarter period ending on such day (the “Last Twelve-Month
Period”), provided, that the Fixed Charge Coverage Ratio shall be calculated,
with respect to Permitted Acquisitions, on a pro forma basis using historical
audited and reviewed unaudited financial statements obtained from the seller(s)
in such Permitted Acquisition, broken down by fiscal quarter as if such
Permitted Acquisition (including the uses and applications of proceeds in
respect thereof and the Indebtedness incurred in conjunction therewith) had
occurred on the first day of the Last Twelve-Month Period (the “Measurement
Period”) (excluding cost savings other than as permitted by Section 10.9(B)),
provided such pro forma statements shall be substantiated by supporting
information reasonably acceptable to the Agent.  Interest Expense shall be
calculated for the purpose of clause (ii) by excluding the effect of the
following: amortization of deferred financing fees, discounts on earn out
obligations, the interest effect of charges and reserves in respect of idle
properties, any upfront closing, arrangement, structuring or placement fee
payable in connection with this Agreement or the Permitted Private Placement,
any agency fee payable in connection with this Agreement or the Permitted
Private Placement and prepayment premiums or similar charges or expenses in
connection with the Permitted Private Placement, in each case to the extent it
is an Interest Expense.
 
(B)           Maximum Cash Flow Leverage Ratio.  The Borrower and its
consolidated Subsidiaries shall not permit the ratio (the “Cash Flow Leverage
Ratio”) of (i) Total Funded Indebtedness (excluding the PIK Notes) to (ii)
EBITDA to be greater than 2.75 to 1.00.  The Cash Flow Leverage Ratio shall be
calculated, in each case, determined as of the last day of each fiscal quarter
based upon (a) for Indebtedness, Indebtedness as of the last day of each such
fiscal quarter; and (b) for EBITDA, the actual amount for Last Twelve-Month
Period, provided, that the Cash Flow Leverage Ratio shall be calculated, with
respect to Permitted Acquisitions, on a proforma basis using historical audited
and reviewed unaudited financial statements obtained from the seller(s) in such
Permitted Acquisition, broken down by fiscal quarter in the Borrower’s
reasonable judgment as if such Permitted Acquisition (including the uses and
applications of proceeds in respect thereof and the Indebtedness incurred in
conjunction therewith) had occurred on the first day of the Measurement Period
(excluding cost savings other than as permitted by Section 10.9(B)), provided
such proforma statements shall be substantiated by supporting information
reasonably acceptable to the Agent.
 
(C)           Amendments to Note Documents.  If the Borrower or any Subsidiary
enters into any amendment, restatement, supplement, waiver or modification to
any Note Document (or any document related to any extension, refinancing,
refunding or renewal thereof) that amends, restates, supplements or modifies any
of the covenants, events of default or related definitions used in such
 
 
 
84

--------------------------------------------------------------------------------

 
 
Note Document (or any document related to any extension, refinancing, refunding
or renewal thereof) in a manner that causes such covenants, events of default or
related definitions which are more restrictive than, or in addition to (the
“More Restrictive Provisions”), the covenants, events of default or related
definitions contained in this Agreement, then (a) the Borrower will give the
Agent prior written notice thereof, (b) this Agreement shall be deemed to be
automatically amended to add the More Restrictive Provisions hereto and
otherwise afford the Lenders with the benefit thereof without any action by the
Borrower or any Lender and (c) the Borrower, upon the request of the Agent,
shall (i) enter into an amendment to this Agreement, in form and substance
satisfactory to the Agent, to evidence the addition of such More Restrictive
Provisions to this Agreement for the benefit of the Lenders and (ii) agree to
satisfy any conditions precedent to the effectiveness of such amendment.
 


ARTICLE VIII: DEFAULTS
 
    8.1. Defaults.  Each of the following occurrences shall constitute a Default
under this Agreement:
 
(A)           Failure to Make Payments When Due.  The Borrower or any Alternate
Currency Borrower or any Subsidiary Borrower shall (i) fail to pay when due any
of the Obligations consisting of principal with respect to the Loans or (ii)
shall fail to pay within five (5) Business Days of the date when due any of the
other Obligations under this Agreement or the other Loan Documents.
 
(B)           Breach of Certain Covenants.  The Borrower shall fail duly and
punctually to perform or observe any agreement, covenant or obligation binding
on the Borrower under:
 
(i)           Sections 7.1, 7.2, 7.3(C), 7.3(E), 7.3(L) or 7.3(O) and such
failure shall continue unremedied for fifteen (15) Business Days, or if such
failure is not capable of being cured within such fifteen (15) day period,
forty-five (45) days if the Borrower at all times during such forty-five (45)
day period is promptly and diligently attempting to effect such cure; or
 
(ii)           Sections 7.3 (other than Sections 7.3(C), 7.3(E), 7.3(L) and
7.3(O)) or 7.4.
 
(C)           Breach of Representation or Warranty.  Any representation or
warranty made or deemed made by the Borrower to the Agent or any Lender herein
or by any Borrower or any of its Subsidiaries in any of the other Loan Documents
or in any statement or certificate at any time given by any such Person pursuant
to any of the Loan Documents shall be false or misleading in any material
respect on the date as of which made (or deemed made).
 
(D)           Other Defaults.  Any Borrower shall default in the performance of
or compliance with any term contained in this Agreement (other than as covered
by paragraphs (A) or (B) of this Section 8.1), or the Borrower or any Alternate
Currency Borrower or any of their Subsidiaries shall default in the performance
of or compliance with any term contained in any of the other Loan Documents, and
such default shall continue for thirty (30) days after the occurrence thereof.
 
(E)           Default as to Other Indebtedness.  The Borrower or any of its
Subsidiaries shall fail to make any payment when due (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise) with respect
to any Indebtedness (other than Indebtedness hereunder, but including, without
limitation, Disqualified Stock), beyond any period of grace provided with
respect thereto, which individually or together with other such Indebtedness as
to which any such failure exists has an aggregate outstanding principal amount
in excess of $5,000,000; or any breach, default
 
 
 
85

--------------------------------------------------------------------------------

 
 
or event of default shall occur, or any other condition shall exist under any
instrument, agreement or indenture pertaining to any such Indebtedness having
such aggregate outstanding principal amount, beyond any period of grace, if any,
provided with respect thereto, if the effect thereof is to cause an
acceleration, mandatory redemption, a requirement that the Borrower offer to
purchase such Indebtedness or other required repurchase of such Indebtedness, or
permit the holder(s) of such Indebtedness to accelerate the maturity of any such
Indebtedness or require a redemption or other repurchase of such Indebtedness;
or any such Indebtedness shall be otherwise declared to be due and payable (by
acceleration or otherwise) or required to be prepaid, redeemed or otherwise
repurchased by the Borrower or any of its Subsidiaries (other than by a
regularly scheduled required prepayment) prior to the stated maturity thereof.
 
(F)           Involuntary Bankruptcy; Appointment of Receiver, Etc.
 
(i)           An involuntary case shall be commenced against the Borrower or any
of the Borrower’s Subsidiaries and the petition shall not be dismissed, stayed,
bonded or discharged within sixty (60) days after commencement of the case; or a
court having jurisdiction in the premises shall enter a decree or order for
relief in respect of the Borrower or any of the Borrower’s Subsidiaries in an
involuntary case, under any applicable bankruptcy, insolvency or other similar
law now or hereinafter in effect; or any other similar relief shall be granted
under any applicable federal, state, local or foreign law.
 
(ii)           A decree or order of a court having jurisdiction in the premises
for the appointment of a receiver, liquidator, sequestrator, trustee, custodian
or other officer having similar powers over the Borrower or any of the
Borrower’s Subsidiaries or over all or a substantial part of the property of the
Borrower or any of the Borrower’s Subsidiaries shall be entered; or an interim
receiver, trustee or other custodian of the Borrower or any of the Borrower’s
Subsidiaries or of all or a substantial part of the property of the Borrower or
any of the Borrower’s Subsidiaries shall be appointed or a warrant of
attachment, execution or similar process against any substantial part of the
property of the Borrower or any of the Borrower’s Subsidiaries shall be issued
and any such event shall not be stayed, dismissed, bonded or discharged within
sixty (60) days after entry, appointment or issuance.
 
(G)           Voluntary Bankruptcy; Appointment of Receiver, Etc.  The Borrower
or any of the Borrower’s Subsidiaries shall (i) commence a voluntary case under
any applicable bankruptcy, insolvency or other similar law now or hereafter in
effect, (ii) consent to the entry of an order for relief in an involuntary case,
or to the conversion of an involuntary case to a voluntary case, under any such
law, (iii) consent to the appointment of or taking possession by a receiver,
trustee or other custodian for all or a substantial part of its property, (iv)
make any assignment for the benefit of creditors or (v) take any corporate
action to authorize any of the foregoing.
 
(H)           Judgments and Attachments.  Any money judgment(s) (other than a
money judgment covered by insurance as to which the applicable insurance company
has not disclaimed or reserved the right to disclaim coverage), writ or warrant
of attachment, or similar process against the Borrower or any of its
Subsidiaries or any of their respective assets involving in any single case or
in the aggregate an amount in excess of $5,000,000 is or are entered and shall
remain undischarged, unvacated, unbonded or unstayed for a period of sixty (60)
days or in any event later than fifteen (15) days prior to the date of any
proposed sale thereunder.
 
(I)           Dissolution.  Any order, judgment or decree shall be entered
against the Borrower decreeing its involuntary dissolution or split up and such
order shall remain undischarged and
 
 
 
86

--------------------------------------------------------------------------------

 
 
unstayed for a period in excess of sixty (60) days; or the Borrower shall
otherwise dissolve or cease to exist except as specifically permitted by this
Agreement.
 
(J)           Loan Documents.  At any time, for any reason, any Loan Document as
a whole that materially affects the ability of the Agent, or any of the Lenders
to enforce the Obligations (i) ceases to be in full force and effect or (ii) the
Borrower or any of the Borrower’s Subsidiaries party thereto seeks to repudiate
its obligations thereunder.
 
(K)           Termination Event.  Any Termination Event occurs which the
Required Lenders believe is reasonably likely to subject the Borrower to
liability in excess of $5,000,000.
 
(L)           Waiver of Minimum Funding Standard.  If the plan administrator of
any Plan applies under Section 412(d) of the Code for a waiver of the minimum
funding standards of Section 412(a) of the Code and any Lender believes the
substantial business hardship upon which the application for the waiver is based
could reasonably be expected to subject either the Borrower or any Controlled
Group member to liability in excess of $5,000,000.
 
(M)           Change of Control.  A Change of Control shall occur.
 
(N)           Hedging Agreements.  Nonpayment by the Borrower or any Subsidiary
of any obligation in excess of $2,500,000 under any Hedging Agreement which
remains unpaid for sixty (60) days or the breach by the Borrower or any
Subsidiary of any term, provision or condition contained in any such Hedging
Agreement.
 
(O)           Environmental Matters.  The Borrower or any of its Subsidiaries
shall be the subject of any proceeding or investigation pertaining to (i) the
Release by the Borrower or any of its Subsidiaries of any Contaminant into the
environment, (ii) the liability of the Borrower or any of its Subsidiaries
arising from the Release by any other Person of any Contaminant into the
environment, or (iii) any violation of any Environmental, Health or Safety
Requirements of Law which by the Borrower or any of its Subsidiaries, which, in
any case, has or is reasonably likely to subject the Borrower to liability in
excess of $5,000,000.
 
(P)           Guarantor Revocation.  Any guarantor of the Obligations shall
terminate or revoke any of its obligations under the applicable Guaranty or
breach any of the material terms of such Guaranty other than in connection with
the dissolution of Miramar if, at the time of such dissolution, Miramar has
assets of $1,000 or less.
 
A Default shall be deemed “continuing” until cured or until waived in writing in
accordance with Section 9.3.
 
ARTICLE IX: ACCELERATION, DEFAULTING LENDERS; WAIVERS, AMENDMENTS AND REMEDIES
 
    9.1. Termination of Revolving Loan Commitments; Acceleration.  If any
Default described in Section 8.1(F) or 8.1(G) occurs with respect to any
Borrower, the obligations of the Lenders to make Loans (including, without
limitation, Alternate Currency Loans) hereunder and the obligation of any
Issuing Banks to issue Letters of Credit hereunder shall automatically terminate
and the Obligations shall immediately become due and payable without any
election or action on the part of the Agent or any Lender.  If any other Default
occurs, the Required Lenders may terminate or suspend the obligations of the
Lenders to make Loans (including, without limitation, Alternate Currency Loans)
hereunder and the
 
 
 
87

--------------------------------------------------------------------------------

 
 
obligation of the Issuing Banks to issue Letters of Credit hereunder, or declare
the Obligations to be due and payable, or both, whereupon the Obligations shall
become immediately due and payable, without presentment, demand, protest or
notice of any kind, all of which each Borrower expressly waives.
 
    9.2. Defaulting Lender.  In the event that any Lender fails to fund its Pro
Rata Share of any Advance requested or deemed requested by any Borrower, which
such Lender is obligated to fund under the terms of this Agreement (the funded
portion of such Advance being hereinafter referred to as a “Non Pro Rata Loan”),
until the earlier of such Lender’s cure of such failure and the termination of
the Revolving Loan Commitments, the proceeds of all amounts thereafter repaid to
the Agent by such Borrower and otherwise required to be applied to such Lender’s
share of all other Obligations pursuant to the terms of this Agreement shall be
advanced to such Borrower by the Agent on behalf of such Lender to cure, in full
or in part, such failure by such Lender, but shall nevertheless be deemed to
have been paid to such Lender in satisfaction of such other
Obligations.  Notwithstanding anything in this Agreement to the contrary:
 
(i)           the foregoing provisions of this Section 9.2 shall apply only with
respect to the proceeds of payments of Obligations and shall not affect the
conversion or continuation of Loans pursuant to Section 2.10;
 
(ii)           any such Lender shall be deemed to have cured its failure to fund
its Pro Rata Share, of any Advance at such time as an amount equal to such
Lender’s original Pro Rata Share of the requested principal portion of such
Advance is fully funded to the applicable Borrower, whether made by such Lender
itself or by operation of the terms of this Section 9.2, and whether or not the
Non Pro Rata Loan with respect thereto has been repaid, converted or continued;
 
(iii)           amounts advanced to the applicable Borrower to cure, in full or
in part, any such Lender’s failure to fund its Pro Rata Share of any Advance
(“Cure Loans”) shall bear interest at the rate applicable to Floating Rate Loans
in effect from time to time, and for all other purposes of this Agreement shall
be treated as if they were Floating Rate Loans;
 
(iv)           regardless of whether or not a Default has occurred or is
continuing, and notwithstanding the instructions of the Borrower as to its
desired application, all repayments of principal which, in accordance with the
other terms of this Agreement, would be applied to the outstanding Floating Rate
Loans shall be applied first, ratably to all Floating Rate Loans constituting
Non Pro Rata Loans, second, ratably to Floating Rate Loans other than those
constituting Non Pro Rata Loans or Cure Loans and, third, ratably to Floating
Rate Loans constituting Cure Loans;
 
(v)           for so long as and until the earlier of any such Lender’s cure of
the failure to fund its Pro Rata Share of any Advance and the termination of the
Revolving Loan Commitments, the term “Required Lenders” for purposes of this
Agreement shall mean Lenders (excluding all Lenders whose failure to fund their
respective Pro Rata Share of such Advance have not been so cured) whose Pro Rata
Shares represent greater than fifty percent (50%) of the aggregate Pro Rata
Shares of such Lenders; provided, that if any Lender (other than a Lender whose
failure to find its Pro Rata Share of such Advance has not been so cured) shall
have a Pro Rata Share greater than fifty percent (50%), “Required Lenders” shall
mean such Lender plus at least one additional Lender (other than a Lender whose
failure to find its Pro Rata Share of such Advance has not been cured);
 
 
 
88

--------------------------------------------------------------------------------

 
 
(vi)           for so long as and until any such Lender’s failure to fund its
Pro Rata Share of any Advance is cured in accordance with Section 9.2(ii), (A)
such Lender shall not be entitled to any commitment fees with respect to its
Revolving Loan Commitment and (B) such Lender shall not be entitled to any
letter of credit fees, which commitment fees and letter of credit fees shall
accrue in favor of the Lenders which have funded their respective Pro Rata Share
of such requested Advance, shall be allocated among such performing Lenders
ratably based upon their relative Revolving Loan Commitments, and shall be
calculated based upon the average amount by which the aggregate Revolving Loan
Commitments of such performing Lenders exceeds the sum of (I) the outstanding
principal amount of the Loans owing to such performing Lenders, plus (II) the
outstanding Reimbursement Obligations owing to such performing Lenders, plus
(III) the aggregate participation interests of such performing Lenders arising
pursuant to Section 3.6 with respect to undrawn and outstanding Letters of
Credit;
 
(vii)           for so long as such Lender is a Defaulting Lender, if any Swing
Line Exposure or L/C Obligation exists at the time a Lender is a Defaulting
Lender, the applicable Borrower shall within one Business Day following notice
by the Agent (i) prepay such Swing Line Exposure or, if agreed by the Swing Line
Lender, cash collateralize the Swing Line Exposure of the Defaulting Lender on
terms satisfactory to the Swing Line Lender and (ii) cash collateralize such
Defaulting Lender’s L/C Obligation in accordance with the procedures set forth
in Section 2.5 for so long as such L/C Obligation is outstanding; and
 
(viii)           for so long as (x) such Lender is a Defaulting Lender or (y) a
Bankruptcy Event has occurred and is continuing with respect to a Parent of any
Lender, the Swing Line Lender shall not be required to fund any Swing Line Loan
and the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit unless it is satisfied that cash collateral will be provided by
the applicable Borrower in accordance with Section 9.20(vii).
 
    9.3. Amendments.  Subject to the provisions of this Article IX, the Required
Lenders (or the Agent with the consent in writing of the Required Lenders) and
the Borrowers may enter into agreements supplemental hereto for the purpose of
adding or modifying any provisions to the Loan Documents or changing in any
manner the rights of the Lenders or any Borrower hereunder or waiving any
Default hereunder; provided, however, that no such supplemental agreement shall,
without the consent of each Lender (which is not a Defaulting Lender under the
provisions of Section 9.2) adversely affected thereby:
 
(i)           Postpone or extend the Revolving Loan Termination Date or any
other date fixed for any payment of principal of, or interest on, the Loans, the
Reimbursement Obligations or any fees or other amounts payable to such Lender
(except with respect to (a) any modifications of the provisions relating to
prepayments of Loans and other Obligations and (b) a waiver of the application
of the default rate of interest pursuant to Section 2.11 hereof).
 
(ii)           Reduce the principal amount of any Loans or L/C Obligations, or
reduce the rate or extend the time of payment of interest or fees thereon.
 
(iii)           Reduce the percentage specified in the definition of Required
Lenders or any other percentage of Lenders specified to be the applicable
percentage in this Agreement to act on specified matters or amend the
definitions of “Required Lenders” or “Pro Rata Share”.
 
(iv)           Except as permitted by Section 2.26, increase the amount of the
Revolving Loan Commitment of any Lender hereunder or increase any Lender’s Pro
Rata Share.
 
 
 
89

--------------------------------------------------------------------------------

 
 
(v)           Permit any Borrower to assign its rights under this Agreement.
 
(vi)           Other than pursuant to a transaction permitted by the terms of
this Agreement, release all or substantially all of the guarantors from their
obligations under any Guaranty.
 
(vii)           Amend this Section 9.3.
 
No amendment of any provision of this Agreement relating to (a) the Agent shall
be effective without the written consent of the Agent, (b) Swing Line Loans
shall be effective without the written consent of the Swing Line Bank and (c)
any Issuing Bank shall be effective without the written consent of such Issuing
Bank.  The Agent may waive payment of the fee required under Section 13.3(B)
without obtaining the consent of any of the Lenders.  Notwithstanding anything
herein to the contrary, the Agent (acting reasonably and after consultation with
other parties hereto) may by reasonable prior notice to the other parties hereto
amend this Agreement after consultation with the Borrower unilaterally for the
exclusive purpose of effectuating changes hereto which are necessary to the
integration of the issuance of Letters of Credit hereunder in euro and only in a
manner which shall not result in a deterioration of the position of the Agent or
Lender from its respective position as of the date of this Agreement.
 
The Agent may notify the other parties to this Agreement of any amendments to
this Agreement which the Agent reasonably determines to be necessary as a result
of the commencement of the third stage of the European Economic and Monetary
Union.  Notwithstanding anything to the contrary contained herein, any
amendments so notified shall take effect in accordance with the terms of the
relevant notification; provided, however, that if and to the extent that the
Agent determines it is not possible to put all parties into such position, the
Agent may give priority to putting the Agent, the Arrangers and the Lenders into
that position.
 
    9.4. Preservation of Rights.  No delay or omission of the Lenders or the
Agent to exercise any right under the Loan Documents shall impair such right or
be construed to be a waiver of any Default or an acquiescence therein, and the
making of a Loan or the issuance of a Letter of Credit notwithstanding the
existence of a Default or the inability of any Borrower to satisfy the
conditions precedent to such Loan or issuance of such Letter of Credit shall not
constitute any waiver or acquiescence.  Any single or partial exercise of any
such right shall not preclude other or further exercise thereof or the exercise
of any other right, and no waiver, amendment or other variation of the terms,
conditions or provisions of the Loan Documents whatsoever shall be valid unless
in writing signed by the Lenders required pursuant to Section 9.3, and then only
to the extent in such writing specifically set forth.  All remedies contained in
the Loan Documents or by law afforded shall be cumulative and all shall be
available to the Agent and the Lenders until the Obligations have been paid in
full.
 
ARTICLE X: GENERAL PROVISIONS
 
    10.1. Survival of Representations.  All representations and warranties of
the Borrowers contained in this Agreement shall survive delivery of this
Agreement and the making of the Loans herein contemplated so long as any
principal, accrued interest, fees, or any other amount due and payable under any
Loan Document is outstanding and unpaid (other than contingent reimbursement and
indemnification obligations) and so long as the Revolving Loan Commitments have
not been terminated.
 
    10.2. Governmental Regulation.  Anything contained in this Agreement to the
contrary notwithstanding, no Lender shall be obligated to extend credit to the
Borrowers in violation of any limitation or prohibition provided by any
applicable statute or regulation.
 
 
 
90

--------------------------------------------------------------------------------

 
 
    10.3. Performance of Obligations.  Each Borrower agrees that the Agent may,
but shall have no obligation to (i) at any time, pay or discharge taxes, liens,
security interests or other encumbrances levied or placed on or threatened
against any property of such Borrower to the extent such Borrower is required by
the terms hereof to pay any such amount, but has not done so and (ii), after the
occurrence and during the continuance of a Default, to make any other payment or
perform any act required of a Borrower under any Loan Document or take any other
action which the Agent in its discretion deems necessary or desirable to protect
or preserve such property of such Borrower.  The Agent shall use its reasonable
efforts to give the Borrower notice of any action taken under this Section 10.3
prior to the taking of such action or promptly thereafter provided the failure
to give such notice shall not affect the applicable Borrower’s obligations in
respect thereof.  The applicable Borrower agrees to pay the Agent, upon demand,
the principal amount of all funds advanced by the Agent under this Section 10.3,
together with interest thereon at the rate from time to time applicable to
Floating Rate Loans from the date of such advance until the outstanding
principal balance thereof is paid in full.  If the applicable Borrower fails to
make payment in respect of any such advance under this Section 10.3 within one
(1) Business Day after the date such Borrower receives written demand therefor
from the Agent, the Agent shall promptly notify each Lender and each Lender
agrees that it shall thereupon make available to the Agent, in Dollars in
immediately available funds, the amount equal to such Lender’s Pro Rata Share of
such advance.  If such funds are not made available to the Agent by such Lender
within one (1) Business Day after the Agent’s demand therefor, the Agent will be
entitled to recover any such amount from such Lender together with interest
thereon at the Federal Funds Effective Rate for each day during the period
commencing on the date of such demand and ending on the date such amount is
received.  The failure of any Lender to make available to the Agent its Pro Rata
Share of any such unreimbursed advance under this Section 10.3 shall neither
relieve any other Lender of its obligation hereunder to make available to the
Agent such other Lender’s Pro Rata Share of such advance on the date such
payment is to be made nor increase the obligation of any other Lender to make
such payment to the Agent.
 
    10.4. Headings.  Section headings in the Loan Documents are for convenience
of reference only, and shall not govern the interpretation of any of the
provisions of the Loan Documents.
 
    10.5. Entire Agreement.  The Loan Documents embody the entire agreement and
understanding among the Borrowers, the Agent and the Lenders and supersede all
prior agreements and understandings among the Borrowers, the Agent and the
Lenders relating to the subject matter thereof.
 
    10.6. Several Obligations; Benefits of this Agreement.  The respective
obligations of the Lenders hereunder are several and not joint and no Lender
shall be the partner or agent of any other Lender (except to the extent to which
the Agent is authorized to act as such).  The failure of any Lender to perform
any of its obligations hereunder shall not relieve any other Lender from any of
its obligations hereunder.  This Agreement shall not be construed so as to
confer any right or benefit upon any Person other than the parties to this
Agreement and their respective successors and assigns.
 
    10.7. Expenses; Indemnification.
 
(A)           Expenses.  The Borrowers shall reimburse the Agent, the Alternate
Currency Bank and the Arrangers for any reasonable costs, internal charges and
out-of-pocket expenses (including reasonable attorneys’ and paralegals’ fees and
time charges of attorneys and paralegals for the Agent, which attorneys and
paralegals may be employees of the Agent) paid or incurred by the Agent, the
Alternate Currency Bank or the Arrangers in connection with the preparation,
negotiation, execution, delivery, syndication, review, amendment, modification,
and administration of the Loan Documents.  Each Borrower also agrees to
reimburse the Agent, the Alternate Currency Bank and the Arrangers and the
Lenders for any costs, internal charges and out-of-pocket expenses (including
reasonable
 
 
 
91

--------------------------------------------------------------------------------

 
 
attorneys’ and paralegals’ fees and time charges of attorneys and paralegals for
the Agent, the Alternate Currency Bank and the Arrangers and the Lenders, which
attorneys and paralegals may be employees of the Agent, the Alternate Currency
Bank or the Arrangers or the Lenders) paid or incurred by the Agent or the
Arrangers, the Alternate Currency Bank or any Lender in connection with the
collection of the Obligations and enforcement of the Loan Documents.  In
addition to expenses set forth above, each Borrower agrees to reimburse the
Agent, promptly after the Agent’s request therefor, for each audit, or other
business analysis performed by or for the benefit of the Lenders in connection
with this Agreement or the other Loan Documents in an amount equal to the
Agent’s then customary charges for each Person employed to perform such audit or
analysis, plus all reasonable costs and expenses (including without limitation,
travel expenses) incurred by the Agent in the performance of such audit or
analysis.  The foregoing notwithstanding, no Borrower shall be required to
reimburse the Agent for its audit or business analysis in amounts in excess of
$10,000 per annum unless a Default has occurred and is continuing.  The Agent
shall provide the Borrower with a detailed statement of all reimbursements
requested under this Section 10.7(A).
 
(B)           Indemnity.  The Borrowers further agree to defend, protect,
indemnify, and hold harmless the Agent, the Arrangers, the Alternate Currency
Bank and each and all of the Lenders and each of their respective Affiliates,
and each of the Agent’s, Arranger’s, the Alternate Currency Bank’s, Lender’s, or
Affiliate’s respective officers, directors, trustees, investment advisors,
employees, attorneys and agents (including, without limitation, those retained
in connection with the satisfaction or attempted satisfaction of any of the
conditions set forth in Article V) (collectively, the “Indemnitees”) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, claims, costs, expenses of any kind or nature
whatsoever (including, without limitation, the fees and disbursements of counsel
for such Indemnitees in connection with any investigative, administrative or
judicial proceeding, whether or not such Indemnitees shall be designated a party
thereto), imposed on, incurred by, or asserted against such Indemnitees in any
manner relating to or arising out of:
 
(i)           this Agreement or any of the other Loan Documents, or any act,
event or transaction related or attendant thereto or to the making of the Loans,
and the issuance of and participation in Letters of Credit hereunder, the
management of such Loans or Letters of Credit, the use or intended use of the
proceeds of the Loans or Letters of Credit hereunder, or any of the other
transactions contemplated by the Loan Documents; or
 
(ii)           any liabilities, obligations, responsibilities, losses, damages,
personal injury, death, punitive damages, economic damages, consequential
damages, treble damages, intentional, willful or wanton injury, damage or threat
to the environment, natural resources or public health or welfare, costs and
expenses (including, without limitation, attorney, expert and consulting fees
and costs of investigation, feasibility or remedial action studies), fines,
penalties and monetary sanctions, interest, direct or indirect, known or
unknown, absolute or contingent, past, present or future relating to violation
of any Environmental, Health or Safety Requirements of Law arising from or in
connection with the past, present or future operations of the Borrowers, their
Subsidiaries or any of their respective predecessors in interest, or, the past,
present or future environmental, health or safety condition of any respective
property of the Borrowers or their Subsidiaries, the presence of
asbestos-containing materials at any respective property of the Borrowers or
their Subsidiaries or the Release or threatened Release of any Contaminant into
the environment (collectively, the “Indemnified Matters”);
 
provided, however, the Borrowers shall have no obligation to an Indemnitee
hereunder with respect to Indemnified Matters caused solely by or resulting
solely from the willful misconduct or Gross Negligence
 
 
 
92

--------------------------------------------------------------------------------

 
 
of such Indemnitee with respect to the Loan Documents, as determined by the
final non-appealed judgment of a court of competent jurisdiction.  If the
undertaking to indemnify, pay and hold harmless set forth in the preceding
sentence may be unenforceable because it is violative of any law or public
policy, the Borrowers shall contribute the maximum portion which it is permitted
to pay and satisfy under applicable law, to the payment and satisfaction of all
Indemnified Matters incurred by the Indemnitees.
 
(C)           Waiver of Certain Claims; Settlement of Claims.  Each Borrower
further agrees to assert no claim against any of the Indemnitees on any theory
of liability seeking consequential, special, indirect, exemplary or punitive
damages.  No settlement shall be entered into by any Borrower or any of its
Subsidiaries with respect to any claim, litigation, arbitration or other
proceeding relating to or arising out of the transactions evidenced by this
Agreement, the other Loan Documents unless such settlement releases all
Indemnitees from any and all liability with respect thereto.
 
(D)           Survival of Agreements.  The obligations and agreements of the
Borrowers under this Section 10.7 shall survive the termination of this
Agreement.
 
    10.8. Numbers of Documents.  All statements, notices, closing documents, and
requests hereunder shall be furnished to the Agent with sufficient counterparts
so that the Agent may furnish one to each of the Lenders.
 
    10.9. Accounting; Pro Forma Calculations.
 
(A)           Except as provided to the contrary herein, all accounting terms
used herein shall be interpreted and all accounting determinations hereunder
shall be made in accordance with Agreement Accounting
Principles.  Notwithstanding the foregoing, for all purposes of this Agreement
the outstanding principal amount of any Indebtedness of the Borrower or any of
its Subsidiaries (other than, to the extent such obligations are included in the
definition of “Indebtedness”, Hedging Obligations) shall be equal to the actual
outstanding principal amount thereof irrespective of the amount that might
otherwise be accounted for under Agreement Accounting Principles as the amount
of the liability of the Borrower or any of its Subsidiaries with respect
thereto, and any determination of the net income (or net loss), equity or assets
of the Borrower or any of its Subsidiaries shall not take into account any
effect of marking any such outstanding Indebtedness of the Borrower or any of
its Subsidiaries to market value.  Notwithstanding any other provision contained
herein, all terms of an accounting or financial nature used herein shall be
construed, and all computations of amounts and ratios referred to herein shall
be made (i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (previously referred to as Statement of Financial
Accounting Standards 159) (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Borrower or any of its Subsidiaries at
“fair value”, as defined therein and (ii) without giving effect to any treatment
of Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof.
 
(B)           All pro forma computations required to be made hereunder giving
effect to any acquisition or disposition, or issuance, incurrence or assumption
of Indebtedness, or other transaction shall in each case be calculated giving
pro forma effect thereto (and, in the case of any pro forma computation made
hereunder to determine whether such acquisition or disposition, or issuance,
incurrence or assumption of Indebtedness, or other transaction is permitted to
be consummated
 
 
 
93

--------------------------------------------------------------------------------

 
 
hereunder, to any other such transaction consummated since the first day of the
period covered by any component of such pro forma computation and on or prior to
the date of such computation) as if such transaction had occurred on the first
day of the period of four consecutive fiscal quarters ending with the most
recent fiscal quarter for which financial statements shall have been delivered
pursuant to Section 7.1(A)(i) or 7.1(A)(ii) (or, prior to the delivery of any
such financial statements, ending with the last fiscal quarter included in the
financial statements referred to in Section 6.4(A)), and, to the extent
applicable, to the historical earnings and cash flows associated with the assets
acquired or disposed of, any related synergies or cost savings and any related
incurrence or reduction of Indebtedness, all in accordance with (and, in the
case of synergies and cost savings, to the extent permitted by) Article 11 of
Regulation S-X under the Securities Act; provided that, (1) for the avoidance of
doubt, this Section 10.9(B) shall not require the Borrower to deliver audited
pro forma financial statements and (2) in the case of an acquisition with a
purchase price of less than $50,000,000, such synergies and cost savings will
not be required to be permitted by Article 11 of Regulation S-X under the
Securities Act so long as (x) the aggregate amount of such synergies and cost
savings in respect of any acquisition does not exceed the lesser of 20% of the
annual earnings before interest, taxes, depreciation and amortization of the
company or division or line of business being acquired and $2,000,000 and (y)
the Borrower provides such supporting calculations and documentation in respect
of such synergies and cost savings as are reasonably requested by the Agent or
any Lender.  If any Indebtedness bears a floating rate of interest and is being
given pro forma effect, the interest on such Indebtedness shall be calculated as
if the rate in effect on the date of determination had been the applicable rate
for the entire period (taking into account any Hedging Agreement applicable to
such Indebtedness).
 
    10.10. Severability of Provisions.  Any provision in any Loan Document that
is held to be inoperative, unenforceable, or invalid in any jurisdiction shall,
as to that jurisdiction, be inoperative, unenforceable, or invalid without
affecting the remaining provisions in that jurisdiction or the operation,
enforceability, or validity of that provision in any other jurisdiction, and to
this end the provisions of all Loan Documents are declared to be severable.
 
    10.11 Nonliability of Lenders.  The relationship between the Borrowers and
the Lenders and the Agent shall be solely that of borrower and lender.  Neither
the Agent nor any Lender shall have any fiduciary responsibilities to the
Borrowers.  Neither the Agent nor any Lender undertakes any responsibility to
the Borrowers to review or inform the Borrower of any matter in connection with
any phase of the Borrowers’ business or operations.
 
    10.12. GOVERNING LAW.  THE AGENT ACCEPTS THIS AGREEMENT, ON BEHALF OF ITSELF
AND THE LENDERS, AT CHICAGO, ILLINOIS BY ACKNOWLEDGING AND AGREEING TO IT THERE.
ANY DISPUTE BETWEEN ANY BORROWER AND THE AGENT, ANY LENDER OR ANY OTHER HOLDER
OF OBLIGATIONS ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY
OF THE OTHER LOAN DOCUMENTS, AND WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR
OTHERWISE, SHALL BE RESOLVED IN ACCORDANCE WITH THE INTERNAL LAWS (INCLUDING 735
ILCS 105/5-1 ET SEQ. BUT OTHERWISE WITHOUT REGARD TO THE CONFLICTS OF LAWS
PROVISIONS) OF THE STATE OF ILLINOIS.
 
    10.13. CONSENT TO JURISDICTION; SERVICE OF PROCESS; JURY TRIAL.
 
(A)           EXCLUSIVE JURISDICTION.  EXCEPT AS PROVIDED IN SUBSECTION (B),
EACH OF THE PARTIES HERETO AGREES THAT ALL DISPUTES AMONG THEM ARISING
 
 
 
94

--------------------------------------------------------------------------------

 
 
OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS WHETHER ARISING IN CONTRACT, TORT, EQUITY, OR OTHERWISE, SHALL BE
RESOLVED EXCLUSIVELY BY STATE OR FEDERAL COURTS LOCATED IN CHICAGO, ILLINOIS,
BUT THE PARTIES HERETO ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE
TO BE HEARD BY A COURT LOCATED OUTSIDE OF CHICAGO, ILLINOIS.  EACH OF THE
PARTIES HERETO WAIVES IN ALL DISPUTES BROUGHT PURSUANT TO THIS SUBSECTION (A)
ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT CONSIDERING THE
DISPUTE.
 
(B)           OTHER JURISDICTIONS.  EACH BORROWER AGREES THAT THE AGENT, ANY
LENDER OR ANY OTHER HOLDER OF OBLIGATIONS SHALL HAVE THE RIGHT TO PROCEED
AGAINST SUCH BORROWER OR ITS PROPERTY IN A COURT IN ANY LOCATION TO ENABLE SUCH
PERSON TO (1) OBTAIN PERSONAL JURISDICTION OVER SUCH BORROWER OR (2) IN ORDER TO
ENFORCE A JUDGMENT OR OTHER COURT ORDER ENTERED IN FAVOR OF SUCH PERSON.  EACH
BORROWER AGREES THAT IT WILL NOT ASSERT ANY PERMISSIVE COUNTERCLAIMS IN ANY
PROCEEDING BROUGHT BY SUCH PERSON TO REALIZE ON ANY SECURITY FOR THE OBLIGATIONS
OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF SUCH PERSON.  EACH
BORROWER WAIVES ANY OBJECTION THAT IT MAY HAVE TO THE LOCATION OF THE COURT IN
WHICH SUCH PERSON HAS COMMENCED A PROCEEDING DESCRIBED IN THIS SUBSECTION (B).
 
(C)           VENUE.  EACH BORROWER IRREVOCABLY WAIVES ANY OBJECTION (INCLUDING,
WITHOUT LIMITATION, ANY OBJECTION OF THE LAYING OF VENUE OR BASED ON THE GROUNDS
OF FORUMNONCONVENIENS) WHICH IT MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY
SUCH ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
IN ANY JURISDICTION SET FORTH ABOVE.
 
(D)           WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO IRREVOCABLY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE, ARISING OUT OF, CONNECTED WITH,
RELATED TO OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN
CONNECTION WITH THIS AGREEMENT OR ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT
EXECUTED OR DELIVERED IN CONNECTION HEREWITH.  EACH OF THE PARTIES HERETO AGREES
AND CONSENTS THAT ANY SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE
DECIDED BY COURT TRIAL WITHOUT A JURY AND THAT ANY PARTY HERETO MAY FILE AN
ORIGINAL COUNTERPART OR A COPY OF THIS AGREEMENT WITH ANY COURT AS WRITTEN
EVIDENCE OF THE CONSENT OF THE PARTIES HERETO TO THE WAIVER OF THEIR RIGHT TO
TRIAL BY JURY.
 
(E)           ADVICE OF COUNSEL.  EACH OF THE PARTIES REPRESENT TO EACH OTHER
PARTY HERETO THAT IT HAS DISCUSSED THIS AGREEMENT AND, SPECIFICALLY, THE
PROVISIONS OF SECTION 10.7 AND THIS SECTION 10.13, WITH ITS COUNSEL.
 
 
 
95

--------------------------------------------------------------------------------

 
 
    10.14. USA Patriot Act Notification.  The following notification is provided
to the Borrowers pursuant to Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318:
 
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT.  To help the
government of the United States of America fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each Person that opens an
account, including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product.  Accordingly, when any
Borrower opens an account, the Agent and the Lenders will ask for such
Borrower's name, tax identification number, business address, and other
information that will allow the Agent and the Lenders to identify such
Borrower.  The Agent and the Lenders may also ask to see such Borrower's legal
organizational documents or other identifying documents.
 
    10.15. Interest Rate Limitation.  Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
 
    10.16. No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) such Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (ii) (A) each
of the Lenders and their Affiliates is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for such
Borrower or any of its Affiliates, or any other Person and (B) no Lender or any
of its Affiliates has any obligation to such Borrower or any of its Affiliates
with respect to the transactions contemplated hereby except, in the case of a
Lender, those obligations expressly set forth herein and in the other Loan
Documents; and (iii) each of the Lenders and their respective Affiliates may be
engaged in a broad range of transactions that involve interests that differ from
those of such Borrower and its Affiliates, and no Lender or any of its
Affiliates has any obligation to disclose any of such interests to such Borrower
or its Affiliates.  To the fullest extent permitted by law, each Borrower hereby
waives and releases any claims that it may have against each of the Lenders and
their Affiliates with respect to any breach or alleged breach of agency or
fiduciary duty in connection with any aspect of any transaction contemplated
hereby.
 
10.17.  Release of Collateral.  Each Lender hereby authorizes the Agent to
release any Lien granted to or held by the Agent (in its capacity as “Collateral
Agent” under the Existing Credit
 
 
 
96

--------------------------------------------------------------------------------

 
 
Agreement) upon any and all “Collateral” provided under any “Collateral
Document” pursuant to the Existing Credit Agreement.
 
ARTICLE XI: THE AGENT
 
    11.1. Appointment; Nature of Relationship.  JPMorgan is appointed by the
Lenders as the Agent hereunder and under each other Loan Document, and each of
the Lenders irrevocably authorizes the Agent to act as the contractual
representative of such Lender with the rights and duties expressly set forth
herein and in the other Loan Documents.  The Agent agrees to act as such
contractual representative upon the express conditions contained in this Article
XI.  Notwithstanding the use of the defined term “Agent,” it is expressly
understood and agreed that the Agent shall not have any fiduciary
responsibilities to any Holder of Obligations by reason of this Agreement and
that the Agent is merely acting as the representative of the Lenders with only
those duties as are expressly set forth in this Agreement and the other Loan
Documents.  In its capacity as the Lenders’ contractual representative, the
Agent (i) does not assume any fiduciary duties to any of the Holders of
Obligations, (ii) is a “representative” of the Holders of Obligations within the
meaning of Section 9-105 of the Uniform Commercial Code and (iii) is acting as
an independent contractor, the rights and duties of which are limited to those
expressly set forth in this Agreement and the other Loan Documents.  Each of the
Lenders, for itself and on behalf of its affiliates as Holders of Obligations,
agrees to assert no claim against the Agent on any agency theory or any other
theory of liability for breach of fiduciary duty, all of which claims each
Holder of Obligations waives.
 
    11.2. Powers.  The Agent shall have and may exercise such powers under the
Loan Documents as are specifically delegated to the Agent by the terms of each
thereof, together with such powers as are reasonably incidental thereto.  The
Agent shall have no implied duties or fiduciary duties to the Lenders, or any
obligation to the Lenders to take any action hereunder or under any of the other
Loan Documents except any action specifically provided by the Loan Documents
required to be taken by the Agent.  None of the Lenders, if any, identified in
this Agreement as a Syndication Agent, Joint Lead Arranger or Joint Book Runner
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Lenders as such.  Without
limiting the foregoing, none of such Lenders shall have or be deemed to have a
fiduciary relationship with any Lender.  Each Lender hereby makes the same
acknowledgments with respect to the relevant Lenders in its capacity as
Syndication Agent as it makes with respect to the Agent Section 11.10.
 
    11.3. General Immunity.  Neither the Agent nor any of its directors,
officers, agents or employees shall be liable to the Borrowers, the Lenders or
any Lender for any action taken or omitted to be taken by it or them hereunder
or under any other Loan Document or in connection herewith or therewith except
to the extent such action or inaction is found in a final judgment by a court of
competent jurisdiction to have arisen solely from the Gross Negligence or
willful misconduct of such Person.
 
    11.4. No Responsibility for Loans, Creditworthiness, Recitals, Etc.  Neither
the Agent nor any of its directors, officers, agents or employees shall be
responsible for or have any duty to (a) ascertain, inquire into, or verify (i)
any statement, warranty or representation made in connection with any Loan
Document or any borrowing hereunder; (ii) the performance or observance of any
of the covenants or agreements of any obligor under any Loan Document; (iii) the
satisfaction of any condition specified in Article V, except receipt of items
required to be delivered solely to the Agent; (iv) the existence or possible
existence of any Default or (v) the validity, effectiveness or genuineness of
any Loan Document or any other instrument or writing furnished in connection
therewith and (b) disclose and shall not be liable for the failure to disclose
any information related to the Borrowers or any of their Subsidiaries that is
communicated to or obtained by the bank serving as Agent or any of its
Affiliates in such capacity.  The Agent shall not be responsible to any Lender
for any recitals, statements, representations or
 
 
 
97

--------------------------------------------------------------------------------

 
 
warranties herein or in any of the other Loan Documents, or for the execution,
effectiveness, genuineness, validity, legality, enforceability, collectibility,
or sufficiency of this Agreement or any of the other Loan Documents or the
transactions contemplated thereby, or for the financial condition of any
guarantor of any or all of the Obligations, the Borrowers or any of their
Subsidiaries.
 
    11.5. Action on Instructions of Lenders.  The Agent shall in all cases be
fully protected in acting, or in refraining from acting, hereunder and under any
other Loan Document in accordance with written instructions signed by the
Required Lenders (or all of the Lenders in the event that and to the extent that
this Agreement expressly requires such), and such instructions and any action
taken or failure to act pursuant thereto shall be binding on all of the Lenders
and on all owners of Loans and on all Holders of Obligations.  The Agent shall
be fully justified in failing or refusing to take any action hereunder and under
any other Loan Document unless it shall first be indemnified to its satisfaction
by the Lenders pro rata against any and all liability, cost and expense that it
may incur by reason of taking or continuing to take any such action.
 
    11.6. Employment of Agent and Counsel.  The Agent may execute any of its
duties as the Agent hereunder and under any other Loan Document by or through
employees, agents, and attorney-in-fact and shall not be answerable to the
Lenders, except as to money or securities received by it or its authorized
agents, for the default or misconduct of any such agents or attorneys-in-fact
selected by it with reasonable care.  The Agent shall be entitled to advice of
counsel concerning the contractual arrangement between the Agent and the Lenders
and all matters pertaining to the Agent’s duties hereunder and under any other
Loan Document.
 
    11.7. Reliance on Documents; Counsel.  The Agent shall be entitled to rely
upon any notice, consent, certificate, affidavit, letter, telegram, statement,
paper or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and, in respect to legal
matters, upon the opinion of counsel selected by the Agent, which counsel may be
employees of the Agent.
 
    11.8. The Agent’s and the Alternate Currency Bank's Reimbursement and
Indemnification.  The Lenders agree to reimburse and indemnify the Agent and the
Alternate Currency Bank ratably in proportion to their respective Pro Rata
Shares (i) for any amounts not reimbursed by the Borrower for which the Agent
and the Alternate Currency Bank is entitled to reimbursement by the Borrower
under the Loan Documents, (ii) for any other expenses incurred by the Agent or
the Alternate Currency Bank on behalf of the Lenders, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Documents and (iii) for any liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of any
kind and nature whatsoever which may be imposed on, incurred by or asserted
against the Agent or the Alternate Currency Bank in any way relating to or
arising out of the Loan Documents or any other document delivered in connection
therewith or the transactions contemplated thereby, or the enforcement of any of
the terms thereof or of any such other documents, provided that no Lender shall
be liable for any of the foregoing to the extent any of the foregoing is found
in a final non-appealable judgment by a court of competent jurisdiction to have
arisen solely from the Gross Negligence or willful misconduct of the Agent or
the Alternate Currency Bank.
 
    11.9. Rights as a Lender.  With respect to its Revolving Loan Commitment,
Loans made by it, and Letters of Credit issued by it, the Agent shall have the
same rights and powers hereunder and under any other Loan Document as any Lender
or Issuing Bank and may exercise the same as though it were not the Agent, and
the term “Lender” or “Lenders”, “Issuing Bank” or “Issuing Banks” shall, unless
the context otherwise indicates, include the Agent in its individual
capacity.  The Agent may accept deposits from, lend money to, and generally
engage in any kind of trust, debt, equity or other transaction, in
 
 
 
98

--------------------------------------------------------------------------------

 
 
addition to those contemplated by this Agreement or any other Loan Document,
with the Borrower or any of its Subsidiaries in which such Person is not
prohibited hereby from engaging with any other Person.
 
    11.10. Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon the Agent, the Arrangers or any other
Lender and based on the financial statements prepared by the Borrower and such
other documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement and the other Loan
Documents.  Each Lender also acknowledges that it will, independently and
without reliance upon the Agent, the Arrangers or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement and the other Loan Documents.
 
    11.11. Successor Agent.  The Agent may resign at any time by giving written
notice thereof to the Lenders and the Borrower.  Upon any such resignation, the
Required Lenders shall have the right to appoint, on behalf of the Borrowers and
the Lenders, a successor Agent.  If no successor Agent shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within thirty days after the retiring Agent’s giving notice of resignation, then
the retiring Agent may appoint, on behalf of the Borrowers and the Lenders, a
successor Agent.  Notwithstanding anything herein to the contrary, so long as no
Default has occurred and is continuing, each such successor Agent shall be
subject to approval by the Borrower, which approval shall not be unreasonably
withheld.  Such successor Agent shall be a commercial bank having capital and
retained earnings of at least $500,000,000.  Upon the acceptance of any
appointment as the Agent hereunder by a successor Agent, such successor Agent
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents.  After any retiring Agent’s resignation hereunder as the Agent, the
provisions of this Article XI shall continue in effect for its benefit in
respect of any actions taken or omitted to be taken by it while it was acting as
the Agent hereunder and under the other Loan Documents.
 
11.12. Guarantor Issues.  The Lenders hereby authorize the Agent, at its option
and in its discretion, to release any Subsidiary Guarantor from its obligations
under the Guaranty (i) upon termination of the Revolving Loan Commitments and
satisfaction of the other Termination Conditions (as defined in Section 2.19);
(ii) as permitted by, but only in accordance with, the terms of the applicable
Loan Document or pursuant to a transaction otherwise permitted hereunder; or
(iii) if approved, authorized or ratified in writing by the Required Lenders,
unless such release is required to be approved by all of the Lenders
hereunder.  Upon request by the Agent at any time, the Lenders will confirm in
writing the Agent’s authority to release particular Subsidiary Guarantors
pursuant hereto.  Upon any sale or transfer of assets constituting an entity
which is a Subsidiary Guarantor which is permitted pursuant to the terms of any
Loan Document, or consented to in writing by the Required Lenders or all of the
Lenders, as applicable, and upon at least five Business Days’ prior written
request by the Borrower to the Agent, the Agent shall (and is hereby irrevocably
authorized by the Lenders to) execute such documents as may be necessary to
evidence the release of the relevant Subsidiary Guarantor from its obligations
under the Guaranty; provided, however, that (i) the Agent shall not be required
to execute any such document on terms which, in the Agent’s reasonable opinion,
would expose the Agent to liability or create any obligation or entail any
consequence other than the release of such Subsidiary Guarantor without recourse
or warranty, and (ii) such release shall not in any manner discharge, affect or
impair the Obligations.
 
 
 
99

--------------------------------------------------------------------------------

 
 


ARTICLE XII: SETOFF; RATABLE PAYMENTS
 
    12.1. Setoff.  In addition to, and without limitation of, any rights of the
Lenders under applicable law, if any Default occurs and is continuing, any
Indebtedness from any Lender to the Borrowers (including all account balances,
whether provisional or final and whether or not collected or available) may be
offset and applied toward the payment of the Obligations owing to such Lender,
whether or not the Obligations, or any part hereof, shall then be due.
 
    12.2. Ratable Payments.  If any Lender, whether by setoff or otherwise, has
payment made to it upon its Loans (other than payments received pursuant to
Sections 4.1, 4.2 or 4.4) in a greater proportion than that received by any
other Lender, such Lender agrees, promptly upon demand, to purchase a portion of
the Loans held by the other Lenders so that after such purchase each Lender will
hold its ratable proportion of Loans.  If any Lender, whether in connection with
setoff or amounts which might be subject to setoff or otherwise, receives
collateral or other protection for its Obligation or such amounts which may be
subject to setoff, such Lender agrees, promptly upon demand, to take such action
necessary such that all Lenders share in the benefits of such collateral ratably
in proportion to the obligations owing to them.  In case any such payment is
disturbed by legal process, or otherwise, appropriate further adjustments shall
be made.
 
    12.3. Application of Payments.  Subject to the provisions of Section 9.2,
the Agent shall, unless otherwise specified at the direction of the Required
Lenders which direction shall be consistent with the last sentence of this
Section 12.3, apply all payments and prepayments in respect of any Obligations,
Hedging Obligations and Banking Services Obligations in the following order:
 
(A)           first, to pay interest on and then principal of any portion of the
Loans which the Agent may have advanced on behalf of any Lender for which the
Agent has not then been reimbursed by such Lender or the applicable Borrower;
 
(B)           second, to pay interest on and then principal of any advance made
under Section 10.3 for which the Agent has not then been paid by the applicable
Borrower or reimbursed by the Lenders;
 
(C)           third, to pay Obligations in respect of any fees, expenses,
reimbursements or indemnities then due to the Agent;
 
(D)           fourth, to pay Obligations in respect of any fees, expenses,
reimbursements or indemnities then due to the Lenders and the issuer(s) of
Letters of Credit;
 
(E)           fifth, to pay interest due in respect of Swing Line Loans;
 
(F)           sixth, to pay interest due in respect of Loans (other than Swing
Line Loans) and L/C Obligations;
 
(G)           seventh, to the ratable payment or prepayment of principal
outstanding on Swing Line Loans;
 
(H)           eighth, to the ratable payment or prepayment of principal
outstanding on Loans (other than Swing Line Loans), Reimbursement Obligations,
Hedging Obligations under Hedging Agreements and Banking Services Obligations;
 
(I)           ninth, to provide required cash collateral, if required pursuant
to Section 3.11 and
 
 
 
100

--------------------------------------------------------------------------------

 
 
(J)           tenth, to the ratable payment of all other Obligations.
 
Unless otherwise designated (which designation shall only be applicable prior to
the occurrence of a Default) by the Borrower, all principal payments in respect
of Loans (other than Swing Line Loans) shall be applied first, to repay
outstanding Floating Rate Loans, and then to repay outstanding Eurocurrency Rate
Loans with those Eurocurrency Rate Loans which have earlier expiring Interest
Periods being repaid prior to those which have later expiring Interest
Periods.  The order of priority set forth in this Section 12.3 and the related
provisions of this Agreement are set forth solely to determine the rights and
priorities of the Agent, the Lenders, the Swing Line Bank and the issuer(s) of
Letters of Credit as among themselves.  The order of priority set forth in
clauses (D) through (J) of this Section 12.3 may at any time and from time to
time be changed by the Required Lenders without necessity of notice to or
consent of or approval by the Borrower, or any other Person; provided, that the
order of priority of payments in respect of Swing Line Loans may be changed only
with the prior written consent of the Swing Line Bank.  The order of priority
set forth in clauses (A) through (C) of this Section 12.3 may be changed only
with the prior written consent of the Agent.
 
    12.4. Relations Among Lenders.
 
(A)           Except with respect to the exercise of set-off rights of any
Lender in accordance with Section 12.1, the proceeds of which are applied in
accordance with this Agreement, and except as set forth in the following
sentence, each Lender agrees that it will not take any action, nor institute any
actions or proceedings, against the Borrowers or any other obligor hereunder or
with respect to any Loan Document, without the prior written consent of the
Required Lenders or, as may be provided in this Agreement or the other Loan
Documents, at the direction of the Agent.
 
(B)           The Lenders are not partners or co-venturers, and no Lender shall
be liable for the acts or omissions of, or (except as otherwise set forth herein
in case of the Agent) authorized to act for, any other Lender.  The Agent shall
have the exclusive right on behalf of the Lenders to enforce on the payment of
the principal of and interest on any Loan after the date such principal or
interest has become due and payable pursuant to the terms of this Agreement.
 
ARTICLE XIII: BENEFIT OF AGREEMENT; ASSIGNMENTS; PARTICIPATIONS
 
13.1.  Successors and Assigns.  The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrowers, the Agent and
the Lenders and their respective successors and assigns permitted hereby, except
that (i) no Borrower shall have the right to assign its rights or obligations
under the Loan Documents without the prior written consent of all of the
Lenders, (ii) any assignment by any Lender must be made in compliance with
Section 13.3, and (iii) any transfer by Participants must be made in compliance
with Section 13.2.  Any attempted assignment or transfer by any party not made
in compliance with this Section 13.1 shall be null and void, unless such
attempted assignment or transfer is treated as a participation in accordance
with Section 13.3.  The parties to this Agreement acknowledge that clause (ii)
of this Section 13.1 relates only to absolute assignments and this Section 13.1
does not prohibit assignments creating security interests, including, without
limitation, (x) any pledge or assignment by any Lender of all or any portion of
its rights under this Agreement and any promissory note issued hereunder to a
Federal Reserve Bank, (y) in the case of a Lender which is a fund or commingled
investment vehicle that invests in commercial loans in the ordinary course of
business may at any time, without the consent of any Borrower or the Agent, any
pledge or assignment of all or any portion of its rights under this Agreement
and any promissory note issued hereunder to its trustee or other representative
of holders of obligations owed or securities issued by such Lender as collateral
to secure such obligations or (z) any pledge or assignment by any Lender of all
or any portion of its rights
 
 
 
101

--------------------------------------------------------------------------------

 
 
under this Agreement and any promissory note issued hereunder to direct or
indirect contractual counterparties in swap agreements relating to the Loans;
provided, however, that no such pledge or assignment creating a security
interest shall release the transferor Lender from its obligations hereunder
unless and until the parties thereto have complied with the provisions of
Section 13.3.  The Agent may treat each Lender as the owner of the Loans made by
such Lender hereunder for all purposes hereof unless and until such Lender
complies with Section 13.3; provided, however, that the Agent may in its
discretion (but shall not be required to) follow instructions from the Lender
which made any Loan or which holds any promissory note issued hereunder to
direct payments relating to such Loan or promissory note issued hereunder to
another Person.  Any assignee or transferee of the rights to a Loan, Revolving
Loan Commitment, L/C Interest or any other interest of a Lender under the Loan
Documents agrees by acceptance thereof to be bound by all the terms and
provisions of the Loan Documents.  Any request, authority or consent of any
Person, who at the time of making such request or giving such authority or
consent is the owner of any Loan, shall be conclusive and binding on any
subsequent owner, transferee or assignee of such Loan.
 
13.2.  Participations.
 
(A)           Permitted Participants; Effect.  Subject to the terms set forth in
this Section 13.2, any Lender may, in the ordinary course of its business and in
accordance with applicable law, at any time sell to one or more banks or other
entities (“Participants”) participating interests in any Obligations or Loans
owing to such Lender, any promissory note issued hereunder held by such Lender,
any Revolving Loan Commitment of such Lender any L/C Interest of such Lender or
any other interest of such Lender under the Loan Documents on a pro rata or
non-pro rata basis.   Notice of such participation to the Borrower and the Agent
shall be required prior to any participation becoming effective with respect to
a Participant which is not a Lender or an Affiliate thereof. In the event of any
such sale by a Lender of participating interests to a Participant, such Lender’s
obligations under the Loan Documents shall remain unchanged, such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, such Lender shall remain the owner of the Obligations or Loans
owing to such Lender and the holder of any promissory note issued to it
hereunder in evidence thereof for all purposes under the Loan Documents, all
amounts payable by the Borrowers under this Agreement shall be determined as if
such Lender had not sold such participating interests, and the Borrowers and the
Agent shall continue to deal solely and directly with such Lender in connection
with such Lender’s rights and obligations under the Loan Documents, except that,
for purposes of Article IV hereof, the Participants shall be entitled to the
same rights as if they were Lenders.
 
(B)           Voting Rights.  Each Lender shall retain the sole right to
approve, without the consent of any Participant, any amendment, modification or
waiver of any provision of the Loan Documents other than any amendment,
modification or waiver with respect to any Loan, Letter of Credit or Revolving
Loan Commitment in which such Participant has an interest which forgives
principal, interest or fees or reduces the interest rate or fees payable
pursuant to the terms of this Agreement with respect to any such Loan or
Revolving Loan Commitment, postpones any date fixed for any regularly-scheduled
payment of principal of, or interest or fees on, any such Loan or Revolving Loan
Commitment.
 
(C)           Benefit of Certain Provisions.  Each Borrower agrees that each
Participant shall be deemed to have the right of setoff provided in Section 12.1
in respect of its participating interest in amounts owing under the Loan
Documents to the same extent as if the amount of its participating interest were
owing directly to it as a Lender under the Loan Documents, provided that each
Lender shall retain the right of setoff provided in Section 12.1 with respect to
the amount of participating
 
 
 
102

--------------------------------------------------------------------------------

 
 
interests sold to each Participant except to the extent such Participant
exercises its right of setoff.  The Lenders agree to share with each
Participant, and each Participant, by exercising the right of setoff provided in
Section 12.1, agrees to share with each Lender, any amount received pursuant to
the exercise of its right of setoff, such amounts to be shared in accordance
with Section 12.2 as if each Participant were a Lender.  Each Borrower further
agrees that each Participant shall be entitled to the benefits of Section
2.15(E) and Article IV to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 13.3, provided that (i)
a Participant shall not be entitled to receive any greater payment under Article
IV than the Lender who sold the participating interest to such Participant would
have received had it retained such interest for its own account, unless the sale
of such interest to such Participant is made with the prior written consent of
the Borrower and (ii) any Participant not incorporated under the laws of the
United States of America or any State thereof agrees to comply with the
provisions of Section 2.15(E) and Article IV to the same extent as if it were a
Lender (it being understood that the documentation required under Section
2.15(E)(vii) shall be delivered to the participating Lender).  Each Lender that
sells a participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant's interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any Loans or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such Loan or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations.  The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary.  For the avoidance of doubt, the Agent (in its capacity as Agent)
shall have no responsibility for maintaining a Participant Register.
 
13.3.  Assignments.
 
(A)           Permitted Assignments.  Any Lender may, in the ordinary course of
its business and in accordance with applicable law, at any time assign to one or
more banks or other entities (“Purchasers”) all or a portion of its rights and
obligations under the Loan Documents.  Such assignment shall be evidenced by an
agreement substantially in the form of Exhibit D or in such other form as may be
agreed to by the parties thereto (each such agreement, an “Assignment
Agreement”).  Each such assignment with respect to a Purchaser which is not a
Lender, an Affiliate of a Lender or an Approved Fund shall, unless otherwise
consented to in writing by the Agent and, so long as no Default has occurred and
is continuing, the Borrower (provided that the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Agent within five (5) Business Days after having received notice
thereof), either be in an Revolving Loan Commitment of, and Obligations owing
to, the assigning Lender or (unless each of the Borrower and the Agent otherwise
consents) be in an aggregate amount equal to the lesser of (i) the entire
applicable Revolving Loan Commitment and Obligations held by such Lender
hereunder and (ii) $5,000,000.  The amount of the assignment shall be based on
the Revolving Loan Commitment and Obligations subject to the assignment,
determined as of the date of such assignment or as of the “Trade Date,” if the
“Trade Date” is specified in the Assignment Agreement.
 
(B)           Consents.  The consent of the Borrower shall be required prior to
an assignment becoming effective unless the Purchaser is a Lender, an Affiliate
of a Lender or an Approved Fund, provided that the consent of the Borrower shall
not be required if (i) if a Default or Unmatured
 
 
 
103

--------------------------------------------------------------------------------

 
 
Default has occurred and is continuing, (ii) in connection with any pledge or
assignment by any Lender of all or any portion of its rights under this
Agreement and any Note to a Federal Reserve Bank or (iii) if such assignment is
in connection with the physical settlement of any Lender’s obligations to direct
or indirect contractual counterparties in swap agreements relating to the Loans
and/or Letters of Credit.  The consent of the Agent and the Issuing Bank shall
be required prior to an assignment becoming effective.  Any consent required
under this Section 13.3(B) shall not be unreasonably withheld or delayed.
 
(C)           Effect; Effective Date.  Upon (i) delivery to the Agent and the
Alternate Currency Bank of an Assignment Agreement, together with any consents
required by Sections 13.3(A) and 13.3(B), and (ii) payment of a $3,500 fee by
the assignee or the assignor (as agreed) to the Agent for processing such
assignment (unless such fee is waived by the Agent or unless such assignment is
made to such assigning Lender’s Affiliate), such assignment shall become
effective on the effective date specified in such assignment.  The Assignment
Agreement shall contain a representation and warranty by the Purchaser to the
effect that none of the funds, money, assets or other consideration used to make
the purchase and assumption of the applicable Commitment and Obligations under
the applicable Assignment Agreement constitutes “plan assets” as defined under
ERISA and that the rights, benefits and interests of the Purchaser, if not
already a Lender, in and under the Loan Documents will not be “plan assets”
under ERISA.  On and after the effective date of such assignment, such Purchaser
shall for all purposes be a Lender party to this Agreement and any other Loan
Document executed by or on behalf of the Lenders and shall have all the rights,
benefits and obligations of a Lender under the Loan Documents, to the same
extent as if it were an original party thereto, and the transferor Lender shall
be released with respect to the applicable Revolving Loan Commitment and
Obligations assigned to such Purchaser without any further consent or action by
the Borrowers, the Alternate Currency Bank, the Lenders or the Agent.  In the
case of an assignment covering all of the assigning Lender’s rights, benefits
and obligations under this Agreement, such Lender shall cease to be a Lender
hereunder but shall continue to be entitled to the benefits of, and subject to,
those provisions of this Agreement and the other Loan Documents which survive
payment of the Obligations and termination of the Loan Documents.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 13.3 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 13.2.  Upon the consummation of any
assignment to a Purchaser pursuant to this Section 13.3(C), the transferor
Lender, the Agent and the Borrowers shall, if the transferor Lender or the
Purchaser desires that its Loans be evidenced by promissory notes, make
appropriate arrangements so that, upon cancellation and surrender to the
Borrowers of the previously issued promissory notes (if any) held by the
transferor Lender, new promissory notes issued hereunder or, as appropriate,
replacement promissory notes are issued to such transferor Lender, if
applicable, and new promissory notes or, as appropriate, replacement promissory
notes, are issued to such Purchaser, in each case in principal amounts
reflecting their respective Revolving Loan Commitments (or, if the Revolving
Loan Termination Date has occurred, their respective Obligations), as adjusted
pursuant to such assignment.  Notwithstanding anything to the contrary herein,
no Borrower shall, at any time, be obligated to make payments under Section
2.15(E) to any Lender that is an assignee or transferee any sum in excess of the
sum which such Borrower would have been obligated to pay to the Lender that is
an assignor or transferor had such assignment or transfer not been effected.
 
(D)           The Register.  The Agent, acting solely for this purpose as an
agent of the Borrowers (and the Borrowers hereby designate the Agent to act in
such capacity), shall maintain at one of its offices in Chicago, Illinois a copy
of each Assignment Agreement delivered to it and a register (the
 
 
 
104

--------------------------------------------------------------------------------

 
 
“Register”) for the recordation of the names and addresses of the Lenders, and
the Revolving Loan Commitment of, and principal amounts of and interest on the
Loans owing to, each Lender pursuant to the terms hereof from time to time and
whether such Lender is an original Lender or the assignee of another Lender
pursuant to an assignment under this Section 13.3.  The entries in the Register
shall be conclusive and binding for all purposes, absent manifest error, and the
Borrower, each of its Subsidiaries, the Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement.  The Register shall be available for inspection by
the Borrower or any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
 
13.4.  Confidentiality.  Subject to Section 13.5, the Agent and the Lenders and
their respective representatives shall hold all nonpublic information obtained
pursuant to the requirements of this Agreement and identified as such by the
Borrower in accordance with such Person’s customary procedures for handling
confidential information of this nature and in accordance with safe and sound
commercial lending or investment practices and in any event may make disclosure
reasonably required by a prospective Transferee in connection with the
contemplated participation or assignment or as required or requested by any
Governmental Authority or any securities exchange or similar self-regulatory
organization or representative thereof or pursuant to a regulatory examination
or legal process, or to any direct or indirect contractual counterparty in swap
agreements or such contractual counterparty’s professional advisor, and shall
require any such Transferee to agree (and require any of its Transferees to
agree) to comply with this Section 13.4.  In no event shall the Agent or any
Lender be obligated or required to return any materials furnished by the
Borrowers; provided, however, each prospective Transferee shall be required to
agree that if it does not become a participant or assignee it shall return all
materials furnished to it by or on behalf of the Borrowers in connection with
this Agreement.
 
13.5.  Dissemination of Information.  Each Borrower authorizes each Lender to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Documents by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Lender’s possession
concerning the Borrower and its Subsidiaries; provided that prior to any such
disclosure, such prospective Transferee shall agree to preserve in accordance
with Section 13.4 the confidentiality of any confidential information described
therein.
 
13.6.  Tax Certifications.  If any interest in any Loan Document is transferred
to any Transferee which is not incorporated under the laws of the United States
or any State thereof, the transferor Lender shall cause such Transferee,
concurrently with the effectiveness of such transfer, to comply with the
provisions of Section 2.15(E) and Article IV.
 
ARTICLE XIV: NOTICES
 
    14.1. Giving Notice.  Except as otherwise permitted by Section 2.14 with
respect to Borrowing/Conversion/Continuation Notices, all notices and other
communications provided to any party hereto under this Agreement or any other
Loan Documents shall be in writing or by telex or by facsimile and addressed or
delivered as follows or at such other address as may be designated by such party
in a notice to the other parties:
 
(A)           if to any Borrower, to it c/o Schawk, Inc., 1695 South River Road,
Des Plaines, IL, 60018, Attention of Chief Financial Officer, (Telecopy No.
(847) 827-7770; Telephone No. (847) 827-9494 ext. 235);
 
 
 
105

--------------------------------------------------------------------------------

 
 
(B)           if to the Agent, (i) in the case of Advances denominated in
Dollars, to JPMorgan Chase Bank, N.A., 10 South Dearborn Street, 7th Floor,
Chicago, IL 60603, Attention of Cheryl Lyons (Telecopy No. (888) 303-9732, (ii)
in the case of Advances denominated in Canadian Dollars, to JPMorgan Chase Bank,
N.A., 10 South Dearborn Street, 7th Floor, Chicago, IL 60603, Attention of
Nicole Gilmore (Telecopy No. (312) 385-7101, (iii) in the case of Advances
denominated in Australian Dollars, to J.P. Morgan Australia Limited, c/o
JPMorgan Chase Bank, N.A., 47/F One Island East, 18 Westlands Road, Quarry Bay,
Hong Kong, Attention of Sara Wong /Jennifer Yu (Telecopy No. (852) 2836-9672);
and (iv) in the case of Advances denominated in Agreed Currencies other than
Dollars, Canadian Dollars and Australian Dollars, to J.P. Morgan Europe Limited,
125 London Wall, London EC2Y 5AJ, Attention of Manager, Loans and Agency
(Telecopy No. 44 207 777 2360), and in each case with a copy to JPMorgan Chase
Bank, N.A., 111 East Buss Ave., Second Floor, Mount Prospect, Illinois 60056,
Attention of Robert E. Whitecotton (Telecopy No. (847) 590-3743);
 
(C)           if to any Issuing Bank, to it at JPMorgan Chase Bank, N.A., 10
South Dearborn Street, 7th Floor, Chicago, IL 60603, Attention of Cheryl Lyons
(Telecopy No. (888) 303-9732);
 
(D)           if to the Swing Line Bank, to it at JPMorgan Chase Bank, N.A., 10
South Dearborn Street, 7th Floor, Chicago, IL 60603, Attention of Chery Lyons
(Telecopy No. (888) 303-9732); and
 
(E)           if to any other Lender, to it at its address (or telecopy number)
set forth in its Administrative Questionnaire.
 
Any notice, if mailed and properly addressed with postage prepaid, shall be
deemed given when received; any notice, if transmitted by telex or facsimile,
shall be deemed given when transmitted (answer back confirmed in the case of
telexes).
 
    14.2. Change of Address.  Any Borrower, the Agent and any Lender may each
change the address for service of notice upon it by a notice in writing to the
other parties hereto.
 
ARTICLE XV: COUNTERPARTS
 
This Agreement may be executed in any number of counterparts, all of which taken
together shall constitute one agreement, and any of the parties hereto may
execute this Agreement by signing any such counterpart.  This Agreement shall be
effective when it has been executed by the Borrower, the Agent and the Lenders
and each party has notified the Agent by telex or telephone, that it has taken
such action.
 
ARTICLE XVI: BORROWER GUARANTEE
 
In order to induce the Lenders and the Alternate Currency Banks to extend credit
hereunder, the Borrower fully and unconditionally and irrevocably guarantees, as
a primary obligor and not merely as a surety, the Obligations attributable to
any Subsidiary Borrower or any Alternate Currency Borrower (including, without
limitation, interest accruing hereunder after the commencement of any case under
the United States Bankruptcy Code or any other bankruptcy-related rules or
legislation in any country in which any Subsidiary Borrower or any Alternate
Currency Borrower is organized, whether or not allowed as a claim in such case)
(the “Borrower Guaranteed Obligations”).  The obligations of the Borrower under
this Article XVI are referred to as the “Borrower Guarantee”.  The Borrower
further agrees that the Borrower Guaranteed Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
that it will remain bound upon the Borrower Guarantee hereunder notwithstanding
any such extension or renewal of the Borrower Guaranteed Obligations.
 
 
 
106

--------------------------------------------------------------------------------

 
 
The Borrower waives presentment to, demand of payment from and protest to any
Subsidiary Borrower or any Alternate Currency Borrower of any of the Borrower
Guaranteed Obligations, and also waives notice of acceptance of its obligations
and notice of protest for nonpayment.  The obligations of the Borrower hereunder
shall not be affected by the failure of any Lender, any Alternate Currency Bank
or the Agent to assert any claim or demand or to enforce any right or remedy
against any Subsidiary Borrower or any Alternate Currency Borrower under the
provisions of this Agreement, any Alternate Currency Addendum or any of the
other Loan Documents or otherwise, or, except as specifically provided therein,
by any rescission, waiver, amendment or modification of any of the terms or
provisions of this Agreement, any Alternate Currency Addendum, any of the other
Loan Documents or any other agreement.
 
The Borrower further agrees that its Borrower Guarantee hereunder constitutes a
promise of payment when due and not merely of collection, and waives any right
to require that any resort be had by any Lender or any Alternate Currency Bank
to any balance of any deposit account or credit on the books of any Lender or
any Alternate Currency Bank in favor of any Subsidiary Borrower or any Alternate
Currency Borrower or any other Person.
 
The Borrower agrees that its obligations under this Borrower Guarantee shall be
unconditional, irrespective of:
 
(i)           the validity, enforceability, avoidance, novation or subordination
of any of the Borrower Guaranteed Obligations or any of the Loan Documents;
 
(ii)           the absence of any attempt by, or on behalf of, any Lender, any
Alternate Currency Bank or the Agent to collect, or to take any other action to
enforce, all or any part of the Borrower Guaranteed Obligations whether from or
against any Subsidiary Borrower or any Alternate Currency Borrower, any other
guarantor of the Borrower Guaranteed Obligations or any other Person;
 
(iii)           the election of any remedy by, or on behalf of, any Lender, any
Alternate Currency Bank or the Agent with respect to all or any part of the
Borrower Guaranteed Obligations;
 
(iv)           the waiver, consent, extension, forbearance or granting of any
indulgence by, or on behalf of, any Lender, any Alternate Currency Bank or the
Agent with respect to any provision of any of the Loan Documents;
 
(v)           the failure of the Agent to take any steps to perfect and maintain
its security interest in, or to preserve its rights to, any security or
collateral for the Borrower Guaranteed Obligations;
 
(vi)           the election by, or on behalf of, any one or more of the Lenders,
Alternate Currency Banks or the Agent in any proceeding instituted under
Chapter 11 of Title 11 of the United States Code (11 U.S.C. 101 et seq.) (the
“Bankruptcy Code”) or other bankruptcy-related rules or legislation in any
country in which a Borrower is organized, of the application of
Section 1111(b)(2) of the Bankruptcy Code;
 
(vii)           any borrowing or grant of a security interest by any Subsidiary
Borrower or any Alternate Currency Borrower, as debtor-in-possession, under
Section 364 of the Bankruptcy Code
 
 
107

--------------------------------------------------------------------------------

 
 
or any other bankruptcy-related rules or regulations in any country in which a
Subsidiary Borrower or an Alternate Currency Borrower is organized;
 
(viii)           the disallowance, under Section 502 of the Bankruptcy Code or
any other bankruptcy-related rules or regulations in any country in which a
Borrower is organized, of all or any portion of the claims of any of the
Lenders, the Alternate Currency Banks or the Agent for repayment of all or any
part of the Borrower Guaranteed Obligations; or
 
(ix)           any other circumstance which might otherwise constitute a legal
or equitable discharge or defense of any Subsidiary Borrower or any Alternate
Currency Borrower or any Guarantor.
 
The obligations of the Borrower hereunder shall not be subject to any reduction,
limitation, impairment or termination for any reason, and shall not be subject
to any defense or setoff, counterclaim, recoupment or termination whatsoever, by
reason of the invalidity, illegality or unenforceability of the Borrower
Guaranteed Obligations, any impossibility in the performance of the Borrower
Guaranteed Obligations or otherwise.  The Lenders and the Alternate Currency
Banks, either themselves or acting through the Agent, are authorized, without
notice or demand and without affecting the liability of the Borrower hereunder,
from time to time, (a) to renew, extend, accelerate or otherwise change the time
for payment of, or other terms relating to, all or any part of the Borrower
Guaranteed Obligations, or to otherwise modify, amend or change the terms of any
of the Loan Documents; (b) to accept partial payments on all or any part of the
Borrower Guaranteed Obligations; (c) to take and hold security or collateral for
the payment of all or any part of the Borrower Guaranteed Obligations, this
Borrower Guarantee, or any other guaranties of all or any part of the Borrower
Guaranteed Obligations, (d) to exchange, enforce, waive and release any such
security or collateral; (e) to apply such security or collateral and direct the
order or manner of sale thereof as in their discretion they may determine;
(f) to settle, release, exchange, enforce, waive, compromise or collect or
otherwise liquidate all or any part of the Borrower Guaranteed Obligations, this
Borrower Guarantee, any other guaranty of all or any part of the Borrower
Guaranteed Obligations, and any security or collateral for the Borrower
Guaranteed Obligations or for any such guaranty.
 
The Borrower consents and agrees that none of the Lenders, the Alternate
Currency Banks, the Agent or any Person acting for or on behalf of the Lenders,
the Alternate Currency Banks or the Agent shall be under any obligation to
marshall any assets in favor of the Borrower or against or in payment of any or
all of the Borrower Guaranteed Obligations.  The Borrower further agrees that,
to the extent that any Subsidiary Borrower, any Alternate Currency Borrower, any
Subsidiary Guarantor or any other guarantor of all or any part of the Borrower
Guaranteed Obligations makes a payment or payments to any Lender, any Alternate
Currency Bank or the Agent, or any Lender, any Alternate Currency Bank or the
Agent receives any proceeds of collateral for all or any part of the Borrower
Guaranteed Obligations, which payment or payments or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to any Subsidiary Borrower, any Alternate Currency
Borrower, the Borrower, such other guarantor or any other Person, or their
respective estates, trustees, receivers or any other party, under any bankruptcy
law, state, provincial or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, the part of the Borrower Guaranteed
Obligations which has been paid, reduced or satisfied by such amount shall be
reinstated and continued in full force and effect as of the time immediately
preceding such initial payment, reduction or satisfaction.
 
In furtherance of the foregoing and not in limitation of any other right which
the Agent, any Subsidiary Borrower or any Alternate Currency Borrower or any
Lender may have at law or in equity against the Borrower by virtue hereof, upon
the failure of any Subsidiary Borrower or any Alternate
 
 
 
108

--------------------------------------------------------------------------------

 
 
Currency Borrower to pay any of the Borrower Guaranteed Obligations when and as
the same shall become due, whether at maturity, by acceleration, after notice of
prepayment or otherwise, the Borrower promises to and will, upon receipt of
written demand by the Agent, forthwith pay, or cause to be paid, in cash, the
amount of such unpaid Borrower Guaranteed Obligations.  The Borrower further
agrees that if payment in respect of any of the Borrower Guaranteed Obligations
owed to any Lender or any Alternate Currency Bank shall be due in a currency
other than Dollars and/or at a place of payment other than as designated in this
Agreement or any Alternate Currency Addendum and if, by reason of any change in
law, disruption of currency or foreign exchange markets, war or civil
disturbance or other event, payment of such Borrower Guaranteed Obligations in
such currency or such place of payment shall be impossible or, in the judgment
of such Lender or Alternate Currency Bank, not consistent with the protection of
its rights or interests, then, at the election of such Lender or Alternate
Currency Bank, the Borrower shall make payment of such Borrower Guaranteed
Obligation in Dollars (based upon the applicable exchange rate in effect on the
date of payment) and/or in the applicable place designated in this Agreement or
the applicable Alternate Currency Addendum, and shall indemnify such Lender or
Alternate Currency Bank against any losses or expenses that it shall sustain as
a result of such alternative payment.
 
Until the Borrower Guaranteed Obligations shall have been fully and indefeasibly
paid (in cash) and discharged and this Agreement and all financing arrangements
between any Subsidiary Borrower or any Alternate Currency Borrower, the Agent,
the Alternate Currency Banks and the Lenders shall have been terminated, the
Borrower (i) shall have no right of subrogation with respect to such Borrower
Guaranteed Obligations and (ii) waives any right to enforce any remedy which the
Lenders, the Alternate Currency Banks or the Agent (or any of them) now have or
may hereafter have against any Subsidiary Borrower or any Alternate Currency
Borrower, any endorser or any guarantor of all or any part of the Borrower
Guaranteed Obligations or any other Person, and the Borrower waives any benefit
of, and any right to participate in, any security or collateral given to the
Lenders, the Alternate Currency Banks and the Agent (or any of them) to secure
the payment or performance of all or any part of the Borrower Guaranteed
Obligations or any other liability of any Subsidiary Borrower or any Alternate
Currency Borrower to the Lenders, the Alternate Currency Banks or the Agent (or
any of them).
 
This Borrower Guarantee shall continue in full force and effect and may not be
terminated or otherwise revoked until the Borrower Guaranteed Obligations shall
have been fully and indefeasibly paid (in cash) and discharged and this
Agreement and all financing arrangements between any Subsidiary Borrower, any
Alternate Currency Borrower, the Agent, the Alternate Currency Banks and the
Lenders shall have been terminated.  If, notwithstanding the foregoing, the
Borrower shall have any right under applicable law to terminate or revoke this
Borrower Guarantee, the Borrower agrees that such termination or revocation
shall not be effective until a written notice of such revocation or termination,
specifically referring hereto, signed by Borrower, is actually received by the
Agent.  Such notice shall not affect the right and power of any of the Lenders,
the Alternate Currency Banks or the Agent to enforce rights arising prior to
receipt thereof by the Agent.  If any Lender or any Alternate Currency Bank
grants loans or takes other action after the Borrower terminates or revokes this
Borrower Guarantee but before the Agent receives such written notice, the rights
of such Lender with respect thereto shall be the same as if such termination or
revocation had not occurred.
 


 
[Remainder of This Page Intentionally Blank]
 


 
109

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, the Borrower, the initial Subsidiary Borrower, the Lenders
and the Agent have executed this Agreement as of the date first above written.
 
 

 
SCHAWK, INC., as the Borrower
           
By:
/s/Timothy J. Cunningham        Name: Timothy J. Cunningham       Title: Chief
Financial Officer          

 

 
SCHAWK USA INC., as a Subsidiary Borrower
           
By:
/s/Timothy J. Cunningham        Name: Timothy J. Cunningham       Title: Chief
Financial Officer          

 


Signature Page to Second Amended and Restated Credit Agreement
Schawk, Inc., et al.
 
 

--------------------------------------------------------------------------------

 


 

 
JPMORGAN CHASE BANK, N.A.,
as Agent, as Swing Line Lender, as Issuing Bank and as a Lender
           
By:
/s/Robert E. Whitecotton       Name: Robert E. Whitecotton       Title: Vice
President          

 


Signature Page to Second Amended and Restated Credit Agreement
Schawk, Inc., et al.
 
 

--------------------------------------------------------------------------------

 
 
 

 
PNC Bank, National Association
as Syndication Agent and individually as a Lender
           
By:
/s/Stephanie Kline       Name: Stephanie Kline       Title: Senior Vice
President          

 

 
Bank of America, N.A.
as a Lender
           
By:
/s/Jonathan M. Phillips       Name: Jonathan M. Phillips       Title: Senior
Vice President          

 

 
Wells Fargo Bank, National Association
as a Lender
           
By:
/s/Michael Bleecher       Name: Michael Bleecher       Title: Assistant Vice
President          

 

 
North Shore Community Bank & Trust Company
as a Lender
           
By:
/s/Ezra Jaffee       Name: Ezra Jaffee       Title: Senior Vice President      
   

 
 
 




Signature Page to Second Amended and Restated Credit Agreement
Schawk, Inc., et al.
 
 

--------------------------------------------------------------------------------

 


SCHEDULE I


MANDATORY COST




1.
The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

 
2.
On the first day of each Interest Period (or as soon as possible thereafter) the
Agent shall calculate, as a percentage rate, a rate (the “Associated Costs
Rate”) for each Lender, in accordance with the paragraphs set out below.  The
Mandatory Cost will be calculated by the Agent as a weighted average of the
Lenders’ Associated Costs Rates (weighted in proportion to the percentage
participation of each Lender in the relevant Loan) and will be expressed as a
percentage rate per annum.

 
3.
The Associated Costs Rate for any Lender lending from a Facility Office in a
Participating Member State will be the percentage notified by that Lender to the
Agent.  This percentage will be certified by that Lender in its notice to the
Agent to be its reasonable determination of the cost (expressed as a percentage
of that Lender’s participation in all Loans made from that Facility Office) of
complying with the minimum reserve requirements of the European Central Bank in
respect of loans made from that Facility Office.

 
4.
The Associated Costs Rate for any Lender lending from a Facility Office in the
United Kingdom will be calculated by the Agent as follows:

 
 
(a)
in relation to a Loan in British Pounds Sterling:

 
 

 AB + C(B - D) + E × 0.01   per cent. per annum   100 - (A + C)

 
 
(b)
in relation to a Loan in any currency other than British Pounds Sterling:

 
 
 

 E × 0.01   per cent. per annum   300

 
Where:
 
 
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 
 
B
is the percentage rate of interest (excluding the Applicable Rate and the
Mandatory Cost and, if the Loan is an Unpaid Sum, the additional rate of
interest specified in Section 2.11) payable for the relevant Interest Period on
the Loan.

 
 
C
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 
 
 
 

--------------------------------------------------------------------------------

 
 
 
D
is the percentage rate per annum payable by the Bank of England to the Agent on
interest bearing Special Deposits.

 
 
E
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by the Agent as being the average of the most recent rates of
charge supplied by the Reference Banks to the Agent pursuant to paragraph 7
below and expressed in pounds per £1,000,000.

 
5.
For the purposes of this Schedule:

 
 
(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 
 
(b)
“Facility Office” means the office or offices notified by a Lender to the Agent
in writing on or before the date it becomes a Lender (or, following that date,
by not less than five Business Days’ written notice) as the office or offices
through which it will perform its obligations under this Agreement.

 
 
(c)
“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 
 
(d)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate);

 
 
(e)
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.

 
 
(f)
“Reference Banks” means, in relation to Mandatory Cost, the principal London
offices of JPMorgan Chase Bank, N.A.

 
 
(g)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 
 
(h)
“Unpaid Sum” means any sum due and payable but unpaid by any Borrower under the
Loan Documents.

 
6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5 per cent. will be included in the formula as 5
and not as 0.05).  A negative result obtained by subtracting D from B shall be
taken as zero.  The resulting figures shall be rounded to four decimal places.

 
7.
If requested by the Agent, each Reference Bank shall, as soon as practicable
after publication by the Financial Services Authority, supply to the Agent, the
rate of charge payable by that Reference

 
 
 

--------------------------------------------------------------------------------

 
 
 
Bank to the Financial Services Authority pursuant to the Fees Rules in respect
of the relevant financial year of the Financial Services Authority (calculated
for this purpose by that Reference Bank as being the average of the Fee Tariffs
applicable to that Reference Bank for that financial year) and expressed in
pounds per £1,000,000 of the Tariff Base of that Reference Bank.

 
8.
Each Lender shall supply any information required by the Agent for the purpose
of calculating its Associated Costs Rate.  In particular, but without
limitation, each Lender shall supply the following information on or prior to
the date on which it becomes a Lender:

 
(a)             the jurisdiction of its Facility Office; and
 
(b)             any other information that the Agent may reasonably require for
such purpose.
 
Each Lender shall promptly notify the Agent of any change to the information
provided by it pursuant to this paragraph.
 
9.
The percentages of each Lender for the purpose of A and C above and the rates of
charge of each Reference Bank for the purpose of E above shall be determined by
the Agent based upon the information supplied to it pursuant to paragraphs 7 and
8 above and on the assumption that, unless a Lender notifies the Agent to the
contrary, each Lender’s obligations in relation to cash ratio deposits and
Special Deposits are the same as those of a typical bank from its jurisdiction
of incorporation with a Facility Office in the same jurisdiction as its Facility
Office.

 
10.
The Agent shall have no liability to any person if such determination results in
an Associated Costs Rate which over or under compensates any Lender and shall be
entitled to assume that the information provided by any Lender or Reference Bank
pursuant to paragraphs 3, 7 and 8 above is true and correct in all respects.

 
11.
The Agent shall distribute the additional amounts received as a result of the
Mandatory Cost to the Lenders on the basis of the Associated Costs Rate for each
Lender based on the information provided by each Lender and each Reference Bank
pursuant to paragraphs 3, 7 and 8 above.

 
12.
Any determination by the Agent pursuant to this Schedule in relation to a
formula, the Mandatory Cost, an Associated Costs Rate or any amount payable to a
Lender shall, in the absence of manifest error, be conclusive and binding on all
parties hereto.

 
13.
The Agent may from time to time, after consultation with the Borrower and the
relevant Lenders, determine and notify to all parties hereto any amendments
which are required to be made to this Schedule I in order to comply with any
change in law, regulation or any requirements from time to time imposed by the
Bank of England, the Financial Services Authority or the European Central Bank
(or, in any case, any other authority which replaces all or any of its
functions) and any such determination shall, in the absence of manifest error,
be conclusive and binding on all parties hereto.

 


 
 
 
 
EXHIBIT K
 
 
TO
 
 
CREDIT AGREEMENT
 
FORM OF REVOLVING LOAN NOTE
 
 

U.S. $[________________]
Chicago, Illinois
[DATE]

 
 
FOR VALUE RECEIVED, the undersigned, SCHAWK, INC., a Delaware corporation (the
“Borrower”), HEREBY UNCONDITIONALLY PROMISES TO PAY to the order of
[________________] (the “Lender”) the principal sum of [________________]  AND
NO/100 DOLLARS ($[________________] ), or, if less, the aggregate unpaid amount
of all “Revolving Loans” (as defined in the Credit Agreement referred to
below) made by the Lender to such Borrower pursuant to the “Credit Agreement”
(as defined below), on the “Termination Date” (as defined in the Credit
Agreement) or on such earlier date as may be required by the terms of the Credit
Agreement.  Capitalized terms used herein and not otherwise defined herein are
as defined in the Credit Agreement.
 
The Borrower promises to pay interest on the unpaid principal amount of each
Revolving Loan made to it from the date of such Revolving Loan until such
principal amount is paid in full at a rate or rates per annum determined in
accordance with the terms of the Credit Agreement.  Interest hereunder is due
and payable at such times and on such dates as set forth in the Credit
Agreement.
 
Both principal and interest are payable in Dollars to the Agent (as defined
below), to such account as the Agent may designate, in same day funds.  At the
time of each Revolving Loan, and upon each payment or prepayment of principal of
each Revolving Loan, the Lender shall make a notation either on the schedule
attached hereto and made a part hereof, or in such Lender’s own books and
records, in each case specifying the amount of such Revolving Loan, the
respective Interest Period thereof (in the case of Eurocurrency Rate Loans) or
the amount of principal paid or prepaid with respect to such Revolving Loan, as
applicable; provided that the failure of the Lender to make any such recordation
or notation shall not affect the Obligations of the Borrower hereunder or under
the Credit Agreement.
 
This Revolving Loan Note is one of the promissory notes referred to in, and is
entitled to the benefits of, the Second Amended and Restated Credit Agreement
dated as of January 27, 2012 (as amended, restated, supplemented or modified
from time to time, the “Credit Agreement”) among the Borrower, certain of the
Borrower’s Subsidiaries parties thereto, the financial institutions from time to
time parties thereto (such financial institutions being herein referred to
collectively as the “Lenders”), and JPMorgan Chase Bank, N.A., as contractual
representative for itself and the other Lenders (the “Agent”).  The Credit
Agreement, among other things, (i) provides for the making of Revolving Loans by
the Lender to the Borrower under the Credit Agreement from time to time in an
aggregate amount not to exceed at any time outstanding the Dollar Amount first
above mentioned, the indebtedness of the Borrower resulting from each such
Revolving Loan to it being evidenced by this Revolving Loan Note, and (ii)
contains provisions for acceleration of the maturity hereof upon the happening
of certain stated events and also for prepayments of the principal hereof prior
to the maturity hereof upon the terms and conditions therein specified.
 
 
 
 

--------------------------------------------------------------------------------

 
 
Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by the Borrower.
 
Whenever in this Revolving Loan Note reference is made to the Agent, the Lender
or the Borrower, such reference shall be deemed to include, as applicable, a
reference to their respective successors and assigns.  The provisions of this
Revolving Loan Note shall be binding upon and shall inure to the benefit of said
successors and assigns.  The Borrower’s successors and assigns shall include,
without limitation, a receiver, trustee or debtor in possession of or for the
Borrower.
 
This Revolving Loan Note shall be interpreted, and the rights and liabilities of
the parties hereto determined, in accordance with the laws of the State of
Illinois.
 

  SCHAWK, INC.          
 
By:
        Name:        Title:           

 


 
 

--------------------------------------------------------------------------------

 


SCHEDULE OF REVOLVING LOANS AND PAYMENTS OR PREPAYMENTS
 
 
Date
Amount of Loan
Type of Loan
Interest Period/Rate
Amount of Principal
Paid or Prepaid
Unpaid Principal
Notation Made By Balance



 
 
 
 
 